               EXHIBIT 2

                         Part 10




Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 1 of 169
        LexisNexis<1
UserName:T8PVBDU
Date and Time: Monday, October 22, 2018 12:04:00 PM EDT
Job Number: 75986120


Documents (50)

 1. Snyder's-Lance, Inc. to Release Third Quarter 2015 Results on Tuesday, November 10, Before Market Open.
    Will Host Conference Call and Webcast at 9:00am Eastern on Tuesday, November 10.
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 2. Less Is More
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

 3. BBT Corp. Downgrades Snyder's-Lance to Hold (LNCE)
  Client/Matter: 23756-1001
  Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
  Search Type: Terms and Connectors
  Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

 4. Snyder's-Lance Reaches New 52-Week High at $35.46 (LNCE)
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors
   Narrowed by:
             Content Type                        Narrowed by
             News                                Timeline: Apr 21,2012 to Dec 31,2018

 5. Federal Circuit: TTAB Incorrectly Evaluated Alleged Genericness Of Pretzel Crisps Mark
   Client/Matter: 23756-1001
   Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
   Search Type: Terms and Connectors


              Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 LexisNexis

     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 2 of 169
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

6. United States: Federal Circuit: TTAB Incorrectly Evaluated Alleged Genericness Of Pretzel Crisps Mark
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

7. GBK and Pilot Pen Partner Up to Host a Luxury Gift and Style Lounge During New York Fashion Week 2015.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

8. No Headline In Original
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

9. VMG Partners' Kara Cissell-Roell Honored by Food & Wine and Fortune Magazine's Most Innovative Women
   in Food and Drink Rankings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

10. 12 quick and easy school lunch ideas;
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

11. 2015 40Under40 Winner: Adam Padilla
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

            Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms   & Conditions I Copyright © 2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 3 of 169
 Search Type: Terms and Connectors
 Narrowed by:
          Content Type                          Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

12. Snyder's-Lance Q2 net income increases
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

13. Snyder's-Lance (LNCE) Quick Starts Biscuits Get New Flavors
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

14. Lance® Celebrates National Breakfast Month with Five New Quick Starts(TM) Flavors;New On-the-Go
   Breakfast Sandwiches Add Mix of Sweet and Savory Offerings
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

15. Press Release: Lance(R) Celebrates National Breakfast Month with Five New Quick Starts(TM) Flavors
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21 , 2012 to Dec 31, 2018

16. Lance® Fuels Up Partnership as Official Sandwich Cracker of Little League®;Brand to Host Numerous Fan
   Events at Little League World Series
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

17. Q2 2015 Snyder'sLance Inc Earnings Call- Final

            LexisNexis' I About LexisNexis I Priv8J2Y...Policv.1 Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 4 of 169
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

18. Snyder's-Lance Reports Results for Second Quarter 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

19. Limited Success
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

20. Get ready for National Cheesecake Day
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018

21. Federal Circuit Repairs 'Cracked' Pretzel Logic
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

22. United States: Federal Circuit Repairs 'Cracked' Pretzel Logic
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31, 2018




            LexisNexis'l About LexisNexis I Privacy Policy I Terms & Conditions I Copyright ©   2018 LexisNexis


    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 5 of 169
23. Press Release: VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells
   its Stake in Vega to White Wave for $550 Million
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

24. Vermont Smoke & Cure gets private equity investment
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
           News                                  Timeline: Apr 21,2012 to Dec 31, 2018

25. VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells its Stake in Vega
   to White Wave for $550 Million
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                          Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31,2018

26. Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday, August 10, After
   Market Close
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21,2012 to Dec 31, 2018

27. Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday, August 10, After Market
   Close;WiII Host Conference Call and Webcast at 4:30 pm Eastern on Monday, August 10
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
            Content Type                         Narrowed by
            News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

28. Federal Circuit repairs 'cracked' pretzel logic.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp

             Lt'xisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Qillyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 6 of 169
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

29. Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome Nature Adventurer;Pioneering
   social videos to bring out the fun in better-for-you, but delicious snacks
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

30. Press Release: Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome Nature
   Adventurer
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

31. Two Generics Can Make a Mark - Princeton Vanguard, LLC v. Frito-Lay North America, Inc.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

32. Two Generics Can Make A Mark
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

33. United States: Two Generics Can Make A Mark
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018




             LexisNexis' I About LexisNexis I Privacy Poil9'. I Terms & Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 7 of 169
34. Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
   center in new product releases, much of the snack industry continues to thrive on tried-and-true
   classics;State of the Industry SNACKS 2015: OVERVIEW;Cover story
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

35. Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
   center in new product releases, much of the snack industry continues to thrive on tried-and-true
   classics.(State of the Industry SNACKS 2015: OVERVIEW)(Cover story)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

36. Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
   center in new product releases, much of the snack industry continues to thrive on tried-and-true
   classics.;United States snack crackers retail sales and sales change by type in dollars, units, and
   percentages for the year ended May 17, 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21, 2012 to Dec 31, 2018

37. Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
   center in new product releases, much of the snack industry continues to thrive on tried-and-true
   classics.;United States snack popcorn retail sales and sales change by type in dollars, units, and
   percentages for the year ended May 17,2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

38. Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
   innovative flourishes that can capture more snack dollars;State of the Industry: SNACKS 2015: PRETZELS
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzel crisp


             LexisNexis' I About LexisNexis I Privacy Policy I Terms & Conditions I Copyright © 2018 I exisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 8 of 169
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

39. Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
   innovative flourishes that can capture more snack doliars.(State of the Industry: SNACKS 2015:
   PRETZELS)(Statistical table)
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31, 2018

40. Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
   innovative flourishes that can capture more snack doliars.;United States frozen snack pretzel sales, sales
   change, and share of sales by manufacturer in dollars, units and percentages for the year through May 17,
   2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

41. Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
   innovative flourishes that can capture more snack doliars.;United States snack pretzel sales, sales change,
   and share of sales by manufacturer in dollars, units and percentages for the year through May 17,2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

42. Two Generics Can Make a Mark: Princeton Vanguard v. Frito-Lay North America
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                         Narrowed by
           News                                 Timeline: Apr 21,2012 to Dec 31,2018

43. Trademark Review I June 2015
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp


            Lt'xisNt'xis' I About LexisNexis I Privacy Policy I Terms & Conditions I QQQyright © 2018 LexisNexis

    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 9 of 169
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

44. Press Release: Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the
   Snyder's of Hanover brand
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

45. Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the Snyder's of
   Hanover brand
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31, 2018

46. Snyder's-Lance to Support Celiac Disease Foundation by Donating Portions of Sales from Snyder's of
   Hanover Brand
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                       Narrowed by
           News                               Timeline: Apr 21,2012 to Dec 31,2018

47. Synder's Lance wins appeal in TM spat with PepsiCo.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21, 2012 to Dec 31, 2018

48. EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES;COOKS' EXCHANGE
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018


            LexisNexis'l About lexisNexis I Privacy Policy I Terms & Conditions I Copyright @ 2018 lexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 10 of 169
49. Snyder's-Lance takes Pretzel Crisps Non-GMO.
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018

50. Snack Factory® Pretzel Crisps® Now Non-GMO Project Verified; New designation highlights Pretzel Crisps'
   dedication to simple, natural ingredients
 Client/Matter: 23756-1001
 Search Terms: "pretzel crisps" or "pretzel crisp" or pretzelcrisp
 Search Type: Terms and Connectors
 Narrowed by:
           Content Type                        Narrowed by
           News                                Timeline: Apr 21,2012 to Dec 31,2018




            LexisNexis' I About LexisNexis I Privacy Policy I Terms &. Conditions I Copyright © 2018 LexisNexis

   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 11 of 169
~\
V      Snyder's-Lance, Inc. to Release Third Quarter 2015 Results on Tuesday,
      November 10, Before Market Open. Will Host Conference Call and Webcast
                   at 9:00am Eastern on Tuesday, November 10.
                                                                PR Newswire
                                              October 7,2015 Wednesday 11 :00 AM EST


     Copyright 2015 PR Newswire Association LLC All Rights Reserved

     Length: 457 words
     Dateline: CHARLOTTE, N.C., Oct. 7, 2015

     Body


      Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its third quarter 2015 results
     before the market opens on Tuesday, November 10, 2015. Management will also conduct a conference call and
     live webcast at 9:00 am Eastern time on Tuesday, November 10, 2015 to review the Company's results.
     Participating in the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President,
     Chief Financial Officer and Chief 'Administrative Officer and Mark Carter, Vice President and Investor Relations
     Officer.

     The conference call and accompanying slide presentation will be webcast live through the Investor Relations
     section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
     at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

     To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
     international callers. The conference ID is 56320411. A continuous telephone replay of the call will be available
     between 12:00 pm on November 10 and midnight on November 17. The replay telephone number is (855) 859-
     2056 for U.S. callers or (404) 537-3406 for international callers. The replay access code is 56320411. Investors
     may also access a web-based replay of the conference call athttp://www.snyderslance.com.

     About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
     crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
     Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
     Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape
     Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®, Eatsmart
     Snacks(TM), O-Ke-Doke® and other brand names along with a number of third party brands. Products are
     distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
     outlets and other channels. LNCE-E

     Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

     To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
     release-third-q ua rter-20 15-results-on-tuesday-novem ber-1 O-before-ma rket-open--will-host-conferen ce-call-a nd-
     webcast-at-900am-eastern-on-tuesday-novem ber-10-300 155775.html

     SOURCE Snyder's-Lance, Inc.




           Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 12 of 169
   Snyder's-Lance, Inc. to Release Third Quarter 2015 Results on Tuesday, November 10, Before Market Open.
                           Will Host Conference Call and Webcast at 9:00am Eastern ....

CONTACT: Mark Carter, Investor Relations Officer, (704) 557-8386


Load-Date: October 8,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 13 of 169
                                                        Less Is More
                                                     The Progressive Grocer
                                                           October 2015


Copyright 2015 Stagnito Media Food Group All Rights Reserved

Length: 2198 words
Byline: Bridget Goldschmidt

Body


Innovative snack makers tout clean ingredients, free-from formulations.

Last Sept. 12, EatClean.com, Rodale Inc. and Prevention magazine presented Eat Clean Awareness Day in New
York City. Sponsored by Enjoy Life Foods, Manitoba Harvest, Panera Bread, Two Moms in the Raw and Uncle
Sam, the event featured street teams distributing information on how to eat healthy and whole foods, as well as
handing out samples in high-traffic areas of the Big Apple. Consumers were encouraged to share pictures of their
favorite clean meals or snacks on Twitter or Instagram to enter a contest and receive exclusive coupons.

"This is a chance to let New Yorkers know about the abundance of healthy food options available in the city and to
show how simple it can be to eat cleaner, more wholesome foods, even in a busy city where processed items and
takeout still dominate," the organizers noted in advance of the event.

Such efforts reflect a growing movement toward packaged foods made from a relatively short list of identifiable,
nutritious ingredients, with no preservatives or artificial colors or flavors; low or no cholesterol, fat, sugar and
sodium; and increasingly, no common allergens or gluten. These attributes make up the much-publicized "clean
label" designed to reassure consumers interested in what they're eating.

Bare Facts

"At Bare Snacks, we create Snacks Gone Simple, meaning that all of our banana, coconut and apple chips are just
that - simple," explains Dana Ginsburg, director of marketing at the aptly named brand, which is based in Manteca,
Calif. "Our chips are made from whole fruits that are sliced fresh and simply baked, with just a dash of seasoning.
There's no added oil or preservatives, and nothing artificial ever. Our products satisfy consumers' need for a tasty,
crunchy snack with the natural goodness of fruit."

Bare's newest product, Crunchy Banana Chips, is baked rather than fried. "Our chips are crafted in small batches
from fresh, ripe bananas that are slowly baked to a perfect crunch, with no added oil or sugar," notes Ginsburg.
"The new line of Crunchy Banana Chips [is] Non-GMO Project Verified, gluten-free, fat-free, and contains no
preservatives. "

"Consumers want premium products made from high-quality, simple ingredients, and they are paying increasing
attention to what they put in their bodies," points out Tom Ennis, CEO of Austin, Texas-based Amplify Snack
Brands, which offers the SkinnyPop popcorn and recently acquired Paqui tortilla chip lines. "Our products appeal to
consumer trends and preferences we are seeing in the marketplace, including a greater focus on health and
wellness; increased consumption of smaller, more frequent meals throughout the day; and a strong preference for
convenient better-for-you (BFY) products. We believe growth in BFY snacks is driven by various factors, including
the increasing importance of snacking in many consumers' diets [and] heightened awareness of the importance of a
healthier diet, coupled with increased understanding [of] and focus on the importance of nutrition to long-term health
and wellness."



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 14 of 169
                                                       Less Is More

"Clean ingredient decks, or clean labels, are increasingly important to consumers looking to avoid artificial colors,
flavors, preservatives and the like," agrees Peter Michaud, general manager of the Clearview Foods division at
Charlotte, N.C.-based Snyder's-Lance. "As such, the natural and organic snacks segment of the greater snack food
industry continues to post some of the most impressive growth numbers. Organic snacks grew at over 15 percent
versus last year, while the non-GMO snacks segment grew over 30 percent versus last year."

In recognition of this growing demand, Snyder's-Lance earlier this year established Clearview Foods, a snack food
division with a focus on developing better-for-you snacking options under the Snack Factory, Pretzel Crisps, Eat
Smart and Late July Organic Snacks brands. Launches in 2015 include Gluten-Free Dark Crunch Minis Snack
Factory Pretzel Crisps in Chocolate and Vanilla Yogurt flavors, Eat Smart Sea Salt and Lime Dipping Chips, and
Late July Restaurant Style Tortilla Chips in Lightly Salted Purple Corn and Sea Salt & Lime varieties.

"Our brand promise has always been to deliver the highest-quality snacks and experiences to our fans," asserts Jon
Lesser, director of marketing at New York-based Kind Snacks, which has seen "exponential growth" since
introducing its Fruit & Nut bar line some years ago, and has now expanded into the breakfast bar segment. "We feel
that the ingredients should always be the hero and speak for themselves. As such, all Kind products are made with
recognizable, whole ingredients and are dressed with a transparent wrapper so you can see the whole, delicious
goodness we work so hard to create. Our product names also celebrate these ingredients. Instead of naming a
product 'apple pie,' we call it Apple Cinnamon & Pecan to showcase the tasty ingredient combinations."

"Clean labeling is important for two reasons," says Joe Lupica, marketing manager for North Haven, Conn.-based
SuperSeedz, a line of gourmet flavored pumpkin seeds whose latest variety, Maple Sugar & Sea Salt, came out this
year. "Clean-label [products] are made with simple ingredients that people understand, which ultimately creates
trust with a brand. Secondly, using simple, high-quality ingredients contributes to a more nutritious, better-tasting
product, at least in our experience."

"We want our consumers to understand where their food comes from so they can make educated choices,"
observes Janet Souza, marketing manager at Richvale, Calif.-based Lundberg Family Farms, whose most recent
snack introductions include Organic Sweet Dreams Rice Cakes topped with indulgent Fair Trade chocolate, and
low-calorie Organic Thin Stackers rice cakes. "Having clean, easy-to-read ingredient statements helps us do just
that."

Selling Simplicity

Offering a healthy clean-label product doesn't mean much if a brand's target consumers - mindful eaters who
usually check the Nutrition Facts panel on an item before buying it - aren't aware that the item exists. As such,
marketing and merchandising with an emphasis on education are key to making sure that shoppers know all about
a company's clean bill of health.

"The product packaging, with its ingredient callouts, is one of the primary communication vehicles, as the better-for-
you snacks consumers are very active label readers," affirms Clearview's Michaud. "Additionally, many progressive
retailers are now merchandising better-for-you snacks together, making it easier for consumers to find and choose
such products."

"We communicate clean primarily on-pack and online," notes SuperSeedz's Lupica. "We highlight Non-GMO
verification, all-natural and the things that are not in our products, like gluten, cholesterol, artificial flavors, colors,
etc."

To convey the clean profile of products like Duke's "Shorty" Smoked Sausages, which contain only seven
ingredients and less than 1 gram of sugar, Boulder, Colo.-based Thanasi Foods "[uses] a lot of POS that
emphasizes our small-batch craft commitment," says President Justin "Duke" Havlick. "We keep it simple and
communicate that the ingredients and care we use simply lead to a healthier, better-tasting smoked meat. What
happened - and is happening - in beer with the craft beer explosion is definitely happening in food, and meat snacks
in particular. We partner with craft beer Sam Adams for in-store programs and do a lot of brand activation in [and]
around craft beer and food events [such as] Duke's Craft Across America Tour."


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 15 of 169
                                                    Less Is More

"We educate consumers with our brochures," observes Lundberg's Souza. "We have several that explain our
commitment to organic, to non-GMOs, to gluten-free products and to providing wholesome whole grains. We also
bring awareness to consumers through in-store displays with header cards, shelf talkers and through advertising."
Further, the company's website "is a wealth of information on all of our products and our commitment to growing
wholesome foods," she points out, adding that such measures are more important than ever because "eating clean
is becoming more mainstream, and these products are now available to a wider audience than just the people who
shop at the natural and organic stores."

Some companies opt for a unifying design to illustrate their message. "We communicate our simple, clean
ingredients throughout our packaging, promotions and merchandising, with bold visuals of real, wholesome
bananas, coconuts or apples," says Bare Snacks' Ginsburg. "We also highlight our ingredient list and Nutrition
Facts prominently for total transparency."

Others incorporate a little bit of everything into their promotional strategies. "We utilize a range of marketing
initiatives, including product sampling, social media tools, advertising and product labeling, to educate consumers
about our brands and the benefits of our BFY snacks," notes Amplify Brands' Ennis.

Negatives and Positives

The rising demand for healthy clean-label snacks won't end any time soon, according to manufacturers of such
products. "Consumers are demanding ingredient simplicity and transparency, yet they're not willing to compromise
on taste," asserts Ginsburg. "It's no longer enough to offer one or the other. Food manufacturers will need to
continue to innovate on delicious, satisfying foods made from clean ingredients that consumers have come to
expect."

"Ultimately, because of the shift to 'grazing' instead of meal-based eating behavior, healthy snacks will continue to
grow, particularly those that offer natural sources of plant-based protein as well as other naturally functional
benefits," predicts Lupica. "Eventually, healthy snacks may even become the majority of the category. Unique
flavors will continue to emerge and pricing will likely come down because of economies of scale. Regarding the
clean-label trend, I think it will continue to grow as consumers demand more fresh, 'real' ingredients. Those that can
deliver on nutritious and delicious will dominate their respective categories."

"Based on the conversations we are having with consumers, the absence of negatives - artificial flavors, colors,
preservatives, etc. - is just the beginning," attests Clearview Foods' Michaud. "Consumers are now demanding the
presence of positives, [like] protein, fiber [and] vitamins, in addition to the absence of negatives. At the same time,
they are not willing to sacrifice great taste. This revolution in snacking is a challenge, but those manufacturers
willing and able to deliver on these consumer needs and wants will find success."

"Many progressive retailers are now merchandising better-for-you snacks together, making it easier for consumers
to find and choose such products."
                -Peter Michaud, Clearview Foods division of Snyder's-Lance

"Eating clean is becoming more mainstream, and these products are now available to a wider audience than just
the people who shop at the natural and organic stores."
                -Janet Souza, Lundberg Family Farms

The Bold Ones

Just because a product boasts a clean label doesn't mean it has to offer bland taste. Take Shine Organics, a new
fruit puree pouch line aimed at grown-ups rather than their kids, for example: The product offers "nourishing,
wholesome and unique ingredients that provide a superior snacking solution" at just 70 to 130 calories per pouch,
according to Shazi Visram, founder, CEO and "chief mom" of New York-based Happy Family Brands and Shine
Organics.




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 16 of 169
                                                    Less Is More

"Consumers are looking for better nutrition and bolder flavor from snacks," asserts Visram. "We formulated Shine
Organics to offer healthier snacking options that satisfy adult palates and support consumers' entire well-being.
Available in four flavors - Purify, Elevate, Revive and Calm - each pouch features a unique blend of organic fruits,
vegetables and micronutrients. We communicate our clean label with our USDA Organic and Non-GMO Project
certifications and through our digital marketing efforts."

Launched in July 2015 at Target, Shine is poised to roll out to select grocers nationwide in the next few months,
notes Visram, who adds: "We expect to see even more nutrient-rich superfoods as ingredients in everyday
snacking. We are continuing to work on an exciting product pipeline for Shine Organics to deliver innovative healthy
snacking options for adults."

Unexpected flavors aren't just the province of fruit snacks, however. "As people continue to look for better-for-you
alternatives, we are seeing opportunities to disrupt unconventional categories," affirms Jon Lesser, director of
marketing at New York-based Kind Snacks. "For example, when we introduced Strong & Kind [bars] a few years
ago, we found a new way to deliver the bold, savory flavors traditionally reserved for chips, pretzels and jerky in a
more wholesome, portable snack. Strong & Kind delivers all of this with 10 grams of soy- and whey-free protein
derived from nuts, seeds and legumes, and doesn't use MSG or sodium to achieve the savory taste."

For more about healthy snacks, visit Progressivegrocer.com/healthysnacks.


Load-Date: October 21,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 17 of 169
                  BBT Corp. Downgrades Snyder's-Lance to Hold (LNCE)
                                             American Banking and Market News
                                         September 28,2015 Monday 12:53 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 620 words

Body


Sep 28, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance (NASDAQ:LNCE) was downgraded by stock analysts[1] at BB. .. orp. to a "hold" rating in a
report issued on Monday, The Fly[2] reports.

The analysts noted that the move was a valuation call.<nl/>Other equities[3] research analysts have also recently
issued reports about the stock. Zacks[4] upgraded shares of Snyder's-Lance from a "hold" rating to a "buy" rating
and set a $38.00 price target[5] for the company in a report on Wednesday, August 12th. BMO Capital Markets
upped their price objective on shares of Snyder's-Lance to $35.00 and gave the company a "market perform" rating
in a research report on Thursday, August 13th.<nl/>Snyder's-Lance (NASDAQ:LNCE[6]) opened at 35.76 on
Monday. The stock has a market capitalization of $2.53 billion and a price-to-earnings ratio of 13.22. Snyder's-
Lance has a 52-week low of $25.80 and a 52-week high of $35.98. The firm has a 50-day moving average price of
$34.17 and a 200 day moving average price of $31.96. <nl/>Snyder's-Lance (NASDAQ:LNCE) last issued its
quarterly earnings data on Monday, August 10th. The company reported $0.27 earnings per share (EPS) for the
quarter, topping the Zacks' consensus estimate of $0.26 by $0.01. The business earned $431 million during the
quarter, compared to the consensus estimate of $430.12 million. On average, equities research analysts predict
that Snyder's-Lance will post $1.16 EPS for the current year. <nil>The business also recently disclosed a quarterly
dividend, which was paid on Monday, August 31st. Stockholders of record on Tuesday, August 25th were given a
dividend of $0.16 per share. This represents a $0.64 dividend on an annualized basis and a dividend yield of
1.79%. The ex-dividend date was Friday, August 21st. <nl/>Snyder's-Lance, Inc. is a national snack food company.
The Company is engaged in the manufacturing, distribution, marketing and sale of snack food products. Its
products include pretzels, sandwich crackers, kettle cooked chips, pretzel crackers, cookies, potato chips, tortilla
chips, nuts, restaurant style crackers and other salty snacks. It purchases certain cake products and sells under its
brands. The Company's brands include core brands, such as Snyder's of Hanover, Lance, Cape Cod, Snack
Factory, Pretzel Crisps and Late July and allied brands, such as Tomaeuro;trade;s, Archway, Jays, Stella
Daeuro;trade;oro, EatSmart, Krunchers! and O-Ke-Doke. The Company's Clearview Foods division combines
Snack Factory, Pretzel Crisps, Late July, Organic Snacks and EatSmart brands. The Company also sells Partner
brand products, which consist of other third-party branded products that the Company sells to its independent
business owners (NASDAQ:LNCE[7]) through                  its direct-store-delivery distribution network (DSD
network).<nl/>http://www.thefly.com<nl/>Stay on top of analysts' coverage with American Banking ... rket News'
daily email newsletter[8]thatprovidesaconciselistofanalysts'upgrades, analysts'downgrades and analysts'price
target    changes     for    each      day.Click  here      to   register[9].<nl/>   [  1]:
 http://www.marketbeat.com/ratings/USAllatesU?utm_source=articieclickthrough [ 2]:           http://www.thefly.com/ [
3]:                            http://www.marketbeat.com/?utm_source=articleclickthrough [ 4]:
 http://www.zacks.com/ultimate/?adid=AMERBMN_CONTENT_ZER                   [     5]:
 http://www.marketbeat.com/ratings/USAllatesU?utm_source=articleclickthrough         [  6]:
 http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 7]:              http://www.marketbeat.com/stocks/NASDAQ/LNCE/
 [ 8]:                        http://www.americanbankingnews.com/daily-email-updates-bas icl [ 9]:
 http://www.americanbankingnews.com/daily-email-updates-bas icl




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 18 of 169
                          BBT Corp. Downgrades Snyder's-Lance to Hold (LNCE)


Load-Date: September 28, 2015


 Eml of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 19 of 169
             Snyder's-Lance Reaches New 52-Week High at $35.46 (LNCE)
                                             American Banking and Market News
                                          September 25, 2015 Friday 10:08 AM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 578 words

Body


Sep 25, 2015( American Banking and Market News: http://www.americanbankingnews.com/Delivered by Newstex)
<nil> Snyder's-Lance (NASDAQ:LNCE) reached a new 52-week high during mid-day trading on Thursday, Analyst
Ratings.Net[1] reports. The company traded as high as $35.46 and last traded at $35.39, with a volume of 182,593
shares trading hands.

The stock had previously closed at $35.04.<nl/>A number of research firms have recently issued reports on LNCE.
BMO Capital Markets lifted their price objective on shares of Snyder's-Lance to $35.00 and gave the company a
"market perform" rating in a report on Thursday, August 13th. BB ... orp. boosted their price target on shares of
Snyder's-Lance from $36.00 to $37.00 and gave the stock a "buy" rating in a report on Wednesday, August 12th.
Finally, Zacks[2] upgraded shares of Snyder's-Lance from a "hold" rating to a "buy" rating and set a $38.00 target
price for the company in a report on Wednesday, August 12th.<nl/>The company has a market capitalization of
$2.50 billion and a price-to-earnings ratio of 13.08. The stock's 50-day moving average is $34.09 and its 200 day
moving average is $31.92. <nl/>Snyder's-Lance (NASDAQ:LNCE) last released its earnings results on Monday,
August 10th. The company reported $0.27 earnings per share (EPS) for the quarter, topping the Thomson Reuters'
consensus estimate of $0.26 by $0.01. The company earned $431 million during the quarter, compared to analyst
estimates of $430.12 million. On average, equities analysts expect that Snyder's-Lance will post $1.16 earnings per
share for the current year. <nl/>The firm also recently declared a quarterly dividend, which was paid on Monday,
August 31st. Investors of record on Tuesday, August 25th were issued a $0.16 dividend. The ex-dividend date of
this dividend was Friday, August 21st. This represents a $0.64 annualized dividend and a yield of 1.81 %.
<nl/>Snyder's-Lance, Inc. is a national snack food company. The Company is engaged in the manufacturing,
distribution, marketing and sale of snack food products. Its products include pretzels, sandwich crackers, kettle
cooked chips, pretzel crackers, cookies, potato chips, tortilla chips, nuts, restaurant style crackers and other salty
snacks. It purchases certain cake products and sells under its brands. The Company's brands include core brands,
such as Snyder's of Hanover, Lance, Cape Cod, Snack Factory, Pretzel Crisps and Late July and allied brands,
such as Tomaeuro;trade;s, Archway, Jays, Stella Daeuro;trade;oro, EatSmart, Krunchers! and O-Ke-Doke. The
Company's Clearview Foods division combines Snack Factory, Pretzel Crisps, Late July, Organic Snacks and
EatSmart brands. The Company also sells Partner brand products, which consist of other third-party branded
products that the Company sells to its independent business owners (NASDAQ:LNCE[3]) through its direct-store-
delivery distribution network (DSD network).<nl/>Stay on top of analysts' coverage with American Banking ... rket
News' daily email newsletter[4] that provides a concise list of analysts' upgrades, analysts' downgrades and
analysts' price target changes for each day.Click here to register[5].<nl/> [ 1]: http://www.marketbeat.com [ 2]:
http://www.zacks.com/ultimate/?adid=AMERBMN_CONTENT_ZER                    [      3]:
http://www.marketbeat.com/stocks/NASDAQ/LNCE/ [ 4]:                http://www.americanbankingnews.com/daily-email-
updates-basicl [ 5]:        http://www.americanbankingnews.com/daily-email-updates-basicl


Load-Date: September 25,2015




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 20 of 169
                  Snyder's-Lance Reaches New 52-Week High at $35.46 (LNCE)


End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 21 of 169
 Federal Circuit: TTAB Incorrectly Evaluated Alleged Genericness Of Pretzel
                                 Crisps Mark
                                                        Mondaq
                                          September 21,2015 Monday 3:10 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 937 words

Byline: Ms Jennifer Insley-Pruitt




Sep 21, 2015( Mondaq: http://mondaq.com/DeliveredbyNewstex)<nll>PrincetonVanguard,LLCv.Frito-Lay
North America, Inc., 786 F.3d 960 (Fed. Cir. 2015)<nll><nll>The Federal Circuit recently vacated the Trademark
Trial and Appeal Board's (the "TTAB" or the "Board") February 2014 opinion in the long-running PRETZEL CRISPS
proceeding, finding that the Board both used the wrong legal standard in finding PRETZEL CRISPS generic for
"pretzel crackers," and failed to adequately consider the evidence of record. <nil>

<nll>As discussed in our June 2014 Information Letter, Princeton Vanguard, LLC ("Princeton Vanguard") applied to
register the PRETZEL CRISPS mark on the Principal Register in 2009. Frito-Lay North America, Inc. ("Frito Lay")
opposed the 2009 application based on genericness, and also petitioned to cancel Princeton Vanguard's 2005
registration on the Supplemental Register for the same mark. Following trial, the TTAB found that the PRETZEL
CRISPS mark was a compound term communicating no more than the common meaning of the individual elements
of the term, rather than a unified phrase with a meaning beyond the sum of its parts, and therefore that genericness
should be evaluated under the standard established in In re Gould Paper Corp., 834 F .2d 1017 (Fed. Cir. 1987) by
focusing on the individual words rather than examining the disputed mark as a whole. See generally Frito-Lay North
America, Inc. v. Princeton Vanguard, LLC, 109 U.S.P.Q.2d 1949 (T.TAB. 2014). Limiting its analysis to the
constituent words of the mark, the Board found that the term "pretzel" in PRETZEL CRISPS referred to a type of
pretzel and that "crisps" was another name for a "cracker." See id. Based on this determination, the Board held that
PRETZEL CRISPS was generic, and ruled in favor of Frito Lay.<nll><nll>On appeal, the Federal Circuit held that
the Board erred by failing to consider the PRETZEL CRISPS mark in its entirety. Reviewing the Board's reasoning,
the Federal Circuit first found that the Board failed to properly apply the genericness test set forth in H. Marvin Ginn
Corp. v. Int'I Ass'n of Fire Chiefs, Inc., 782 F.2d 987 (Fed. Cir. 1986), which requires the Board to "identify the
genus of goods or services at issue, and then assess whether the public understands the mark, as a whole, to refer
to that genus." Princeton Vanguard, LLC v. Frito-Lay North America, Inc., 786 F.3d 960, 966 (Fed. Cir. 2015)
(emphasis in original). The Circuit held that Gould did not alter Marvin Ginn's requirement of considering each mark
in its entirety, but "merely provides additional assistance in assessing the genericness of compound terms where it
can be shown that the public understands the individual terms to be generic, and the joining of those terms into one
compound word provides no additional meaning." Id. at 968. As the panel determined, however, "[r]egardless of
whether the mark is a compound term or a phrase, the applicable test is the same and the Board must consider the
record evidence of the public's understanding of the mark as a whole." Id. at 968. In the end, "even if each of the
constituent words in a combination mark is generic, the combination is not generic unless the entire formulation
does not add any meaning to the otherwise generic mark." Id. at 967 (quoting In re Steelbuilding.com, 415 F.3d
1293, 1297 (Fed. Cir. 2005). <nll><nll>The Federal Circuit also held that the Board insufficiently considered the
evidence of record. In particular, the panel found that the Board had "short-cut its consideration of the factual record
before it" by focusing on evidence introduced by Frito Lay that PRETZEL CRISPS was generic to the exclusion of
"Significant evidence in the form of declarations, survey evidence, and evidence of use of PRETZEL CRISPS in the
snack food industry and by the media." Id. at 970. The Court further found that the Board improperly evaluated the



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 22 of 169
              Federal Circuit: TTAB Incorrectly Evaluated Alleged Genericness Of Pretzel Crisps Mark

survey evidence introduced by both parties, and essentially ignored the genericness survey offered by Princeton
Vanguard despite offering no rationale for doing so. Id. at 971. <nl/><nl/>Given these errors, the Circuit remanded
the case to the Board, ordering the Board to both reevaluate the alleged genericness of PRETZEL CRISPS in light
of the requirement to consider the mark as a whole and to give appropriate consideration to all of the evidence of
record, including the proffered survey evidence. The remand remains pending before the Board.<nl/><nl/>This
decision clarifies the standard to be used in evaluating genericness, substantially eliminating the unified
phrase/compound term dichotomy previously relied upon by the Board. Ultimately, it may make genericness more
difficult to prove, since any such argument will require a detailed evaluation of the mark as a whole, as well as proof
that the combination of two or more terms in a multiword mark does not add any meaning to the individual
components. <nl/><nl/>The content of this article is intended to provide a general guide to the subject matter.
Specialist advice should be sought about your specific circumstances.<nl/><nl/> Ms Jennifer Insley-Pruitt<nl/>Fross
Zelnick Lehrman ... ssu, PC<nl/>866 United Nations Plaza<nl/>First Avenue .. .th Street<nl/>New York<nl/>NY
10017<nl/>UNITED             STATES<nl/>         Tel:       2128135900<nl/>Fax:          2128135901<nl/>          URL:
www.frosszelnick.com/<nl/><nl/>Click Here [1] for related articles (c) Mondaq Ltd, 2015 - Tel. +44 (0)20 8544 8300
                                              http://www.mondaq.com[2]<nl/>         [   1]:
http://www.mondaq.com/searchlrelate.asp?articleJd=428432 ... ine_hosUd=O              [  2]:
http://www.mondaq.com/default.asp?online_hosUd=22 .. .428432


Load-Date: September 21, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 23 of 169
         United States: Federal Circuit: TTAB Incorrectly Evaluated Alleged
                        Genericness Of Pretzel Crisps Mark
                                                  Mondaq Business Briefing
                                                 September 21, 2015 Monday


Copyright 2015 Mondaq Ltd. All Rights Reserved




anondaq
Length: 863 words
Byline: Jennifer Insley-Pruitt

Body


Princeton Vanguard, LLC v. Frito-Lay North America, Inc., 786 F.3d 960 (Fed. Cir. 2015)

The Federal Circuit recently vacated the Trademark Trial and Appeal Board's (the "TTAB" or the "Board") February
2014 opinion in the long-running PRETZEL CRISPS proceeding, finding that the Board both used the wrong legal
standard in finding PRETZEL CRISPS generic for "pretzel crackers," and failed to adequately consider the
evidence of record.

As discussed in our June 2014 Information Letter, Princeton Vanguard, LLC ("Princeton Vanguard") applied to
register the PRETZEL CRISPS mark on the Principal Register in 2009. Frito-Lay North America, Inc. ("Frito Lay")
opposed the 2009 application based on genericness, and also petitioned to cancel Princeton Vanguard's 2005
registration on the Supplemental Register for the same mark. Following trial, the TTAB found that the PRETZEL
CRISPS mark was a compound term communicating no more than the common meaning of the individual elements
of the term, rather than a unified phrase with a meaning beyond the sum of its parts, and therefore that genericness
should be evaluated under the standard established in In re Gould Paper Corp., 834 F.2d 1017 (Fed. Cir. 1987) by
focusing on the individual words rather than examining the disputed mark as a whole. See generally Frito-Lay
North America, Inc. v. Princeton Vanguard, LLC, 109 U.S.P.Q.2d 1949 (T.T.A.B. 2014). Limiting its analysis to the
constituent words of the mark, the Board found that the term "pretzel" in PRETZEL CRISPS referred to a type of
pretzel and that "crisps" was another name for a "cracker." See id. Based on this determination, the Board held
that PRETZEL CRISPS was generic, and ruled in favor of Frito Lay.

On appeal, the Federal Circuit held that the Board erred by failing to consider the PRETZEL CRISPS mark in its
entirety. Reviewing the Board's reasoning, the Federal Circuit first found that the Board failed to properly apply the
genericness test set forth in H. Marvin Ginn Corp. v. Int'l Ass'n of Fire Chiefs, Inc., 782 F.2d 987 (Fed. Cir. 1986),
which requires the Board to "identify the genus of goods or services at issue, and then assess whether the public
understands the mark, as a whole, to refer to that genus." Princeton Vanguard, LLC v. Frito-Lay North America,
Inc., 786 F.3d 960, 966 (Fed. Cir. 2015) (emphasis in original). The Circuit held that Gould did not alter Marvin
Ginn's requirement of considering each mark in its entirety, but "merely provides additional assistance in assessing
the genericness of compound terms where it can be shown that the public understands the individual terms to be
generic, and the joining of those terms into one compound word provides no additional meaning." Id. at 968. As
the panel determined, however, "[r]egardless of whether the mark is a compound term or a phrase, the applicable
test is the same and the Board must consider the record evidence of the public's understanding of the mark as a



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 24 of 169
      United States: Federal Circuit: TTAB Incorrectly Evaluated Alleged Genericness Of Pretzel Crisps Mark

whole." Id. at 968. In the end, "even if each of the constituent words in a combination mark is generic, the
combination is not generic unless the entire formulation does not add any meaning to the otherwise generic mark."
Id. at 967 (quoting In re Steelbuilding.com, 415 F.3d 1293, 1297 (Fed. Cir. 2005).

The Federal Circuit also held that the Board insufficiently considered the evidence of record. In particular, the panel
found that the Board had "short-cut its consideration of the factual record before it" by focusing on evidence
introduced by Frito Lay that PRETZEL CRISPS was generic to the exclusion of "significant evidence in the form of
declarations, survey evidence, and evidence of use of PRETZEL CRISPS in the snack food industry and by the
media." Id. at 970. The Court further found that the Board improperly evaluated the survey evidence introduced by
both parties, and essentially ignored the genericness survey offered by Princeton Vanguard despite offering no
rationale for doing so. Id. at 971.

Given these errors, the Circuit remanded the case to the Board, ordering the Board to both reevaluate the alleged
genericness of PRETZEL CRISPS in light of the requirement to consider the mark as a whole and to give
appropriate consideration to all of the evidence of record, including the proffered survey evidence. The remand
remains pending before the Board.

This decision clarifies the standard to be used in evaluating genericness, substantially eliminating the unified
phrase/compound term dichotomy previously relied upon by the Board. Ultimately, it may make genericness more
difficult to prove, since any such argument will require a detailed evaluation of the mark as a whole, as well as proof
that the combination of two or more terms in a multiword mark does not add any meaning to the individual
components.

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Ms Jennifer Insley-Pruitt
Fross Zelnick Lehrman; Zissu, PC
866 United Nations Plaza
First Avenue; 48th Street
New York
NY 10017
UNITED STATES
Tel: 2128135900
Fax: 2128135901
URL: www.frosszelnick.com/



Load-Date: September 21, 2015


  End of Hocument




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 25 of 169
GBK and Pilot Pen Partner Up to Host a Luxury Gift and Style Lounge During
                      New York Fashion Week 2015.
                                            PRWeb Newswire

                                           September 10,2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP LNWP
Copyright 2015 Vocus PRW Holdings LLC

Length: 902 words

Body

  New York, NY (PRWEB) September 10, 2015
   GBK (gbkproductions.com) - the luxury lifestyle gift lounge and special events company, will partner up
with pilot Pen for a luxury gift and style lounge celebrating New York Fashion Week in New York City on
September 14th and 15th. Pilot Pen offers superlative writing instruments renowned for quality,
performance, cutting-edge technology and consumer satisfaction. Guests will receive their array of pens
and gifts such as: FriXion Clicker, MR Animal Collection, Acroball PureWhi te, and an exclusive set of
pilot's Signature Style Stationary.
   Beauty abounds in this luxury lounge, with trend-setting products such as luxury skincare from
Presenting Sponsor - LifeCell.

LifeCe11 is an all-in-one anti aging treatment formulated to target every aspect of aging skin. Other
health and beauty sponsors include: All Beauty Water - a nutrient enhanced skincare drink formulated to
help hydrate and nourish your skin from within; Carmex (R)        Ultra-hydrating formula features a soft
vanilla flavor, satiny shine and SPF 15, plus Aloe, Vitamin E, and Shea Butter to help moisturize and
soothe chapped lips; Peeks Cosmetics, offering a line of high quality products from Vitamin E lip glosses
to mint-infused liquid lipsticks, to high-fashioned shade nail shiners to long-lasting high pigment eye
shadows and much more; Flawed, gifting their P.O. P-arazzi Essential Kit - A few of our basic beauty
essentials that are sure to make you P.o.P (Pretty on Point); and Grande Lash - MD, gifting products to
enhance your eyelashes, brows and hair.
    On the fashion front, products include: Beyond the Rack, North America's premier online shopping club,
will be gifting various beauty products along with a $50 BTR shopping gift card; Cynthia Gale New York -
urban eclectic, modern, art-inspired sterling silver jewelry; Canada Bliss Hats and Accessories - stylish
Canadian luxury handmade hats made of the finest materials; and handcrafted luxury sneakers from Koio
Collective.
    Some of the highlights of the lounge include luxury destinations complements of Belmond La Samanna
gifting a Deluxe Ocean Room with daily breakfast for 3 nights and Caribbean Living - offering an all-
inclusive trip to the Caribbean at the celebrity's choice of 3 resorts.
    Food and beverage gifts are always a nice addition to any lounge, and this year's sponsors include:
Maven Cocktails - a new wine-infused vodka cocktail that tastes like a great glass of wine with the spirit
of a classic mixed drink; Gourmesso(R}, providing compatible coffee capsules for Nespresso(R} machines and
is now offering a variety of 20 espresso and lungo blends (including flavored blends) in the US; Ike's
Place - Award winning sandwiches for meat eaters, vegetarians, vegans, and gluten free diets; and Quest
Nutrition - providing a variety of Quest Protein Bars.
    Unique finds including: Running Press - bestselling author, speaker and world-traveling success coach,
Jen Sincero, cuts through the din of the self-help genre with her own verbal meat cleaver in You Are a
Badass: How to Stop Doubting Your Greatness and Start Living an Awesome Life; The Science of Eating - 32
oz Designer Water Bottles with The Science of Eating company logo; Truly Yours Parfums - a premiere niche
fragrance brand dedicated to the philosophy that the beauty fragrance is timeless and encourages a woman
to live life beautifully; Ventev - Ventev helps power users break away from the outlet and remain charged
up throughout their busy day with their Powercell 3015; and Luxury Ride USA, offering $50 off retail rates
for their first booking of Luxury Car Service nationwide.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 26 of 169
   GBK and Pilot Pen Partner Up to Host a Luxury Gift and Style Lounge During New York Fashion Week 2015.

   The lounge will feature an eclectic mix of music by DJ's AT LARGE - Since 1992, DJ's AT LARGE has been
servicing the New Jersey and Tri-State area with top-shelf mobile DJ entertainment. Flowers and that added
touch of luxury will be provided by Scott's Flowers NYC. Green Room products provided by Luna Bar, Bobos
Oat Bars, Angie's BOOMCHICKAPOP, PopChips, Pretzel Crisps, COMBOS, Marathon Bars, Cabo Chips, Fairy tale
Brownies, Lancaster Cupcake, Suja Juice, AriZona Beverages, and Vita Coco.
   Charity beneficiaries include: Understood.org, who is providing walkthroughs of the website experience
and gifting fidgets and USBs to create awareness of the 1 in 5 children who struggle with learning and
attention issues related to reading, writing, math, organization, and focus. Also, Youth Villages, gifting
Vanessa Diffenbaugh' s book as part of their dedication to help support emotionally and behaviorally
troubled children and their families live successfully.
   GBK, formerly GBK Productions, is a luxury lifestyle gifting and special events company, specializing
in entertainment marketing integration. Formed in 2000 by Gavin Keilly, the company's Founder and CEO, GBK
consists of five divisions: GBK Celebrity Gifting, GBK Special Events, GBK Weddings, GBK Charitable
Consulting and GBK Marketing/Public Relations. Widely known in the entertainment industry for bringing
that little extra something into the Gifting Lounge environment, GBK offers its clients a full range of
marketing services. For more information on Gavin B. Kei1ly (CEO), Carla Domen (VP) or GBK, please go to
gbkproductions.com.
   ###
   Read the full story at http://www.prweb.com/releases/2015/09/prweb1295260B.htm




Load-Date: September 15, 2015



  End of Ducument




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 27 of 169
                                                No Headline In Original
                          Global Broadcast Database - English MORNING BLEND 9:20 AM ABC
                                                  September 9,2015 Wednesday


Copyright 2015 eNR Services, Inc. All Rights Reserved

Length: 432 words

Body


STATION: 13 KTNV
LAS VEGAS, NV

OTHER ISN'T, ROLL IT IN THERE FROM THE SIDE, PERFECTLY LIT, EVERY TIME. AND THEN AVOCADOS
FROM MEXICO, IT -- THEY JUST ADD TO YOUR TAILGATE. THEY'RE FRESH FROM MEXICO, IN SEASON
ALL YEARLONG, PROVIDE GOOD FATS FOR YOUR DIET, SODIUM FREE, EVERYONE HAS THEIR
FAVORITE.

A LITTLE SALT, LIME, JUICE, MIX IT IN, SPREAD IT ON THE SANDWICHES, AND LET'S SAY, YOU HAVE NO
GRILLING SKILLS. YOU CAN'T GRILL THE BRATS, YOU KNOW WHAT YOU CAN DO IS RUN TO THE STORE,
AND YOU CAN GET BEER. THAT'S YOUR JOB. BUD LITE THE OFFICIAL NFL BEER SPONSOR, THEY
CREATE THEIR OWN LOGO CANS, CUSTOM DESIGNED FOR EACH FAN BASE, NEW FOR THIS SEASON,
I'M A BRONCO FAN, I CAN SHOW UP TO THE GAME WITH A DENVER BRONCO BEER CAN. GO TO THEIR
WEBSITE FOR MORE INFORMATION AND FINALLY WHEN I'M GRILLING, I DON'T WANT ANYBODY
MESSING WITH IT AND LOOKING IN IT. WE HAVE TO HAVE CHIPS, YOU HAVE TO HAVE SNACKS, SO
SNACK FACTORY, PRETZEL CRISPS, THEY'RE GREAT, EVERYONE LOVES THE FLAT PRETZELS, YOU
LOVE THAT AND BEER, THROW THE GUACAMOLE ON THAT, AND IT KEEPS PEOPLE OUT OF YOUR
GRILL. FIND OUT MORE ON THEIR WEBSITE. » I'VE HAD THEM, AND THEY'RE A STAPLE IN MY
HOUSEHOLD, AND DELICIOUS STUFF. GREAT SPREAD. WE ONLY HAVE A MINUTE AND A HALF LEFT,
LET'S TALK FOOTBALL. WE KNOW HOW LAST YEAR ENDED, THE PATRIOTS HAVE NOT GOTTEN MUCH
SLEEP IN THE OFF SEASON, HAVE THEY?» NO, THEY HAVEN'T, BUT THERE'S NOBODY THAT CAN -- AS
WELL AS THE PATRIOTS. GO TO SPY GATE IN 2007, THEY WENT 16 AND 0 ON THE UP YOUR'S TOUR NFL.
WE'LL CRAM IT DOWN YOUR THROAT TOUR, AND STILL, I EXPECT THE SAME TYPE OF RESPONSE TO
DEFLATEGATE, THAT'S NONSENSE WHAT I THINK. » YOU KNOW, MARK, YOU'RE A GOOD GUY. AS A
BRONCO FAN TO SAY THAT TOO, THAT'S WHAT I'VE BEEN SAYING, EVERYONE IS LIKE, BRADY HAS NO
SHOT, I'M A PATRIOT FAN. THE FACT IS, WE HAVE TO WRAP UP, BRADY HAS NEGATIVITY, AND THEN
PASSES THROUGH HIS BODY CHAMPIONSHIPS. » LISTEN MAN, THE GUY IS A GREAT PLAYER, NOBODY
PLAYS WITH A BIGGER CHIP ON HIS SHOULDER THAN TOM BRADY AND I HAPPEN TO LOVE IT ABOUT
HIM. THERE'S ALWAYS A GAME GOING ON, IF YOU DON'T KNOW WHAT THE GAME IS, YOU'RE IT, AND
TOM BRADY, NFL IS THE GAME FOR TOM BRADY AND HE'S BASICALLY WHAT WE LIKE TO CALL WINNING
RIGHT NOW. » HE SHOULD REPLACE THE CHIP ON THE SHOULDER WITH A PRETZEL CRISP. GOOD TO
TALK TO YOU. » YOU TOO SEAN WITH AN H. » WE HAVE A LIST OF ALL THE COOL STUFF, GO PATS.
»> THANK YOU SEAN, DIG IN FOR CHARITY. THE ANNUAL DIAMOND DIG IS SET FOR TOMORROW. YOU
CAN WIN GREAT PRIZES, THE GRAND PRIZE, A $2,500 PENDANT, IT HAS FOOD AND WINE, AND MUCH
MORE. TO RSVP, CALL THE NUMBER OR E-MAIL THE ADDRESS ON YOUR SCREEN.


Load-Date: September 10, 2015




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 28 of 169
                               No Headline In Original


End of Ducument




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 29 of 169
    VMG Partners' Kara Cissell-Roell Honored by Food & Wine and Fortune
      Magazine's Most Innovative Women in Food and Drink Rankings
                                                           PR Newswire
                                        September 9,2015 Wednesday 3:37 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 533 words
Dateline: SAN FRANCISCO, Sept. 9, 2015

Body


 VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, is pleased to announce that Co-Founder and Managing Director Kara
Cissell-Roell has been recognized byFood & WineandFortunemagazine in their 2015 Most Innovative Women in
Food and Drink ranking.

Michael L. Mauze, Managing Director of VMG, said, "This is a very prestigious honor for our partner Kara and also
an amazing recognition to the VMG team when you consider the caliber of honorees that Food & Wine and Fortune
select for these awards. Kara has been an integral part of VMG since we founded the firm 10 years ago and has
made significant contributions in helping VMG work with entrepreneurs to build world-class consumer branded
companies."

The honorees were identified by Time Inc.'s editors as those "spotlighting the top entrepreneurs and idealists who
are changing the world though meaningful work that touches the culinary field." The complete list of 20 honorees
appears in the October issues of Fortune and Food & Wine. More information is available
athUp:llwww.foodandwine.com.

Ms. Cissell-Roell, said, "The healthy food and beverage companies in which we have invested have been created
by innovative and visionary entrepreneurs dedicated to driving improved consumer health. These emerging
revolutionary brands have a relatively small but extremely vocal base of passionate consumers who are choosing
more nutrient dense, less processed, more nutritiously sound products to feed themselves, their families and their
friends. American consumers are demanding real food that tastes delicious and these brands deliver on that
promise. I am honored by this recognition and am especially proud to be joining such a prestigious group of
honorees this year."

Other honorees include Jessica Alba, of The Honest Company; Julie Smolyansky, CEO and President, Lifeway
Foods; Lauren Bush Lauren, Founder, FEED, FEED Supper; Carla Hall, Co-Host, The Chew; and Allison Hooper,
Co-Founder, Vermont Creamery.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target industries includes food, beverage, wellness, pet products, personal care,
and household products brands. Representative past and present partner companies include KIND Healthy
Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold and Justin's.
VMG Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please
visithUp:llwww.vmgpartners.com.


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 30 of 169
  VMG Partners' Kara Cissell-Roell Honored by Food & Wine and Fortune Magazine's Most Innovative Women in
                                           Food and Drink Rankings

Contact Chris Tofalli
Chris Tofalli Public Relations, LLC
914-834-4334

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/vmg-partners-kara-
cissell-roell-honored-by-food--wine-and-fortune-magazines-most-innovative-women-in-food-and-drink-rankings-
300140268.html

SOURCE VMG Partners



Load-Date: September 10, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 31 of 169
                                 12 quick and easy school lunch ideas;
                                              Richmond Times Dispatch (Virginia)
                                             September 6, 2015 Sunday, 2 Edition


Copyright 2015 Richmond Newspapers, Inc. All Rights Reserved

Section: MAIN; Pg. 16A
Length: 65 words
Byline: STORY AND PHOTOS By JEREMY GLOVER Richmond TimesDispatch

Body


You've got the outfits picked out, the school supplies organized and the alarms set. What are you forgetting?

Lunch.

 While parents often smile at the thought of sending the kids back to school, the prospect of packing lunch every
day for the next nine months can be daunting.

We're here to help with 12 quick, healthy ideas for filling those lunchboxes.

jglover@timesdispatch.com

(804) 649-6387



Graphic


Waldorf salad (lettuce, walnuts, Craisins, feta cheese) with oil and vinegar dressing, apple bits and peanut butter
crackers. Jeremy GloverlTimes-Dispatch Waldorf salad (lettuce, walnuts, Craisins, feta cheese) with oil and vinegar
dressing, apple bits and peanut butter crackers. Jeremy GloverlTimes-Dispatch Hummus with carrots, red peppers,
green peppers, pretzel crisps and dried fruit (raisins, blueberries and cherries). Jeremy GloverlTimes-Dispatch
Hummus with carrots, red peppers, green peppers, pretzel crisps and dried fruit (raisins, blueberries and cherries).
Jeremy Glover/Times-Dispatch Salami and provolone rollups, grapes, ants on a log, and Cheddar Bunnies. Jeremy
GloverlTimes-Dispatch Salami and provolone rollups, grapes, ants on a log, and Cheddar Bunnies. Jeremy
GloverlTimes-Dispatch Peanut butter and Greek yogurt dip with pretzel twists, snap peas, apple slices and cheese
cubes. Jeremy GloverlTimes-Dispatch Peanut butter and Greek yogurt dip with pretzel twists, snap peas, apple
slices and cheese cubes. Jeremy GloverlTimes-Dispatch PB&J swirls, cheese stick, carrots, snap peas and ranch
dreSSing. Jeremy GloverlTimes-Dispatch PB&J swirls, cheese stick, carrots, snap peas and ranch dressing. Jeremy
GloverlTimes-Dispatch Cheese quesadilla with salsa, grapes and cucumber slices. Jeremy GloverlTimes-Dispatch
Cheese quesadilla with salsa, grapes and cucumber slices. Jeremy Glover/Times-Dispatch Ham rolls with cottage
cheese and pineapple bits. Jeremy GloverlTimes-Dispatch Ham rolls with cottage cheese and pineapple bits.
Jeremy GloverlTimes-Dispatch Yogurt with granola, peach slices and blueberries. Jeremy Glover/Times-Dispatch
Yogurt with granola, peach slices and blueberries. Jeremy GloverlTimes-Dispatch Egg-salad sandwiches with
grapes, carrots and ranch dip. Jeremy GloverlTimes-Dispatch




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 32 of 169
                              12 quick and easy school lunch ideas;


Load-Date: September 8,2015


 End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 33 of 169
                                 2015 40Under40 Winner: Adam Padilla
                                                         DMNews
                                                      September 2015


Copyright 2015 Haymarket Media. All Rights Reserved




DMNews
Section: FEATURE
Length: 258 words
Byline: Kristin LaFratta
Highlight: President and Chief Creative Officer, Brandfire

Body


Adam Padilla, President and Chief Creative Officer, Brandfire

Meet the candid artist and cofounder behind Brandfire, a branding agency that turned a profit within its first year of
opening. Whether designing T-shirts in Long Island or working as creative director for the Nets, Padilla consistently
prioritizes quality over cost. Starting as a freelancer in the early 2000s, Padilla created Pretzel Crisps brand,
whose owners sold it for $300 million. Years later his three-year-old agency is crafting brands for names like Run-
D.M.C. and Tom Brady. Turning his branding expertise toward charity, Padilla ran a direct marketing campaign for
Universal Aid for Children Ukraine that led to the most successful donation in the charity's 20-year history.

Defining moment: Moving and building the office of my dreams this year was a physical manifestation of everyone
seeing what I had seen initially. The risk to move paid off, because we signed up some fantastic clients to pay the
difference in rent.

Words to live by: Be authentic to yourself and play to your strengths.

Strategy shift: Companies with strong social followings engage 24% more consumer base. We pivoted from
branding on websites to helping brands have a better voice on social.

Up next: I love the Amazon Buy Button: the dovetailing of consumer technology with tactile hardware presents all
different possibilities.

Advice to young marketers:Never forget that who you're marketing to aren't numbers, metrics, or groups on a pie
chart; they're human beings, just like you.

-Kristen LaFratta


Load-Date: September 28, 2015




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 34 of 169
                          2015 40Under40 Winner: Adam Padilla


End of Docnment




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 35 of 169
                                Snyder's-Lance Q2 net income increases
                                         MarketLine NewsWire (Formerly Datamonitor)
                                            August 27,2015 Thursday 9:48 AM GMT


Copyright 2015 MarketLine All Rights Reserved




     arket            ~--~
Section: FOOD
Length: 325 words
Highlight: Snyder's-Lance, Inc. has reported that net income attributable to the company for the second quarter
ended July 4, 2015 was $17.33 million, or $0.24 per diluted share, compared to $11.68 million, or $0.16 per diluted
share, for the same quarter ended June 28, 2014.

Body


Net revenue for the second quarter ended July 4, 2015 was $431.43 million, compared to $399.60 million for the
same quarter ended June 28,2014. Net income attributable to the company for the six months ended July 4, 2015
was $27.96 million, or $0.39 per diluted share, compared to $28.49 million, or $0.40 per diluted share, for the same
period ended June 28,2014. Net revenue for the six months ended July 4,2015 was $833.77 million, compared to
$772.61 million for the same period ended June 28,2014. "Our team delivered solid results for the second quarter,
continuing our positive momentum for 2015. Our balanced portfolio of 'better for you' and premium products are
winning with consumers looking for snacks that taste great and provide fuel for their busy day," said Carl Lee, Jr.,
president and CEO. "During the second quarter, core brand sales were led by Cape Cod Kettle Chips which grew at
double digits. Snyder's of Hanover pretzels gained significant market share during the quarter thanks to innovative
new products and our new advertising campaign, 'Discover the Pretzelbilities'. Snack Factory Pretzel Crisps and
Late July both delivered strong top line performance and market share gains driven by the Clearview Division team.

"Lance sandwich crackers gained market share over the latest 26 weeks, led by our balanced distribution strategy
of leveraging DSD and Direct Sales to improve retail execution and reach new customers. During the second
quarter, we secured new distribution for Lance driving incremental growth for this renovated brand. Expense control
across the company has been a focus all year contributing to operating margin expansion for the quarter. In
addition, we accomplished two significant system implementations that came online flawlessly in the second
quarter, showing once again our excellence in this area. Overall, we had a good quarter and I am very proud of our
team for their commitment to winning."


Load-Date: September 2,2015


   End of Docnment




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 36 of 169
1           Snyder's-Lance (LNCE) Quick Starts Biscuits Get New Flavors
                                                 Zacks Investment Research
                                         August 26, 2015 Wednesday 9:05 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 749 words
Byline: Zacks Equity Research

Body


Aug 26, 2015( Zacks Investment Research: http://www.zacks.com/Delivered by Newstex) <nil> Innovation has
always been one of the important strategies of consumer goods companies. Innovation helps companies to cater to
changing consumer preference and also strengthens their product portfolio.

These innovations are often targeted toward the growing number of health-conscious customers who prefer
packaged food for its convenience but at the same time are unwilling to compromise on health.<nl/>Snyder's-
Lance, Inc. LNCE[1] recently introduced five new flavors of Lance Quick Starts breakfast biscuits.<nl/>Lance Quick
Starts are a sandwich of two whole grain biscuits separated by a layer of filling. The five flavors introduced are
Bacon Cheddar, Vanilla Greek Yogurt, Raspberry Greek Yogurt, Everything Bagel and Chocolate Cream. Original
Quick Starts is already available in flavors of Blueberry Muffin, Cinnamon Roll and Maple French Toast.<nl/>While
Vanilla Greek Yogurt has a sweet and tangy filling sandwiched between granola crackers, Raspberry Greek Yogurt
has a rich and fruity center between wholesome granola crackers. On the other hand, Everything Bagel has a
cream cheese filling with hints of garlic, onion and sesame. Chocolate Cream is a treat sandwiched between two
granola crackers. All eight Lance Quick Starts products contain fiber and vitamin B, 13 grams of whole grain per
serving and 3 grams of protein.<nl/>Lance Quick Starts products target the increasing number of health conscious
consumers, who understand the importance of a nutritious breakfast. This is not the first time that Snyder's-Lance is
trying to improving the nutritional status of its products. Earlier this year, Snyder's-Lance launched a number of
gluten-free snacks under the brands Cape Cod, Snack Factory Pretzel Crisps, Eatsmart Naturals and Lance (read:
New Gluten Free Snacks Strengthen Snyder's-Lance Portfolio[2]). <nil> These new products are expected to further
increase snacking options for health conscious consumers who prefer gluten-free food either due to gluten
sensitivity or as a healthier option.<nl/>Cape Cod, Hanover pretzels, Lance sandwich crackers, and Pretzel Crisps
crackers are Snyder's-Lance's four core brands. The latest innovations would drive revenues in the near
term.<nl/>Snyder's-Lance has a Zacks Rank #2 (Buy).<nl/>Other Stocks to Consider<nl/>Other stocks in the food
industry worth considering are Omega Protein Corporation OME[3], Cal-Maine Foods, Inc. CALM[4] and Flowers
Foods, Inc. FLO[5]. While Omega Protein Corporation sports a Zacks Rank #1 (Strong Buy), Cal-Maine Foods and
Flowers Foods carry a Zacks Rank #2.<nl/>Want the latest recommendations from Zacks Investment Research?
Today, you can download 7 Best Stocks for the Next 30 Days. Click to get this free report »[6]<nl/>Want the latest
recommendations from Zacks Investment Research? Today, you can download 7 Best Stocks for the Next 30 Days.
Click to get this free report[7] CAL-MAINE FOODS (CALM): Free Stock Analysis Report[8] SNYDERS-LANCE
(LNCE): Free Stock Analysis Report[9] FLOWERS FOODS (FLO): Free Stock Analysis Report[10] OMEGA
PROTEIN (OM E): Free Stock Analysis Report[11] To read this article on Zacks.com click here.[12] Zacks
Investment Research[13]<nl/> [ 1]: http://www.zacks.com/stock/quote/LNCE [ 2]:
http://www.zacks.com/stock/n ewsl 166667Inew-g Iuten-free-sn acks-stren gthen-snyderslan ce-po rtfolio [ 3]:
http://www.zacks.com/stock/quote/OME [ 4]:                    http://www.zacks.com/stock/quote/CALM [ 5]:
http://www.zacks.com/stock/quote/FLO             [        6]:
http://www.zacks.comiregistration/pfpI?ALERT=RPT_7BST_LP194 .. .D=ZACKS_PFP_7BEST_analyst%20blog [ 7]:

http://www.zacks.comiregistration/pfpI?ALERT=RPT_7BST_LP 194... D=ZC_CO NTENT_ ZER_ ARTCAT_ANALYST


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 37 of 169
                         Snyder's-Lance (LNCE) Quick Starts Biscuits Get New Flavors

_BLOG ... =CS-ZC-FT-187858              [       8]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNK .. .lert=rd_finaUank ... ALM ... D=ZC_CONTENT_ZR_ARTC
AT_ANALYST_BLOG ... =CS-ZC-FT-187858                [     9]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNK... lert=rd_finaUank... NCE ... D=ZC_CONTENT_ZR_ARTC
AT_ANAL YST_BLOG ... =CS-ZC-FT-187858               [     10]:
http://www.zacks.com/registration/pfp?ALERT=ZR_LlNK ... Iert=rd_final_rank ... LO ... D=ZC_CONTENT_ZR_ARTCAT
_ANALYST_BLOG ... =CS-ZC-FT-187858              [      11]:
http://www.zacks.com/registration/pfp?ALERT =ZR_LINK ... Iert=rd_final_rank ... M E.. .D=ZC_CONTENT_ZR_ARTCA
T_ANALYST_BLOG ... =CS-ZC-FT-187858 [ 12]:               http://www.zacks.com/stock/news/187858/snyders-lance-
Ince-quick-starts-biscuits-get-new-flavors?cid=CS-ZC-FT-187858 [ 13]:           http://www.zacks.com/



Load-Date: August 26,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 38 of 169
Lance® Celebrates National Breakfast Month with Five New Quick Starts(TM)
Flavors; New On-the-Go Breakfast Sandwiches Add Mix of Sweet and Savory
                                Offerings
                                                           PR Newswire
                                           August 24, 2015 Monday 11 :30 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 737 words
Dateline: CHARLOTTE, N.C., Aug. 24, 2015

Body


 Just in time for National Breakfast Month in September,Lance® Quick Starts(TM)introduces five new flavors to its
lineup of convenient, delicious and nutritious breakfast biscuits designed to make the morning meal a lot easier -
and a lot more interesting.

"This is how we sandwich," said Snyder's-Lance Chief Marketing Officer Rod Troni. "Like all Lance sandwich
crackers, the new Quick Starts offerings feature two awesome whole grain biscuits on the outside with an incredible
filling in the middle."

The new flavors include:

Bacon Cheddar, a savory combination of breakfast favorites stacked between two tasty biscuits.Vanilia Greek
Yogurt, featuring a sweet and tangy filling between granola crackers. Raspberry Greek Yogurt, with a rich and fruity
center between wholesome granola crackers. Everything Bagel, boasting hints of garlic, onion and sesame crackers
with cream cheese in the middle. Chocolate Cream, a decadent morning treat sandwiched between two hearty
granola crackers.

The new varieties join the original Quick Starts flavors of Blueberry Muffin, Cinnamon Roll and Maple French Toast
that were introduced earlier this year. All eight Quick Starts products provide good sources of fiber and B vitamins,
13 grams of whole grain per serving and 3 grams of satisfying protein to jump start the morning.

The expansion of the Quick Starts line is tied to the meteoric rise of the breakfast biscuit category, which surged 43
percent to $172 million in sales from March 2014 to March 2015, according to Nielsen Scan data. As consumers
seek alternative breakfast options better suited to their nutrition and lifestyle needs, they're either replacing or
complementing their consumption of traditional, grain-based breakfast foods like cereal, toast and muffins with more
satisfying, protein-rich products like Lance Quick Starts.

"Today's consumers are busier than ever, and they're also more informed about the types of foods that fuel them
through the day," said Troni. "These days everyone is looking to balance convenience and nutrition in their morning
routine, and many are finding an on-the-go solution like Quick Starts fits their lifestyle better than a traditional sit-
down breakfast. Moms especially are driving the increase in morning snacking as they supplement their family's
meals with nutritious options like Quick Starts as part of a healthy, active lifestyle."

The full lineup of Quick Starts flavors will be available in the cracker aisle at retailers across the country beginning
in September. The Quick Starts box contains five individually wrapped packages of six sandwiches.

For more information about Lance's lineup of Quick Starts products, visithttp://www.lance.com/snacks/quick-starts.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 39 of 169
      Lance® Celebrates National Breakfast Month with Five New Quick Starts(TM} Flavors; New On-the-Go
                        Breakfast Sandwiches Add Mix of Sweet and Savory Offerings

About Lance Snacks For more than 100 years, Lance® has been fueling America with its sandwich crackers - two
awesomes and an incredible in the middle. Wholesome and delicious, Lance® sandwich crackers are available in
more than 20 varieties, including ToastChee®, Whole Grain, BOLDS®, Gluten Free and Quick Starts(TM}. Lance®
sandwich crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut butter. For
more information about Lance® sandwich crackers, please visithttp://www.lance.com.

About Snyder's-Lance, Inc.Snyder's-Lance Inc., headquartered in Charlotte, N.C., manufactures and markets snack
foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart Snacks(TM}, O-Ke-Doke® and other brand names. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Photo -http://photos.prnewswire.com/prnh/20150824/260506

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/lance-celebrates-
nation ai-breakfast-month-with-five-new-q uick-starts-flavors-300 132214. htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com


Load-Date: August 25, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 40 of 169
Press Release: Lance(R) Celebrates National Breakfast Month with Five New
                        Quick Starts(TM) Flavors
                                                  Dow Jones Institutional News
                                              August 24, 2015 Monday 3:30 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES t'iE            ,RES


Length: 802 words

Body


Lance(R) Celebrates National Breakfast Month with Five New Quick Starts(TM) Flavors

New On-the-Go Breakfast Sandwiches Add Mix of Sweet and Savory Offerings

PR Newswire

CHARLOTTE, N.C., Aug. 24, 2015

CHARLOTTE, N.C., Aug. 24, 2015 IPRNewswirel -- Just in time for National Breakfast Month in September,
Lance(R) Quick Starts(TM) introduces five new flavors to its lineup of convenient, delicious and nutritious breakfast
biscuits designed to make the morning meal a lot easier -- and a lot more interesting.

"This is how we sandwich," said Snyder's-Lance Chief Marketing Officer Rod Troni. "Like all Lance sandwich
crackers, the new Quick Starts offerings feature two awesome whole grain biscuits on the outside with an incredible
filling in the middle."

The new flavors include:
       Bacon Cheddar, a savory combination of breakfast favorites stacked
       between two tasty biscuits.

       Vanilla Greek Yogurt,       featuring a sweet and tangy filling between granola
       crackers.

       Raspberry Greek Yogurt, with a rich and fruity center between wholesome
       granola crackers.

       Everything Bagel, boasting hints of garlic, onion and sesame crackers
       with cream cheese in the middle.

       Chocolate Cream, a decadent morning treat sandwiched between two hearty
       granola crackers.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 41 of 169
      Press Release: Lance(R) Celebrates National Breakfast Month with Five New Quick Starts(TM) Flavors

The new varieties join the original Quick Starts flavors of Blueberry Muffin, Cinnamon Roll and Maple French Toast
that were introduced earlier this year. All eight Quick Starts products provide good sources of fiber and B vitamins,
13 grams of whole grain per serving and 3 grams of satisfying protein to jump start the morning.

The expansion of the Quick Starts line is tied to the meteoric rise of the breakfast biscuit category, which surged 43
percent to $172 million in sales from March 2014 to March 2015, according to Nielsen Scan data. As consumers
seek alternative breakfast options better suited to their nutrition and lifestyle needs, they're either replacing or
complementing their consumption of traditional, grain-based breakfast foods like cereal, toast and muffins with more
satisfying, protein-rich products like Lance Quick Starts.

"Today's consumers are busier than ever, and they're also more informed about the types of foods that fuel them
through the day," said Troni. "These days everyone is looking to balance convenience and nutrition in their morning
routine, and many are finding an on-the-go solution like Quick Starts fits their lifestyle better than a traditional sit-
down breakfast. Moms especially are driving the increase in morning snacking as they supplement their family's
meals with nutritious options like Quick Starts as part of a healthy, active lifestyle."

The full lineup of Quick Starts flavors will be available in the cracker aisle at retailers across the country beginning
in September. The Quick Starts box contains five individually wrapped packages of six sandwiches.

For more information about Lance's lineup of Quick Starts products, visit www.lance.com/snacks/quick-starts .

About Lance Snacks

For more than 100 years, Lance(R) has been fueling America with its sandwich crackers -- two awesomes and an
incredible in the middle. Wholesome and delicious, Lance(R) sandwich crackers are available in more than 20
varieties, including ToastChee(R), Whole Grain, BOLDS(R), Gluten Free and Quick Starts(TM). Lance(R) sandwich
crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut butter. For more
information about Lance(R) sandwich crackers, please visit www.lance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

Photo - http://photos.prnewswire.com/prnh/20150824/260506

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/lance-celebrates-
national-breakfast-month-with-five-new-quick-starts-flavors-300 132214. html

SOURCE Snyder's-Lance, Inc.

!Web site: http://www.lance.com

(END) Dow Jones Newswires

August 24, 2015 11 :30 ET (15:30 GMT)



Notes


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 42 of 169
      Press Release: Lance(R) Celebrates National Breakfast Month with Five New Quick Starts(TM) Flavors


PUBLISHER: Dow Jones & Company, Inc.


Load-Date: August 26, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 43 of 169
    Lance® Fuels Up Partnership as Official Sandwich Cracker of Little
League®; Brand to Host Numerous Fan Events at Little League World Series
                                                           PR Newswire
                                         August 19, 2015 Wednesday 10:30 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 661 words
Dateline: CHARLOTTE, N.C., Aug. 19,2015

Body


 Lance®, which has been fueling America with its wholesome and delicious snacks for more than 100 years, teams
up with Little League® Baseball and Softball for another year as the organization's "Official Sandwich Cracker."
This successful partnership seeks to energize and inspire young athletes to reach their potential.

"The partnership of our two American classics is a natural fit, building on a rich heritage of promoting wholesome
fun, activity and snacks the whole family can enjoy," said Rod Troni, Chief Marketing Officer at Snyder's-Lance.
"Little League uses the ball field as a classroom to instill core values, and Lance uses our two awesome crackers
with an incredible filling in the middle as a wholesome snack to give on-the-go families the energy they need to stay
active. This is how we sandwich."

As part of this year's partnership, Lance will host gameday experiences, including a snack patrol tent with fun
games and special promotions, at the Little League Baseball World Series in South Williamsport, Pennsylvania,
Aug. 20-30. More than 100,000 sandwich crackers will be given out during the tournament to fuel hungry players
and fans. Crackers and other Lance products will also be on sale in the concession stand.

"We're thrilled to continue our partnership with Lance," said Liz DiLullo Brown, Little League Vice President of
Marketing and Strategic Partnerships. "Lance has been satisfying Little Leaguers® and their families with great
snacks for decades, and it's wonderful to see them continue to step up to the plate and encourage our young
athletes to succeed on and off the field."

For more information about Lance sandwich crackers and the Little League partnership, plus fun baseball
snacktivities, visit http://www.Lance.com/LittieLeag ue.

About Lance Snacks For more than 100 years, Lance® has been fueling America with its sandwich crackers - two
awesomes and an incredible in the middle. Wholesome and delicious, Lance® sandwich crackers are available in
more than 20 varieties, including ToastChee®, Whole Grain, BOLDS®, Gluten Free and Quick Starts(TM}. Lance®
sandwich crackers are made with baked, crispy crackers and real ingredients like freshly ground peanut butter. For
more information about Lance® sandwich crackers, please visithttp://www.lance.com.

About Snyder's-Lance, Inc. Snyder's-Lance Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart Snacks(TM}, O-Ke-Doke® and other brand names. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 44 of 169
    Lance® Fuels Up Partnership as Official Sandwich Cracker of Little League®; Brand to Host Numerous Fan
                                     Events at Little League World Series

About Little League®Little League® Baseball and Softball is the world's largest organized youth sports program,
with 2.4 million players and one million adult volunteers in every U.S. state and more than 80 other countries. In
2014, Little League celebrated its 75th Anniversary of developing major league people. For more information,
visitLittleLeague.org, or follow the Little League on Facebook (facebook.com/LittleLeagueBasebaIlAndSoftball) or
Twitter (twitter.com/LittleLeague).

Logo -http://photos.prnewswire.com/prnh/20150819/259607LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/lance-fuels-up-
partnership-as-official-sandwich-cracker-of-little-Ieague-300130654.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stacey McCray, 704-552-6565, stacey.mccray@lgapr.com


Load-Date: August 20,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 45 of 169
                            Q2 2015 Snyder'sLance Inc Earnings Call - Final
                                           FD (Fair Disclosure) Wire
                                           August 10, 2015 Monday


Copyright 2015 CQ-Roll Call, Inc.
All Rights Reserved



Copyright 2015 CCBN, Inc.

Length: 8023 words

Body


Corporate Participants

* Mark Carter

Snyder's-Lance, Inc. - VP and IR Officer

* Carl Lee

Snyder's-Lance, Inc. - President and CEO

* Rick Puckett

Snyder's-Lance, Inc. - EVP, CFO and CAO

Conference Call Participants

* Brett Hundley

BB&T Capital Markets - Analyst

* Eric Katzman

Deutsche Bank - Analyst

* Bill Chappell

SunTrust - Analyst

* Amit Sharma

BMO Capital Markets - Analyst

* Michael Gallo

CL King - Analyst

Presentation

OPERATOR: Good day, ladies and gentlemen, and welcome to the Snyder's-Lance second-quarter 2015 financial
results call. (Operator Instructions). As a reminder, this conference call is being recorded.


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 46 of 169
                                  02 2015 Snyder'sLance Inc Earnings Call - Final

I would now like to introduce your host for today's conference, Mr. Mark Carter, Vice President and Investor
Relations Officer. Sir, you may begin.

MARK CARTER, VP AND IR OFFICER, SNYDER'S-LANCE, INC.: Great, thank you, Kaylee, and good afternoon,
everyone. With me today are Carl Lee, President and Chief Executive Officer, as well as Rick Puckett, Executive
Vice President, Chief Financial Officer, and Chief Administrative Officer of Snyder's-Lance, Inc.

During today's call, we will discuss our 2015 second-quarter results, as well as estimates for the balance of 2015.
As a reminder, we're webcasting this conference call, including the supporting slide presentation on our website at
SnydersLance.com.

Before we begin, I would like to point out that during today's presentation management may make forward-looking
statements about our Company's performance. Please refer to the Safe Harbor language that is included in each of
our presentations.

I will now turn the call over to Carl Lee, President and Chief Executive Officer, to begin management's comments.

CARL LEE, PRESIDENT AND CEO, SNYDER'S-LANCE, INC.: Thank you, Mark. Good afternoon, everyone. We
really do appreciate you joining us this afternoon as we get a chance to review our 02 results and talk a little bit
about our future and where we are heading. As we begin to take a look at the pages, I would welcome you to turn to
page 4.

As we provide some highlights for 02, we had very strong revenue, margin, and operating income growth for the
quarter. In fact, net revenue was up 8%, our operating margin improved by 50 basis points, and our overall earnings
per share was up 20%.

Some of the key things that drove our results for the quarter was our branded growth outpaced our peers and
outpaced the industry. It was driven by innovation, innovation that we rolled out in 2014 and also innovation we
rolled out this past year. We had some nice distribution gains and we also saw higher velocities at the shelf on all of
our core brands.

This led to overall share growth improvement for all of our core brands and we will get into that and some more
detail in just a second.

Our operating margin expanded by over 50 basis points. We will also remind you that this time last year we sold our
private-brand business and had some overhang costs to deal with, so we have been able to effectively lead that
and we will talk about that more. And again, very proud of our team and the results they accomplished with a 20%
increase in EPS for the quarter.

Now if you WOUld, turn to page 5. Performance was ahead of the category for each of our core brands throughout
the quarter. Snyder's of Hanover drove very solid growth, strengthening our leadership position in this all-important
category, and we scored some very important market-share gains for the quarter and also for year to date.

Lance, also. As you know, we just recently completed our renovation process for the new packaging, the new
formulations, and some other improvements to the brand as we repositioned it, and for the last 26 weeks it is
showing nice share gains and some improvements.

Cape Cod continues to deliver the growth that we expected. It is coming through expanded distribution, higher
velocity, and just strong performance on both topline and from a market-share standpoint.

Snack Factory Pretzel Crisps had another good quarter, with good revenue and market-share gains overlapping
some very strong growth, as you'll recall, from last year.

And Late July, the newest addition to our portfolio, also delivered a very strong quarter, thanks to new distribution,
ever-expanding consumer trial, and reaching some very new and important channels, part of which is leveraging
our DSD muscle as we expand distribution on that key brand. It continues to perform extremely well.


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 47 of 169
                                  02 2015 Snyder'sLance Inc Earnings Call - Final

Turning to page 6, just as a reminder, we have all talked about it and you hear about it from throughout the industry,
and that is that these are very challenging times. They are challenging times from a growth standpoint. They are
challenging times from a consumer and retailer changing standpoint.

We have been able to adapt as a mid-sized company to really make sure we are staying on top of these. The
consumers are clearly seeking more snacking options and more snacking choices that includes better for you.

Our answer to that is our balanced portfolio strategy. We are providing consumers with a wide selection of better for
you snacks to cater to that demand, but we are also investing in innovation from our premium snacks, making sure
that consumers who are looking for indulgent items are equally served as we expand our portfolio from better for
you all the way through indulgence.

Retailer competition and consolidation continues to escalate across all channels. We are addressing that through
our balanced distribution system. With our capability throughout DSD, we are able to respond very quickly to needs
in that area, but also our growing and developing direct sales organization allows us to once again cater to
customer needs and cater to channel opportunities to grow our brands and to better serve our retailer base.

In addition to that, we all know it is a very competitive environment. Growth potential is limited across the snack
category and all categories throughout the retailing industry. We are addressing that with our balanced execution.
We have got scale to leverage, but we also are very focused on our speed to market, and our balanced execution is
all about leveraging our scale as we react very quickly to consumer changes and industry changes to be responsive
to serve our customer base.

If you will, turn to page 7 and share a little bit more about our strategic approach and what we call our balanced
approach to delivering good overall results. For the quarter, we were able to extend the reach of our brands.
Innovation is clearly attracting new consumers to our core brands and expanding our franchise. Our advertising
continues to expand awareness, and through increased awareness, we're getting higher trial rates.

We also were able to expand our sales capabilities and our execution. We are busy adding routes to our DSD
operation to continue to build out our scale. We clearly are reaching new retailers and even new channels as we
expand our reach through our balanced approach on our sales execution.

We continue to drive productivity to increase our margins. We saw manufacturing improvements and efficiency
gains for the quarter and we continue to leverage our scale to improve our cost base.

Now let's turn to page 8. Let's talk about where we are headed and some of the key things that we continue to focus
on not only to deliver a good quarter, but to continue to deliver the results that we all expect.

We really are focused on our overall shareholder value creation and making sure that we've got the key drivers in
place to deliver the results we are expecting. There is really four key areas I'd like to talk to you about today.

Clearly, it is all about topline growth and driving a strong topline with the proper mix that we expect. It is about
expanding our margin so we continue to deliver the overall results we are looking for. It is about improving cash flow
and it is being very wise with our investments to make sure that we see a return on those.

As you turn now to page 9, let's talk a little bit about these in more depth. As far as topline growth and making sure
we continue to outpace our categories and our own internal expectations, our idea of a balanced portfolio is very
important to us. Our core brands must continue to grow. We must continue to gain share and we're going to do that
with our own trend innovation and a very balanced approach to addressing consumer needs and reaching new
consumers.

We also have the opportunity and the lUXUry of additional channels to develop and additional geographies to
expand. Our balanced distribution system allows our DSD system to continue to enhance this capability and its
execution day in and day out as we reach new outlets and better serve the ones we are currently in.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 48 of 169
                                  Q2 2015 Snyder'sLance Inc Earnings Call- Final

Our direct sales team is winning new authorizations and gaining new accounts throughout the year and will
continue to. And we also have an opportunity where we actually do have underserved channels that we really see
as a long-term volume opportunity for us to continue to grow our very important business.

If you will now, turn to page 10, and as we focus on our margins. If I can call your attention first of all to the graph
down below, as you will recall this time last year we were completing the sale of our private brands. And from 2000
to 2014, we actually saw a little bit of contraction on our margins because we had to deal with that stranded
overhead cost.

The good news is we've been able to deal with that effectively and I'm very proud of the team's effort, and you see
in 2015 over the same time frame our margins have actually begun to climb and expand above the rate that we had
in 2013, so we're back to addressing the margin growth that we all expect.

We are clearly focused on brand mix and I will admit we have room to continue to focus and execute even stronger
on making sure that we have got the right mix to improve our overall P&L performance. We're also -- previous
investments in manufacturing to drive productivity are beginning to kick in and the good news is more and more of
those are behind us.

We also, as I had said earlier, really were able to address the sale of the private brands and begin to tackle our cost
base and begin to deal with the margin improvements that we were looking for for 2015 as we addressed some of
the overhang costs that was left over after that important divestiture.

Now as we turn to page 11, we continue to focus aggressively on our cash flow and making sure that we are very
diligent on our costs and our approach to adding in the incremental cost to the business, ensuring that we have the
proper return on our capital. We have got less overall capital investments coming ahead of us, as we have
completed most of the major infrastructure changes that we needed to in several of our key plants. We have also
completed a lot of system upgrades and system changes, which, as you know, can be very expensive, and most of
those are behind us.

So we're really focused now on efficiencies and improvements as we leverage our overall cost base. We will,
however, continue to invest in our brands and invest in a way that is going to make them very relevant to consumer
needs and allow us to continue to grow those.

Focusing now on page 12, part of the investments we will have will continue to be around marketing and
advertising. We will continue to make sure our advertising budgets are strong and support our brands in the way
that we all have grown accustomed to. We will continue to leverage both traditional advertising and some very
successful new events in digital to make sure we continue to connect with our consumers in the way that serves
their needs best and really targets the ideal consumers' reach for our brands.

We will continue to work on our product portfolio and innovation. We have a robust pipeline ahead of us that we will
continue to roll out for the back half of this year, 2016, and 2017 and beyond, and we will continue to focus on the
very successful innovation that we are proud of over the past couple years.

The other good news is that our brands are very extendable. We have seen Cape Cod move into popcorn
successfully. We have seen Lance move into early morning occasions with Quick Starts that once again has shown
that our brands are extendable and can be used to reach additional consumer occasions and incremental
consumers.

Now as we turn to page 13, we have often talked about our success with innovation and our focus on making sure
that we've got compelling news to bring to market and innovation that really sticks long term. Here is a quick lineup
of what we are going to be launching in the back half of 2015, after a very successful first-half launch.

We have got some new items under Quick Start. Based on some requests from customers and consumers, we
have added savory events -- some savory items to the Quick Start lineup that we are excited about.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 49 of 169
                                    Q2 2015 Snyder'sLance Inc Earnings Call - Final

We have got the Pretzel Crisps rolling out with the gluten-free that is already in the marketplace, but now with dark
chocolate coating. We have got our Cape Cod Duos, which add real fruit, an exciting opportunity for us to roll that
out in the back half of the year. Late July continues to have a strong pipeline of new products that are successful
first half of the year and also for the back half, and then we've got some exciting news for Snyder's and also our
Lance lineup on peanuts.

So all in all, we're very excited about our innovation pipeline not only for the first half of the year, but also what we
are bringing to market in the back half, and then we're certainly ready for the new innovation that we will be
launching shortly for 2016.

With that, I would like to turn it over to Rick and talk a little bit more about the financials for the past quarter.

RICK PUCKETT, EVP, CFO AND CAO, SNYDER'S-LANCE, INC.: Thanks, Carl, and good afternoon, everyone.
Thanks for joining our call today. Let's turn to page 15 and take a deeper dive into the quarter financials and a little
bit of the year to date, as well.

On page 15, you will see a revenue comparison year over year and you will see that in fact we increased our
revenue by 8% year over year in total. Branded revenue increased by $21 million or 7.5%, which was, as Carl
mentioned, driven by good growth across all of our brands.

Our core brand growth was actually up 9.1 %. The volume increase of that actually is just over 10%, so we had
negative pricing of just over 1% during the quarter.

The organic core brand growth was 5.8%, with volume up 6.9%, so a very strong quarter for all of our core brands.
As Carl mentioned, we gained market share across the entire core brand population, including Lance, which reflects
the good news with the completion of the renovation that Carl mentioned and that the brand has now brought us
new distribution through on-trend innovation.

The increase in other revenue is largely related to the Baptista acquisition.

If we look at year to date on page 16, similar story. Revenue increased by almost 8% versus last year. Branded
revenue was up 6.5%. The core brand growth was actually 8.1 %, with volume growth at 9.5%. Organic core brand
growth was 4.7%, with volume up 6.1 %. So, again, very strong core brand growth across the board.

We increased market share across all of our core brands in the first six months. And again, the other category is
largely the Baptista acquisition.

If we turn now to page 17, looking at some of the other key financial statistics for the second quarter, gross margin
actually decreased year over year by 130 basis points, which was largely driven by the mix that Carl mentioned a
few minutes ago within our branded sales. This is also reflecting an increase in trade over the quarter year over
year and we actually made an investment in trial for Late July in the second quarter, which accounted for about 42
of the basis points of the 130 that you see there.

Our manufacturing sites are continuing to improve their efficiencies, given the investments we have made over the
last year, and operating income as a percentage of revenue increased 50 basis points to 7.5%. This increase was
largely attributable to the improved SG&A cost. Advertising spend was slightly lower than last year, due to the
timing of activity in the second quarter. The SG&A expense is really a result of the margin improvement and cost-
reduction plan that we announced this time last year to help offset the stranded cost that Carl mentioned by the sale
of the private brands.

You can see income tax rate is essentially the same year over year and EPS is up 20% -- or over 20% from last
year, given the improvements in operating margin.

If we look at the year to date on page 18, the gross margin decrease of 120 basis points there is the same story,
actually, as the quarter, with the mix driving a lot of that higher. Trade spend as a result of that is driving the
significant change year over year.


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 50 of 169
                                  Q2 2015 Snyder'sLance Inc Earnings Call - Final

Going forward, our focus is going to be on better branded mix, optimizing trade spend even more as we utilize the
tools that we put into place earlier in the year, and increased manufacturing efficiencies, which will continue to drive
improved margins from the cost of goods sold line.

Operating income as a percentage of revenue increased 20 basis points. This increase is largely attributable to the
improved SG&A expenses that I mentioned before.

Our tax rate, as you can see, is quite different year over year and that was driven by a significantly lower tax rate in
Q1 of last year. The tax rate for the year is still expected to be lower, somewhere around 35% for the year. The
difference in the tax rate is equal almost to $0.03 in EPS for the year-over-year comparison. So, the 13% increase
that you see on EPS on the page is actually about 15% if you equalize the tax rate.

Just turning to page 19 now, our free cash flow has been a focus area for us, especially on the working capital side.
You can see that even though we are trailing last year, the first six months of last year included the private brands
business, and in fact at the end of 2014, our free cash flow on a trailing 12-month basis was about $71 million.
We're at $77.8 million on a trailing 12-month basis right now and that will continue to increase as we move forward.

Our debt leverage is about 1.1, reflecting a strong balance sheet with capacity. The current leverage is getting a
benefit from the Late July transaction, which we will lap at the end of Q3. Actually, if you adjusted it, our current
leverage ratio would be closer to 2.4 for the second quarter.

Now if we look at page 20, we have not made any changes to our estimates for the year. And that is the result of
being on track through the two quarters of this year, so all of the estimates that we provided to you at the end of Q1
are still there and we will keep those through Q3 and come back to you and talk to at that point.

CARL LEE: Thank you, Rick. If I could call everyone's attention now to page 21, we will wrap up our presentation.

I think as you look forward, we are definitely focused on continued growth and the ability to expand our margins. I
think that we are also very well positioned to continue to achieve our goals as a corporation.

I think, first of all, we are positioned very well against consumer trends. We talked earlier about a balanced portfolio
and a balanced approach to growing our overall brands and portfolio. But we are very excited about the results that
we've seen with our better for you areas and better for you new products. Today, 27% of our portfolio is truly better
for you items. That's up 24 -- up from 24% just this time last year, so a three-point increase in 12 months we
consider very strong.

That can -- marches us closer and closer to our overall corporate goal of 33% and we feel we are on target to
achieve that. But we will continue to innovate both on our base business with premium items, as well as better for
you items.

We also are very comfortable with our winning on distribution. Because we have been able to expand our outlets
and new channels this past quarter, we will continue to expand it throughout, so we have been able to reach both
with DSD and our direct sales force additional outlets and additional space in the outlets we serve today. So we're
going to continue to leverage distribution muscle to gain better support for our brands and make sure that our
products are available more and more where consumers are shopping day in and day out.

We also have been able to leverage our scale, but make sure we are remaining very nimble. We need to be very
agile today to respond to both consumer and customer changes, and we're going to continue to focus on that as we
build out our brands, build out our sales capabilities, and make sure we are leveraging that to improve our overall
returns and our margins.

Beyond that, on page 22, it really is a great time here at Snyder's-Lance, thanks to the quality of our team and the
leadership of all of our key associates as we really execute our strategic plan day in and day out. We feel that we
are positioned to continue to win with consumers and retailers in this ever-changing environment. We are absolutely
committed to that and, again, very proud of all of our associates for what they contribute.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 51 of 169
                                  Q2 2015 Snyder'sLance Inc Earnings Call - Final

We really are focused on growing our topline and making sure we are outpacing our competition and outpacing the
categories. We are clearly, clearly focused on continuing to expand our margins, and you will hear more and more
about that. As Rick talked about earlier, cash flow is important and we will continue to work on improving that, while
we continue to invest in our brands, our innovation, and our teammates.

So we are excited to be able to share with you our Q2 results. We would welcome your questions and inquiries, and
at this point, I would like to turn the call back over to Kaylee so that she can begin to queue up the questions. Again,
thanks for joining us today. We appreciate your time.

Questions and Answers

OPERATOR: (Operator Instructions). Brett Hundley, BB&T Capital Markets.

BRETT HUNDLEY, ANALYST, BB&T CAPITAL MARKETS: My first question for you guys, another strong quarter
of branded growth, and Carl, you detailed some distribution gains at the top of your comments. And at least from
our channel checks, you guys appear to have gained some broader distribution at some national accounts that are
either focusing more on healthy snacks themselves or expanding their own natural healthy offering.

And I'm wondering if you can speak to those trends in the marketplace that you see and let us know if Snyder's-
Lance is indeed seeing widespread benefit from that.

CARL LEE: Thank you for your question, Brett. I think we can answer that in two ways.

I think we look at it both in current outlets, the ones that we have had distribution in for some time. We look to make
sure that our new products are showing up and we are gaining support for our new items. We are looking for
additional space, whether it's temporary with promotions or permanent with added shelf space, so we continue to
work very diligently through our very capable DSD team to make sure we are expanding current outlets.

But we're also seeing some very positive trends reaching new customers, new retailers.

The good news is we have good coverage. I think the better news is we still have some outlets to get to, and as we
continue to focus on adding additional outlets, we are seeing that across a variety of channels. And we are really
focused on both better space and new -- better space in current customers and then adding additional outlets.

BRETT HUNDLEY: Do the -- or rather, does the additional outlet potential, is that larger in size and scope than
what you believe you can do on the current outlet side?

CARL LEE: I think both are very important. We need to continue to focus on improving the space allocations that
we've got at store level and continuing to focus on that.

We are going to do that through space gains on current items that continue to turn at higher and higher rates and
we have got to focus on making sure we have got good support for their new items. It is important that our new
items get on the shelf quickly and then have the space to support them.

But we see some additional outlets out there that we need to continue to focus on. Some of the channels we have
got good representation, but we are looking for more. So I would say really it is a balance between the two.

BRETT HUNDLEY: Okay, thank you for that. And then, given the size of your Lance brand, I wanted to focus on the
performance there and the revitalization of that brand.

Can you give us a sense of what an appropriate growth rate might be now for that brand? Should it be in line with
your branded growth target, maybe slightly below? Just any commentary there, and has there been a particular
contributor, either product line or channel wise, that has really been helping your growth there?




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 52 of 169
                                   02 2015 Snyder'sLance Inc Earnings Call - Final

CARL LEE: I think it's broad based. We are focused on growing the brand and maximizing every bit of new
incremental volume we can get with it, so· we really don't talk very openly about its performance versus our other
brands, but we are pleased with what we have seen as we come out of the renovation process.

As always, we are looking for more and expecting for more, but the new packaging has settled in nicely. It really
dresses up the appearance of the store shelf. I think it is easier for consumers to shop the section and call out the
flavors that they are looking for.

It also has given us some versatility to do some 10-pack bonus packs that you saw in 01 that we would not have
been able to do before. We were locked into our standard eight-count, and it has allowed us to really be able to do
more advertising with the package itself.

So, we are doing well with the brand. I've got higher expectations than what I am seeing today, but I think we're off
to a good start on making sure that renovation pays for itself.

RICK PUCKETT: And Brett, I think that, as you know, we lead that category, so the category growth largely
depends on our growth. And the kind of innovation that Carl just mentioned is, in fact, very important to continuing
to drive sandwich cracker growth in total because it's now going to other aisles, it's going into different day parts,
and all those things are extremely important.

BRETT HUNDLEY: Appreciate that. And my last question just, Rick, I am looking at slide 10 here, and at least from
my vantage point, your 2015 bar is higher than your 2013 bar as it relates to percentage operating margins, and in
2013 you did a little over 8%. And so if I were to carry that forward to 2015, that implies some very strong margin
levels in the back half of this year, and you guys have talked about potentially reaching double-digit margins by the
end of this year and I would assume that can definitely be realized in 04, given slide number 10.

Can you talk about your confidence level in your earnings guidance range for the year, either the bottom end of that
range or potentially the high end of that range? The Street always gets caught up in companies that beat quarters
and don't necessarily move their earnings ranges for the full year.

So, again, it looks like your H2 margins are going to be very strong in the face of increased advertising spend. So,
again, I just wanted to get you to talk a little bit about your confidence in the guidance range that you have provided
for the full year.

CARL LEE: Yes, actually, as we have gone through this prepared-remarks section of our deck, there was a lot on
cost, right, in there, focused there. And we are indeed focused on cost. And we have been very successful over the
last six or nine months to offset the stranded costs that have come out of the sale of the private brands and make
our operations more efficient.

And the CapEx that we spent over the last two years is starting to really pay some dividends in our manufacturing
facilities. We expect that to continue through the rest of this year, adding even more value. The mix that we talked
about is a very important element of getting those margins to the double-digit range that we have been talking about
for quite some time and talking in terms of reaching those by 2016, which is still our goal and our belief.

So I don't think we have changed our expectations either on this year or next year. We still have them the same as
they have been. The fact that our EPS guidance may be still a little wide is certainly -- with only six months in the
basket, no reason to make huge changes on those. We still have a lot of positive thoughts on the back half of this
year.

So, I think we are all fairly confident that we will -- I would say we're all confident that we will reach the goals that we
have set for ourselves. And the graph at the bottom of page 10 is indicative of what we believe.

BRETT HUNDLEY: Thanks, guys.

OPERATOR: Eric Katzman, Deutsche Bank.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 53 of 169
                                  02 2015 Snyder'sLance Inc Earnings Call - Final

ERIC KATZMAN, ANALYST, DEUTSCHE BANK: I guess maybe a little follow-up on the last question. It sounds like
CapEx is coming down and you are starting to capture maybe some of the margins or at least have flexibility on the
back of IT systems improving, et cetera. So, that should lead to cash flow acceleration and it sounds like
acquisitions is something that you are interested in, but are there really a lot of opportunities out there or should
investors expect the cash flow to be maybe put back in terms of a share repo or dividend increases? Where do you
think it goes?

RICK PUCKETT: Our choice has always been M&A first, Eric, and then after that, looking at dividends and then
share buybacks is the priority that we provide when asked that question.

We do believe the marketplace still has plenty of opportunities for us to invest in additional brands to bring into our
balanced distribution model and to make some really significant gains in overall shareholder value as a result of
that.

So, we are continuing to be very active in the marketplace in that regard and that will continue to be our number
one priority. If at some point in the future we find that we can't satisfy shareholder value with that, then we will look
at the engineering a little bit more.

ERIC KATZMAN: Okay, and then on another topic, I may be -- since you are getting to know the Company a bit
better now, the advertising budget, was that supposed to be up, but in the quarter it was down? Is there just a
timing-related issue there or are you finding, like some other companies, it is more digital and therefore it is more
efficient, so the dollars aren't as great as you thought?

RICK PUCKETT: It's actually both. We're finding better ways, and actually through some investment that we made
last year around our marketing, we find that the advertising or it's the type of advertising we use for each of the
brands differs and we can now spend more wisely against a brand like Lance, which tends to be more digital,
versus a brand like Snyder's of Hanover, which tends to be more media.

So, those kinds of things are now in our mix and those are being reflected in the actual dollars or the absolute
dollars spent. So, we have, as you see on page 12, increased our advertising significantly since 2011 as we
continue to invest in the building of our brands and it has been paying off. I think you'll see that our growth is
certainly better than most in our industry on our core brands, which is where we devote most of those resources.

ERIC KATZMAN: Okay. Thank you for that and I will pass it on.

OPERATOR: Bill Chappell, SunTrust.

BILL CHAPPELL, ANALYST, SUNTRUST: I guess, Carl, just a big-picture question. As I look at the rise of healthier
snacks, and in particular, to some extent, the bagged-popcorn category, which seems to be doing -- taking share in
the snack category, what is your outlook just for the base pretzel business? And I say that because that was the
original healthy snack, fat free and low cal and good for you. Is that an area that will be under pressure and you'll
just offset that, or do you think it is a different consumer, and how do I look at that over the longer term?

CARL LEE: I appreciate the question and I appreciate the comments about pretzels being the original healthy
snack. You are absolutely right. It kicked off a trend, I guess, goes back about 15 years ago.

But what we have got to do is take into account that there are just more choices out there for consumers. Those
who are looking for better for you options have got more options than ever; those who are looking for more
traditional snacks have got more options.

So it's really important for us to continue to work with the great franchise that we've got with Snyder's of Hanover
and through innovation and through some capabilities from R&D make sure that brand has got the reach that
consumers are looking for.

So we have seen some really good success with adding our gluten-free lineup and we'll continue to add a few
SKUs there. That has reached that consumer who is looking for even better for you. That's important. We have got


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 54 of 169
                                   Q2 2015 Snyder'sLance Inc Earnings Call - Final

some additional items that are coming out even next year that we think will lean even deeper into better for you, and
then we just continue to enhance our base business.

So if you take a look at it, it goes from one end of the spectrum for gluten-free pretzels, which are really right on
mark with the better for you claim, all the way to our pretzel pieces, which provides a lot of flavor and variety, all the
way beyond that to a very indulgent chocolate-covered pretzel. So we are trying to make sure that with that
balanced approach, that balanced portfolio, that franchise caters to a consumer who is looking for almost anything
with regards to pretzels. And so far, so good.

BILL CHAPPELL: So, it doesn't feel like it is under attack. You feel like there is still plenty of room for growth.

CARL LEE: Yes, we think there is plenty of room for growth and we think just as Snyder's of Hanover brand has got
some ability to be extended. So, long term, we will continue to look for ways to grow our pretzel franchise, making
sure we are catering to recent consumer trends, but look at that brand for its long-term leg and long-term growth
potential as well, maybe in other areas.

BILL CHAPPELL: Okay. And then, I guess, tying into that, Rick, as I look at the annual advertising spend and
continue to tick up each year, obviously the importance of supporting the brands, but are we are nearing a ceiling?
You have good mega brands which you should be able to efficiently advertise behind or is the game changing
where all the competitors are stepping up advertising, so you need to as well as we go into 2016 and on?

RICK PUCKETT: Yes, I think that's a great observation, Bill. I believe that we are, in terms of absolute dollar spend,
probably getting close to now just tracking with overall volume, right? Or increases in revenue.

But I would tell you that the dollars that we are spending today are a lot smarter dollars than they were two, three,
four years ago. So, even though we are spending more dollars, we're also spending it more wisely and optimizing
that spend based on the knowledge base that we have developed over the last two or three years.

So, I don't think that -- I certainly don't believe we're going to starve any of our brands for support. I think we will
continue to support them at the levels we are now.

BILL CHAPPELL: Okay. And then, last one for me. You talked about growth of core brands versus just branded.
How big is the non-core business? I've forgotten, actually, which brands are in that basket.

RICK PUCKETT: We don't provide that in size, but it's brands like Archway, Stella, Tom's, Jays, O-Ke-Doke, and I
probably left one out here and there (multiple speakers)

BILL CHAPPELL: And they are still growing, just not at the rate as your core brands?

RICK PUCKETT: Yes, some brands are growing, some are not, but generally they're holding their own as a group
of brands.

BILL CHAPPELL: Got it. Thanks for the color.

OPERATOR: Amit Sharma, BMO Capital Markets.

AMIT SHARMA, ANALYST, BMO CAPITAL MARKETS: Can you talk about expanding into new channels as well?
Could you please talk about what those channels are and what's the size of the opportunity in those channels,
Carl?

CARL LEE: I think one of the channels that is really working well and caught a lot of attention from a lot of people is
e-commerce. And with our dedicated effort there, we've been able to continue to make some nice inroads into that
channel.

So that's an important example of a new channel, a growing channel, an expanding channel, one that really caters
to our premium brands. So that would be one outlet or one example of a new channel.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 55 of 169
                                   02 2015 Snyder'sLance Inc Earnings Call - Final

But we still have some opportunities to continue to expand our distribution in the drug channel. We still have an
opportunity to expand our distribution in C-stores, so when I talk about new outlets, it is more along the lines of
those type of channels that we continue to grab more stores and reach new consumers that way.

AMIT SHARMA: And if you were to paint a broad picture of it, could you talk about it in terms of how much is a
white-space opportunity in each of these channels? Clearly, you are very early in e-commerce work, but when you
look at drug and C-store and even the main grocery channel, any sort of idea of how much white-space opportunity
is still available for core brand?

CARL LEE: It is hard to qualify, but I think if you take a look at our history of building out our national DSD system, it
really focused on supermarkets and mass merchandisers. So we probably have our very best overall coverage in
those two channels.

We have got good representation in C-stores, but we still have lots of new stores to get to. We have got good
coverage in the drug channel. I mentioned that. But we still have a lot of stores to get to, and maybe not so much
stores, but maybe we have got Snyder's in them, but we need to get Lance or get Cape Cod in them.

So it's going to be a little bit of expanding both our brands, expanding into new outlets as well, and, to your point,
just going after the white space continuously.

AMIT SHARMA: And then, one more question on the sales force. You talk about the DSD system, clearly a big part
of the story, but also the direct sales force. Could you talk about the relative size of that? And how do you justify
having two different sales force from a margin perspective?

CARL LEE: I think it is clearly a leverage. I think our balanced distribution strategy has worked really well for us.

DSD deals with high-velocity perishable items in the center of the store, and that's worked phenomenally well. You
really have to have your own team in there merchandising day in and day out to keep the stores and stock and to
work on perimeter displays.

But then we have got a very successful business with Snack Factory, and Snack Factory goes through a different
model and needs a sales force supporting it. So when we have representatives in the stores working with Snack
Factory, we are able to get incremental support and incremental distribution for that line item.

So, they really don't overlap each other, the two sales organizations. They don't really compete with each other. It
allows us to expand our reach into different parts of the stores and into different areas where we see incremental
sales opportunity.

AMIT SHARMA: And just a follow-up to that and also a follow-up to what Eric was asking earlier, about when you
think about your M&A opportunities, do you think about is this a factor that goes into your decision-making in terms
of which of these two sales forces need a higher sales base to properly leverage the cost structure that you have
here? And as a wider thinking, what is the filter in terms of size, in terms of categories, and whatever else criteria
you look at?

CARL LEE: I think all of what you just described is important because I think that we look at our distribution systems
as railroad tracks. Expanding those into new outlets is important, but once the railroad tracks are established, we
can leverage our DSD to take items out West or take them into the Northeast, for instance. So, looking for brands
that we can expand is always an opportunity for us.

We could not be more excited about what we are seeing with Late July. We have had a long established
relationship there and have had a strong partnership with the brand for a long time, but now that we are even
working closer together than ever, we have been able to leverage our DSD to get them into new outlets so far this
year, have more work to do there. We will leverage it to continue to expand their distribution and reach not only for
their brand itself, but for more SKUs behind the brand, and all of those opportunities continue to work.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 56 of 169
                                   02 2015 Snyder'sLance Inc Earnings Call - Final

So, M&A, we are very interested and we have got the infrastructure from a manufacturing or from a distribution
standpoint to leverage it.

RICK PUCKETT: Yes, Amit, actually, we view the two sales forces as an opportunity or rather an advantage on an
M&A kind of environment because we can use either one of those or both of those in new brand acquisitions to
leverage them even more than some of the -- our peers might be able to.

In terms of the size of acquisitions, our balance sheet is healthy. It can accommodate small transactions and very
large transactions. We're not trying to necessarily focus all of our efforts in any particular segment or size. We are
looking at what makes most sense for our shareholder value creation.

AMIT SHARMA: That's great there, Rick. Just last one on that. What is large? You want to quantify that number
large? What is large?

RICK PUCKETT: Well, I think our -- the world is our oyster, right? We're probably not going to go out and buy
Mondelez, but (laughter)

AMIT SHARMA: No, not yet.

RICK PUCKETT: Not yet, right. But, I mean, we certainly can think larger than we have ever been able to because
of where we are and where we are positioned and the kind of support we have. So, we're not letting size at this
moment interfere with our development of the next strategic steps we may want to take (multiple speakers)

AMIT SHARMA: Great. Thank you, Rick.

CARL LEE: To Rick's point, though, we are really positioned well there because with our Clearview division, we can
pick up a smaller brand and nurture it while it's getting started and support it in its very early days. But also with the
strength of our broader system, we can do a Snack Factory; we can do a Baptista. So, those will give you some
indications of sizes that we like, based on our past track record.

AMIT SHARMA: Got it. Thank you very much.

OPERATOR: (Operator Instructions). Michael Gallo, CL King.

MICHAEL GALLO, ANALYST, CL KING: I was just wondering -- you are at a 7.5% op margin right now. I was
wondering at this point what you think you have to do to get to that double-digit margin, which I know has been
talked about for a long time. How much of it at this point is just volume and sales driven versus still some more
stranded cost that you can remove on the G&A or manufacturing utilization side? And just help us with how you
bridge that because I know obviously that target has been out there for a while. Thanks.

RICK PUCKETT: Yes, and we have been working diligently to get there and we often -- not often -- we sometimes
sit around and say that had we not sold private brands last year, we would have been there this year, right, because
we would have had a really good year with private brands and it would have added quite a bit of margin.

But that was not our strategic direction and we needed to definitely do what we did last year, and with that, it set us
back a little bit, but we are still looking to do exactly what we have been saying over the last two or three years,
which is coming out in 2015 being on a 10% operating income rate, and that's exactly what we are looking to do.

To bridge it from where we are now is largely a result of two big components. One is certainly a better mix and
branded volume coming through, adding value to our bottom line, especially now that we have increased
capabilities and capacities that we have invested in in our manufacturing facilities over the last two or three years.

But it is also the manufacturing efficiencies that we can gain that we have not yet put to our bottom line, and those
are things that we are starting to see now.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 57 of 169
                                  022015 Snyder'sLance Inc Earnings Call- Final

But it is also a significant look at SG&A cost. We have been investing pretty heavily over the last three or four years
in advertising, doubling that from 2012 to 2013 and increasing that 30% or 25% each year since then.

Going into 2016, we won't see an increase of 25% or 30% in advertising. We will see it level out and move with the
revenue for a couple of years as we have gotten smarter about how we spend. So, that will be a contributor.

Another contributor is investing, as we have, in our trade suites and in our tools around trade. We are now starting
to see smarter events and more effective and efficient events out in the stores. We're actually being able to develop
a perspective around time and duration, as well as depth of trade, so I think all those things together -- well, no, all
those things together add up to us getting there and we are positioned now to make all those happen.

So, we are extremely confident in what we have been saying all along and we will continue to move in that
direction.

MICHAEL GALLO: Thanks very much.

OPERATOR: Thank you. I would now like to turn the call back over to Carl Lee for closing remarks.

CARL LEE: Thank you, Kaylee, for organizing the call and managing it for us. We appreciate your help. And for all
those who joined us this afternoon, we are grateful for your time. We are grateful for the questions. We are grateful
for the ongoing interest in our Company.

In closing, I do want to recognize all the hard work of all of my teammates who make this possible day in and day
out and I just want to recognize their effort to deliver a very good, very solid 02.

So we are on track with all our strategic priorities. I hope you get a feel that we're really focused on a balanced
approach to make sure that our investments payoff and our returns are there and we're using our time and energy
wisely to continue to drive shareholder value.

So, we are grateful for your time and look forward to staying in touch with each of you throughout the quarter. Have
a good afternoon. Thank you.

OPERATOR: Ladies and gentlemen, thank you for participating in today's conference. This does conclude the
program and you may all disconnect. Everyone, have a wonderful day.

[Thomson Financial reserves the right to make changes to documents, content, or other information on this web site
without obligation to notify any person of such changes.

In the conference calls upon which Event Transcripts are based, companies may make projections or other forward-
looking statements regarding a variety of items. Such forward-looking statements are based upon current
expectations and involve risks and uncertainties. Actual results may differ materially from those stated in any
forward-looking statement based on a number of important factors and risks, which are more specifically identified
in the companies' most recent SEC filings. Although the companies may indicate and believe that the assumptions
underlying the forward-loOking statements are reasonable, any of the assumptions could prove inaccurate or
incorrect and, therefore, there can be no assurance that the results contemplated in the forward-looking statements
will be realized.

THE INFORMATION CONTAINED IN EVENT TRANSCRIPTS IS A TEXTUAL REPRESENTATION OF THE
APPLICABLE COMPANY'S CONFERENCE CALL AND WHILE EFFORTS ARE MADE TO PROVIDE AN
ACCURATE TRANSCRIPTION, THERE MAY BE MATERIAL ERRORS, OMISSIONS, OR INACCURACIES IN
THE REPORTING OF THE SUBSTANCE OF THE CONFERENCE CALLS. IN NO WAY DOES THOMSON
FINANCIAL OR THE APPLICABLE COMPANY OR THE APPLICABLE COMPANY ASSUME ANY
RESPONSIBILITY FOR ANY INVESTMENT OR OTHER DECISIONS MADE BASED UPON THE INFORMATION
PROVIDED ON THIS WEB SITE OR IN ANY EVENT TRANSCRIPT. USERS ARE ADVISED TO REVIEW THE
APPLICABLE COMPANY'S CONFERENCE CALL ITSELF AND THE APPLICABLE COMPANY'S SEC FILINGS
BEFORE MAKING ANY INVESTMENT OR OTHER DECISIONS.]


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 58 of 169
                             Q2 2015 Snyder'sLance Inc Earnings Call - Final


Load·Date: August 12, 2015


 End of Docnment




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 59 of 169
                 Snyder's-Lance Reports Results for Second Quarter 2015
                                                      India Retail News
                                             August 10, 2015 Monday 6:30 AM EST


Copyright 2015 Contify.com All Rights Reserved

Length: 1056 words

Body


Aug. 10 -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) today reported second quarter net revenue growth of 8% over
last year, with earnings of $0.27 per diluted share excluding special items and $0.24 per diluted share including
special items.

"Our team delivered solid results for the second quarter, continuing our positive momentum for 2015. Our balanced
portfolio of 'better for you' and premium products are winning with consumers looking for snacks that taste great
and provide fuel for their busy day," said Carl E. Lee, Jr., President and CEO. "During the second quarter, core
brand sales were led by Cape Cod Kettle Chips which grew at double digits. Snyder's of Hanover pretzels gained
significant market share during the quarter thanks to innovative new products and our new advertising campaign,
'Discover the Pretzelbilities'. Snack Factory Pretzel Crisps and Late July both delivered strong top line
performance and market share gains driven by the Clearview Division team. Lance sandwich crackers gained
market share over the latest 26 weeks, led by our balanced distribution strategy of leveraging DSD and Direct Sales
to improve retail execution and reach new customers. During the second quarter, we secured new distribution for
Lance driving incremental growth for this renovated brand. Expense control across the company has been a focus
all year contributing to operating margin expansion for the quarter. In addition, we accomplished two significant
system implementations that came online flawlessly in the second quarter, showing once again our excellence in
this area. Overall, we had a good quarter and I am very proud of our team for their commitment to winning."

Mr. Lee continued, "Snyder's-Lance is perfectly positioned for success as consumers and retailers continue to
reshape the snacking industry. As a nimble mid-size company, we are able to respond quickly to emerging trends
with our balanced portfolio and balanced distribution strategies. While the commitment to innovation and the
growth of our brands is stronger than ever, we are just as determined to continue our focus on cost reductions. We
have balanced our execution over the past few years to invest in manufacturing capacity, brands, systems, R&D,
sales teams and productivity while increasing our margins. With most of the renovation and investment in
infrastructure behind us, we are spending even more time on expanding margins and driving shareholder value.
We are enthusiastic about the future as we build on our momentum."

Second Quarter Financial Summary

* Net revenue for the second quarter of 2015 was $431.4 million, an increase of 8.0% compared to second quarter
of 2014 net revenue of $399.6 million.

* Net income excluding special items for the second quarter of 2015 was $19.1 million, or $0.27 per diluted share,
as compared to net income excluding special items of $15.8 million for the second quarter of 2014, or $0.22 per
diluted share.

* Including special items, net income for the second quarter of 2015 was $17.3 million, or $0.24 per diluted share,
as compared to net income including special items of $8.2 million for the second quarter of 2014, or $0.11 per
diluted share.




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 60 of 169
                             Snyder's-Lance Reports Results for Second Quarter 2015

* Special items for the second quarter of 2015 included after-tax expenses of $1.8 million primarily associated with
legal fees and an accrual for the likely settlement of certain litigation involving industry wide packaging claims.
Special items for the second quarter of 2014 included after-tax expenses of $7.6 million primarily associated with
restructuring and impairment charges as well as certain transaction related expenses.

First Six Months Financial Summary

* Net revenue for the first six months of 2015 was $833.8 million, an increase of 7.9% compared to the first six
months of 2014 net revenue of $772.6 million.

* Net income excluding special items for the first six months of 2015 was $31.1 million, or $0.44 per diluted share,
as compared to net income excluding special items of $27.7 million for the first six months of 2014, or $0.39 per
diluted share.

* Including special items, net income for the first six months of 2015 was $28.0 million, or $0.39 per diluted share,
as compared to net income including special items of $18.6 million for the first six months of 2014, or $0.26 per
diluted share.

* Special items for the first six months of 2015 included after-tax expenses of $3.1 million primarily associated with
legal fees and an accrual for the likely settlement of certain litigation involving industry wide packaging claims.
Special items for the first six months of 2014 included after-tax expenses of $9.1 million primarily associated with
restructuring and impairment charges as well as certain transaction related expenses.

Dividend Declared

The Company also announced the declaration of a quarterly cash dividend of $0.16 per share on the Company's
common stock. The dividend is payable on August 31, 2015 to stockholders of record at the close of business on
August 25, 2015.

Estimates for 2015

Management has not changed estimates for 2015, with net revenue for the full year expected to be in the range of
$1.69 to $1.72 billion. The earnings per diluted share estimates range remains at $1.11 to $1.19, with capital
expenditures for 2015 projected to be between $60 and $62 million.

Conference Call

Management will conduct a conference call and live webcast at 4:30pm eastern time on Monday, August 10, to
review the Company's second quarter 2015 results. The conference call and accompanying slide presentation will
be webcast live through the Investor Relations section of the Company's website, www.snyderslance.com. In
addition, the slide presentation will be available at              www.snyderslance.com to download and print
approximately 30 minutes before the webcast. To participate in the conference call, the dial-in number is (844) 830-
1960 for U.S. callers or (315) 625-6883 for international callers. The conference 10 is 84849288. A continuous
telephone replay of the call will be available between 7:30pm on August 10 and midnight on August 17. The replay
telephone number is (855) 859-2056 for U.S. callers or (404) 537-3406 for international callers. The replay access
code is 84849288. Investors may also access a web-based replay of the conference call at
www.snyderslance.com .

Source: Snyder's-Lance


Load-Date: August 11, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 61 of 169
                                                     Limited Success
                                                     The Progressive Grocer
                                                               August 2015


Copyright 2015 Stagnito Media Food Group All Rights Reserved

Length: 1877 words
Byline: Bridget Goldschmidt




The impending fall and winter holidays prompt a grand rollout of themed items in center store, along with
appropriate selling strategies.

As summer gives way to autumn, shoppers at Lubbock, Texas-based United Supermarkets begin to grow excited
about new treats heralding that time of year, which brings with it Halloween and Thanksgiving, and the knowledge
that Christmas, Hanukkah and New Year's aren't far behind.

"Shoppers anticipate fall flavors more and more," notes Mike Osornio, senior business manager for center store at
the 37-store chain with locations in 24 Texas markets. "It seems to set the tone for the season."

Generating most of this excitement, according to Osornio, is "the snack category, [which] does not have the same
fall flavors year after year. For example, chocolate-covered chips and pumpkin or spice cookies are fairly new to the
category and season, versus items that have been produced year after year, like red-and-green-packaged candy or
candy canes." Perhaps in response to this positive reaction on the part of consumers, he's observed "an increase in
limited-edition fall flavors from more and more manufacturers."

One of those is Winston-Salem, N.C.-based Salem Baking Co., whose new Pumpkin Collection consists of
Pumpkin Caramel with Sea Salt Delightfully Thin & Crispy Cookies, Pumpkin Cheddar Cheese Straws, and
Pumpkin Spice Moravian Cookies. "As demand for pumpkin products continues to grow, we anticipate a very
positive reception in the marketplace," says Salem President Brooke Smith.

Blurred Lines

Seasonal snacks may be creating greater buzz than candy by virtue of their relative novelty, but they're often
borrowing from the candy ingredient list to do so, with chocolate, caramel and peppermint among the flavored
flavors.

Indeed, Claire Cretors, president of Waukegan, ilL-based G.H. Cretors, a maker of gourmet flavored popcorn, has
observed a "blurring across category lines - candy brands are moving into the snacking space and traditional
snacks have been inching closer to the candy space." Adds Cretors, "There are no more 'rules' when it comes to
playing in your category during the holiday season." She also notes as major seasonal trends the continuing
proliferation of new and unique flavors - sweet, savory, and sweet and spicy, among others - and the launch of
indulgent flavors.

G.H. Cretors has just entered the seasonal-snacking arena; the company's first such lineup consists of four SKUs:
Orchard Apple Caramel Corn, Pumpkin Spice Caramel Corn, Double Chocolate Caramel Corn, and a tin with three
flavors: Orchard Apple Caramel Corn, Pumpkin Spice Caramel Corn and G.H. Cretors' "famous" Chicago Mix.
"These flavors will be targeted to consumers seeking premium, artisanal and unique seasonal flavors to enjoy at
home, share with friends or give as a holiday gift," Cretors says.



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 62 of 169
                                                  Limited Success

Another newcomer to the segment, West Palm Beach, Fla.-based Brownie Brittle LLC, is launching Chocolate Chip
with White Snowflake Drizzle, Mint Chocolate Chip with Dark Drizzle and Salted Caramel with Dark Drizzle
varieties, all in festive snowflake-spangled packaging.

The inspiration to create the line, notes company founder Sheila G. Mains, arose partly from an emerging consumer
need: "While the holidays are usually seen as a time for indulging, one of the trends we have seen is the idea of
'indulging responsibly,' and this was one of the catalysts that sparked the idea for this treat."

In addition to its new holiday SKUs, Brownie Brittle has joined forces with the St. Helena, Calif.-based Robert
Mondavi Winery "to showcase how well chocolate works with their wines," says Mains. "This will take place during
the months of November and December, [and] will include a bottle necker with a coupon for Brownie Brittle on
select Mondavi varieties."

Visual Appeal

Among established seasonal players, Charlotte, N.C.-based Tropical Foods has Christille Bay, a line of four-
compartment party trays; a collection of resealable cubes filled with traditional holiday candy and holiday-themed
snack mixes; and Festive Favorite Chocolate and Yogurt Pretzels. According to Director of Marketing Chad
Hartman, consumers "love Christille Bay because they can buy an assortment of snacks ... all in one package.
They like the unique snack mixes in the resealable cubes, especially Reindeer Food, which blends ... peanuts,
candy corn and dried fruit. Festive Favorite has also had positive feedback for the beautifully designed bag and the
tasty coated pretzels inside."

Big Shippers

Tropical's seasonal merchandising strategy has a solid grounding in experience. "We have found that shippers or
being part of destination holiday displays are the best merchandising," says Hartman. "With shippers, you stick out
from the normal flow of a grocery store, so it is easy to catch the shopper's eye with the right product. Dedicated
holiday displays are a key part of in-and-out holiday sales in grocery and retail stores. They are a destination that
consumers go to and buy; having your products in that display talks to all consumers [who] are seeking out
products such as yours."

He continues: "The key to our marketing strategy is providing visually appealing product in key destination
locations. All of our packages show as much product as possible so consumers know exactly what they are getting.
... Establishing great locations within the store to attract customers is a second key strategy to get maximum
consumer visibility."

For its Pretzel Crisps line, available annually in Dark Chocolate & Peppermint and White Chocolate & Peppermint
holiday varieties, Snyder's-Lance Inc., also based in Charlotte, similarly discovered "that pre-packed shippers work
best around the holidays because of their simple and clean design," says Eric Van De Wal, VP marketing and
innovation at Clearview Foods, a division of Snyder's-Lance. "Holiday shopping is a busy time of year, so we like to
ensure that our products stand out in the deli aisle as simply and clearly as possible."

"We plan on using holiday-themed header cards on our limited-edition product packaging. The header cards will
reinforce the decadent theme of our holiday indulgent line and give a uniform look on displays."

Candy's Still Dandy

Of course, seasonal candy's still a big deal. Although it's a mature category with no major major shifts in brands or
flavors, and therefore experiences only to moderate year-over-year gains, United's Osomio notes, "Seasonal candy
sales are approximately 20 percent of all candy sales."

"Seasonal flavors, shapes and packaging continue to drive excitement for the category," affirms Brandy Woolford,
associate manager, brand public relations at The Hershey Co., whose upcoming products include limited-edition
Lancaster Caramel Apple caramels in the fall, and Kit Kat Dark Chocolate Mint Miniatures and Hershey's



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 63 of 169
                                                      Limited Success

Peppermint Bark Bells, the latter previously available only at Target, for the winter holidays. "From pumpkin spice or
caramel apple flavors during the autumn to peppermint in the winter, consumers want to enjoy their favorite
seasonal flavors in new forms, including candy. Seasonally themed packaging is definitely an important factor, as
packaging is often one of the first things that catches a consumer's eye."

Over at Hackettstown, N.J.-based Mars Chocolate North America, whose M&M's brand is the most-purchased
chocolate brand for gifting, stuffing stockings and filling candy bowls, according to the "Christmas Beacon Report,"
seasonal products include redesigned variety bags and fun-size packaging to "really stand out on shelf' during
Halloween, and M&M's White Peppermint Candies, according to Larry Lupo, VP of sales/grocery, convenience &
drug channels. Another seasonal innovation: Snickers Baking Bites for the Holidays, which, he notes, enables
"consumers to add their favorite candy bar to their family recipes."

"Vibrant seasonal packaging adds excitement to the seasonal aisle, attracts attention to stand out on shelf and is a
very important cue to connect with the shopper," says Lupo, echoing Woolford's observation. "Secondary displays
are key to grabbing shoppers' attention," he adds. "Two new displays from Mars that showcase single bars and
seasonal shapes are the Mixed Shapes Miniwings - which keep the aisles clear and can hang anywhere in the store
- and the Mixed Shapes & Singles Towers, which retailers can stand, hang or mount to capture impulse purchases."

The company's seasonal promotions include Holiday on the Go, slated for November and December, during which
consumers who buy Mars' Singles products can send a text for the chance to instantly win free Mars Chocolate and
cash cards.

Bethlehem, Pa.-based Just Born, maker of the iconic Peeps candies and other items, also embraces the
importance of packaging for its seasonal offerings. "At Christmas, consumers are looking for a product that fits into
a stocking, and for Halloween, a snack size for the Halloween bowl," notes Matthew Pye, VP of corporate affairs
and trade relations. The company's fall and winter holiday lineup includes Mike and Ike Zours Zombies in five
intense sour fruit flavors and Red Velvet Christmas Peeps dipped in cream-flavored fudge.

In common with Mars, Just Born looks beyond merchandising only in the seasonal candy aisle, seeking out
"secondary placement such as in the specialty sections, baking aisle or on displays," notes Pye. To that end, Just
Born has teamed exclusively with Target on an item that, like Snickers Baking Bites, aims to inspire consumers to
include their preferred seasonal candy in baked goods.

"The new Peeps Halloween Marshmallow Toppers kit includes a variety pack of Peeps tombstones, pumpkins, cats
and ghost-shaped marsh-mallows with a recipe on the back of the package that encourages consumers to bake
cupcakes with Betty Crocker products and top the cupcakes with Peeps," explains Pye. "The kit is a test and will be
placed in the seasonal set."

If the item - Just Born's first in the baking set - does well, "it will be rolled out nationally with additional seasonal kits
to drive baking and crafting activity," he says, noting that the company will also team with Universal Pictures for the
winter holiday DVD releases of "Minions" and "Jurassic World."

Whether candy or snacks, fall- or winter-themed, seasonal items definitely have an impact on retailers' sales.
Affirms United's Osornio: "As soon as product lands in our stores, we begin to see sales spike."

"Shoppers anticipate fall flavors more and more. It seems to set the tone for the season."
                 -Mike Osornio, United Supermarkets

"Candy brands are moving into the snacking space and traditional snacks have been inching closer to the candy
space. There are no more 'rules' when it comes to playing in your category during the holiday season."
                 -Claire Cretors, G.H. Cretors

"From pumpkin spice or caramel apple flavors during the autumn to peppermint in the winter, consumers want to
enjoy their favorite seasonal flavors in new forms, including candy."



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 64 of 169
                                               Limited Success

                -Brandy Woolford, The Hershey Co.

For more about seasonal candy and snacks, visit Progressivegrocer.com/seasonalcandysnacks.


Load-Date: August 12, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 65 of 169
  1      !'1,;j
             !
                 I
                                  Get ready for National Cheesecake Day
                                                     West Hawaii Today
                                                    July 28, 2015 Tuesday


Copyright 2015 West Hawaii Today,
Distributed by Newsbank, Inc, All Rights Reserved

Length: 933 words
Byline: Genny WrightHailey Special to West Hawaii Today

Body


Gluten-free raspberry cheesecake squares

All cheesecake lovers will enjoy these. Recipe from "The Gluten-Free Gourmet Makes Desserts" by Bette Hagman.
Makes 12 to 16 servings.

Fruit filling:

2 cups fresh or frozen raspberries

 1/2 cup sugar

2 tablespoons quick tapioca

Crust:

 1 1/2 cups Gluten-Free Mix (recipe follows)

3/4 teaspoon xanthan gum*

2 tablespoons almond meal or finely chopped pecans

 3 tablespoons confectioners' sugar

 3/4 cup margarine or butter

 Cheesecake filling:

 8-ounce package reduced-fat cream cheese, softened

 1/2 cup sugar

 1 egg

 1 teaspoon vanilla

 Preheat oven to 350 degrees. Lightly spray an 8-by-10-inch oblong or a 9-inch square baking pan with cooking
spray. In a small saucepan, bring the raspberries, sugar and tapioca to a boil. Reduce heat; boil about two minutes.
Remove from heat and cool.




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 66 of 169
                                        Get ready for National Cheesecake Day

 In a bowl, whisk together the flour mix, xanthan gum, nuts and confectioners' sugar. Cut margarine or butter into
the mix until it resembles coarse crumbs. Press half the mixture into the prepared pan and bake for eight minutes.
Set aside.

 In another bowl, beat together the cream cheese and sugar. Add egg and vanilla. Spread this over the cooked
crust. Pour fruit filling over the top. Sprinkle remaining crust mixture on top. Bake for 25 to 30 minutes. Cool; store in
refrigerator and serve chilled.

Gluten-free mix

This is an all-purpose flour mix that is useful for cakes, cookies and pies. Makes 9 cups.

6 cups rice flour

2 cups potato starch

1 cup tapioca flour

Mix ingredients well; store in a covered container until needed.

 *Xanthan gum is a powder that replaces the gluten in yeast breads and other baking. You can find it in health food
stores.

Peach cheesecake with gingersnap crust

Summer get-togethers are always special occasions, especially if you make this beautiful dessert. Recipe from Bon
Appetit magazine. Makes 12 servings.

Crust:

25 gingersnap cookies (about 6 ounces), coarsely broken

1/4 cup (half stick) unsalted butter, melted

 Preheat oven to 350 degrees. Grind cookies in processor to coarse crumbs. Add butter; blend until evenly
moistened. Press crumbs onto bottom and 1 inch up sides of a 9-inch spring form pan with sides at least 2 3/4
inches high. Bake until starts to brown, about eight minutes. Coolon rack. Reduce oven to 325 degrees.

Cheesecake:

4 small peaches, peeled,pitted, cut into 1/4-inch thick slices

2 tablespoons plus 1 1/4 cups sugar

 1/2 teaspoon fresh lemon juice

Four 8-ounce packages cream cheese, room temperature

4 large eggs

 1/2 cup sour cream

 1 1/2 teaspoons vanilla extract

 In a large heavy saucepan, combine peaches, the 2 tablespoons sugar and lemon juice. Cover; cook over medium-
high heat until sugar dissolves and peaches are juicy, stirring occasionally, about five minutes. Uncover and cook
until peaches are tender and juices thicken, about five minutes. Set aside to cool.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 67 of 169
                                       Get ready for National Cheesecake Day

 In large bowl, beat cream cheese with mixer until light and fluffy. Gradually add the 1 1/4 cups sugar; beat until
smooth. Beat in eggs one at a time. Mix in sour cream and vanilla. Spoon half of cheesecake mixture (about 3
cups) into crust. Spoon peach compote over top, by tablespoonful, spacing apart. Top with remaining cheesecake
mixture. Place large piece of foil on oven rack. Place cheesecake pan on foil. Bake until puffed, set in center, and
starting to brown, about one hour. Coolon rack for five minutes, then run a small sharp knife around sides to
loosen. Refrigerate on rack, uncovered, overnight.

Glaze:

1/2 cup peach preserves

1 1/2 teaspoons fresh lemon juice

1/2 large peach, peeled, pitted, very thinly sliced (when ready to serve)

 Combine preserves and lemon juice in small saucepan. Stir over medium heat until mixture simmers. Strain into
small bowl. Remove cheesecake from spring form pan onto serving platter. Spread glaze over top to within 1/4 inch
of edges. Chill until set; 30 minutes or up to eight hours. Arrange peach slices in center and serve.

Savory smoked salmon cheesecake

Recipe from Bakepedia. Makes one 6-inch cake; approximately 15 pupu servings.

Crust:

1/4 cup finely ground pretzel crisps ("Everything" flavor) or dried bread crumbs

2 tablespoons unsalted butter, melted

 Coat a 6-inch spring form pan with nonstick spray. Wrap outside of pan with aluminum foil to seal. In small bowl,
combine pretzels or crumbs, cheese and melted butter. Press into bottom of pan in even layer; set aside.

Cheesecake:

Two 8-ounce packages cream cheese, room temperature, cut into pieces

2 large eggs, room temperature

2 tablespoons chopped chives

2 tablespoons chopped Italian parsley

1 teaspoon lemon zest

1/4 teaspoon salt

Ground black pepper to taste

 1/2 cup sour cream

 6 ounces smoked salmon, chopped fine

 Preheat oven to 350 degrees. In large bowl, beat cream cheese with mixer until light and fluffy. Add eggs one at a
time, beating well after each addition. Add chives, parsley, zest, salt and pepper; beat in. Stir in sour cream by
hand, then fold in the chopped salmon. Pour batter into prepared crust; smooth top with small offset spatula. Place
cheesecake pan in a larger pan filled with 1 inch hot water (make sure foil seal is tight). Bake 30 to 40 minutes, until
set around edges but still creamy in the middle, with a slight wobble. Remove from oven, take cake out of water



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 68 of 169
                                    Get ready for National Cheesecake Day

bath, and cool completely on a rack. When cool, cover with plastic wrap and refrigerate overnight, or up to two
days.

To serve:

 Carefully unmold cheesecake onto serving platter. Decorate top with additional strips of smoked salmon and some
chives. Serve accompanied by more pretzel crisps, crackers, and/or cucumber slices.


Load-Date: July 28, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 69 of 169
                          Federal Circuit Repairs 'Cracked' Pretzel Logic
                                                             Mondaq
                                                 July 17, 2015 Friday 12:10 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 1513 words
Byline: Mr Scott Slavick

Body


Jul17, 2015( Mondaq: http://mondaq.com/Delivered by Newstex) <nil> Vacates TTAB decision on pretzel crisps,
remands under Marvin Ginn<nl/><nl/>A fundamental precept in trademark law is that an applicant cannot receive
registration if an applied-for mark is simply descriptive of the goods or services in connection with which it is to be
used. A mark must be inherently distinctive, allowing the user to distinguish its goods and services from others'
similar ones. <nil>

<nil> This precludes registration for generic marks. In its precedential holding in the trademark touchstone Marvin
Ginn case, the U.S. Court of Appeals for the Federal Circuit explained: "Determining whether a mark is generic ...
involves a two-step inquiry: First, what is the genus of goods or services at issue? Second, is the term sought to be
registered or retained on the register understood by the relevant public primarily to refer to that genus of goods or
services?" See H. Marvin Ginn Corp. v. Int'I Ass'n of Fire Chiefs, Inc., 782 F.2d 987, 989 (Fed. Cir.
1986). <nl/><nl/>ln a recent precedential decision, a unanimous Federal Circuit panel vacated the Trademark Trial
and Appeal Board's[1] (TTAB) decision holding the mark Pretzel Crisps to be generic for "pretzel crackers," and
remanded the case to the TTAB for application of the legal standard set forth in Marvin Ginn. The court concluded
that the board had failed to consider evidence of the relevant public's understanding of the term pretzel crisps in its
entirety. See Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Appeal No. 14-1517 (Fed. Cir. May 15,
2015). <nl/><nl/> The critical issue in cases that seek to establish if the word or words used in a trademark sought to
be registered for a commercial product or service are to be considered generic is whether members of the relevant
public primarily use or understand that mark to refer to the genus of the applied-for goods or services in
question. <nl/><nl/>ln this case, the parties did not disagree that the genus of goods at issue was pretzel crackers
and the relevant public were ordinary consumers who purchase and eat these types of crackers. Both the appellant
and the respondent had conducted and entered as evidence their own experts' surveys of consumers to defend
their respective positions. <nl/><nl/> The TTAB[2] had held that to determine if an applied-for mark was generic, it
had to determine whether the applied-for trademark is generic as a whole. But the board went on to cite a different
case, In re Gould, for the holding that when the applied-for mark is a "compound term"mdash; that is, a trademark
made up of a combination of two or more words in ordinary grammatical construction mdash; then the board only
has to consider the meanings of the words that make up the compound term. If the applied-for mark is a phrase,
however, the board's previous holding in American Fertility requires the board to examine the meaning of the
disputed phrase in its entirety. <nl/><nl/>Compound term? Phrase? The Court of Appeals held that there was no
such dichotomy. It explained that the error in the board's analysis was that there is only one legal test to determine
if a trademark is generic, namely, the two-part test articulated in Marvin Ginn. Regardless of whether the applied-for
mark is a compound term or a phrase, the right test to determine if it is generic is to consider the evidence of the
public's understanding of the mark as a whole. See Am. Fertility, 188 F.3d at 1348-49. <nll><nl/>The court also
explained that its decision in In re Gould was meant to assist in assessing the genericness of compound terms
where evidence shows that the relevant public understands the individual terms to be generic and that putting those
terms together to create a compound term does not create any new meaning. The analysis in In re Gould, it said,
was not meant to be seen as a shortcut or as a correction of the two-part test in Marvin Ginn. <nl/><nl/>The panel
 ruling also explained that while analyzing the public's understanding of the constituent words of a compound term


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 70 of 169
                                    Federal Circuit Repairs 'Cracked' Pretzel Logic

may be a useful first step in determining whether a mark is generic, it is only the first step. The board should go on
and consider the recorded evidence regarding the public's understanding as to whether joining the words together
creates any additional meaning. <nl/><nl/>In contrast, in Vanguard, the board had held pretzel crisps to be a
compound term, not a phrase, and evaluated the individual terms under the In re Gould standard. The Court of
Appeals stated in its discussion that it did not understand why the board analyzed pretzel and crisps separately
when the evidence before the board was full of evidence of the public's perception of the term pretzel crisps as a
whole.<nl/><nl/>The Federal Circuit was also troubled that after analyzing the constituent words under In re Gould,
the board did not go into any detail into how it also analyzed pretzel crisps as a phrase. The board had simply held
that if it had analyzed pretzel crisps as a phrase, then it still would have held it generic because the relevant public
would have understood it to be so for pretzel crackers. The Federal Circuit, however, found no evidence that the
board had conducted the required step of comparing the board's findings with respect to the individual words to the
recorded evidence demonstrating the public's understanding of the combined term.<nl/><nl/>In sum, therefore, the
Federal Circuit panel found that the TTAB had applied the incorrect legal standard and ordered on remand that the
board must consider the evidence concerning the relevant public's understanding of pretzel crisps in its entirety.
The court's opinion was that the evidentiary record before the board provide significant evidence for it to consider,
in the form of declarations, survey evidence, and evidence of use of the phrase in the snack food industry and by
the media.<nl/><nl/>The court also explained that though the board is not required to discuss every piece of
evidence put before it, the TTAB cannot simply focus on evidence of what the word crisps means in isolation, then
select a few pieces of evidence involving the combined term pretzel crisps, and conclude that the phrase as a
trademark is generic. <nl/><nl/>The appeals court appeared particularly troubled that the TTAB disregarded
Princeton Vanguard's survey evidence without any explanation. Based on its opinion, it seemed that the board felt
that the parties' surveys, in essence, cancelled each other out, but the board did not explain why it felt that way. For
example, the board did not state that it had any problem with Princeton Vanguard's survey evidence indicating that
55 percent of respondents thought Pretzel Crisps was a brand name and only 36 percent thought it a common
name. <nl/><nl/>The TTAB's further consideration of this case on remand will be interesting to watch. Will the board
simply button up its initial opinion by referencing Princeton Vanguard's evidence but still hold the term pretzel
crisps generic? That would seem to comply with the Federal Circuit ruling, but would that be the right thing to
do? <nl/><nl/>Does the difference between a compound term and a phrase make any legitimate sense? Why does
the Court of Appeals maintain these two terms? Where do the definitions of compound term and phrase diverge?
Should it even matter? Did the Court of Appeals have it correct before, namely, there should be two standards? Do
consumers view phrases differently from compound terms? Have we been trained to do so? <nl/><nl/> This case
may leave more questions than answers. And regardless of legal analysis, do we really want someone to be able to
register a trademark pretzel crisps for pretzel crackers? Or is that, well, a bit crackers?<nl/><nl/>Originally
published on InsideCounsel.com.<nl/><nl/>This article is intended to provide information of general interest to the
public and is not intended to offer legal advice about specific situations or problems. Brinks Gilson #38; Lione does
not intend to create an attorney-client relationship by offering this information and review of the information shall not
be deemed to create such a relationship. You should consult a lawyer if you have a legal matter requiring attention.
For further information, please contact a Brinks Gilson ... one lawyer.<nl/><nl/> Mr Scott Siavick<nl/>Brinks Gilson
 ... one<nl/>NBC      Tower<nl/>Suite 3600<nl/>445         N Cityfront Plaza<nl/>Chicago<nl/>60611 <nl/>UNITED
 ST ATES<nl/> Tel: 3123214200<nl/>Fax: 3123214299<nl/><nl/>E-mail: IPLaw@brinksgilson.com;<nl/>URL:
www.brinksgilson.com<nl/><nl/>Click Here [3] for related articles (c) Mondaq Ltd, 2015 - Tel. +44 (0)20 8544 8300 -
      http://www.mondaq.com[4]<nl/> [ 1]:          http://www.insidecounsel.com/2015/06/29/time-runs-out-on-omega [
2]:             http://www.insidecounsel.com/2015/06/15/fee-shifting-or-fundamental-fairness-you-decide [ 3]:
http://www.mondaq.com/search/relate.asp?article_id=412950 ... ine_hosUd=O             [   4]:
 http://www.mondaq.com/default.asp?online_hosUd=22 .. .412950


Load-Date: July 17, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 71 of 169
             United States: Federal Circuit Repairs 'Cracked' Pretzel Logic
                                                 Mondaq Business Briefing
                                                   July 17, 2015 Friday


Copyright 2015 Mondaq Ltd. All Rights Reserved




nlDndaq
Length: 1382 words
Byline: Scott Slavick

Body


Vacates TTAB decision on pretzel crisps, remands under Marvin Ginn

A fundamental precept in trademark law is that an applicant cannot receive registration if an applied-for mark is
simply descriptive of the goods or services in connection with which it is to be used. A mark must be inherently
distinctive, allowing the user to distinguish its goods and services from others' similar ones.

This precludes registration for generic marks. In its precedential holding in the trademark touchstone Marvin Ginn
case, the U.S. Court of Appeals for the Federal Circuit explained: "Determining whether a mark is generic ...
involves a two-step inquiry: First, what is the genus of goods or services at issue? Second, is the term sought to be
registered or retained on the register understood by the relevant public primarily to refer to that genus of goods or
services?" See H. Marvin Ginn Corp. v. Int'I Ass'n of Fire Chiefs, Inc., 782 F.2d 987, 989 (Fed. Cir. 1986).

In a recent precedential decision, a unanimous Federal Circuit panel vacated the Trademark Trial and Appeal
Board's (TTAB) decision holding the mark Pretzel Crisps to be generic for "pretzel crackers," and remanded the
case to the TTAB for application of the legal standard set forth in Marvin Ginn. The court concluded that the board
had failed to consider evidence of the relevant public's understanding of the term pretzel crisps in its entirety. See
Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Appeal No. 14-1517 (Fed. Cir. May 15, 2015).

The critical issue in cases that seek to establish if the word or words used in a trademark sought to be registered for
a commercial product or service are to be considered generic is whether members of the relevant public primarily
use or understand that mark to refer to the genus of the applied-for goods or services in question.

In this case, the parties did not disagree that the genus of goods at issue was pretzel crackers and the relevant
public were ordinary consumers who purchase and eat these types of crackers. Both the appellant and the
respondent had conducted and entered as evidence their own experts' surveys of consumers to defend their
respective positions.

The TTAB had held that to determine if an applied-for mark was generic, it had to determine whether the applied-for
trademark is generic as a whole. But the board went on to cite a different case, In re Gould, for the holding that
when the applied-for mark is a "compound term"- that is, a trademark made up of a combination of two or more
words in ordinary grammatical construction - then the board only has to consider the meanings of the words that
make up the compound term. If the applied-for mark is a phrase, however, the board's previous holding in American
Fertility requires the board to examine the meaning of the disputed phrase in its entirety.



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 72 of 169
                           United States: Federal Circuit Repairs 'Cracked' Pretzel Logic

Compound term? Phrase? The Court of Appeals held that there was no such dichotomy. It explained that the error
in the board's analysis was that there is only one legal test to determine if a trademark is generic, namely, the two-
part test articulated in Marvin Ginn. Regardless of whether the applied-for mark is a compound term or a phrase,
the right test to determine if it is generic is to consider the evidence of the public's understanding of the mark as a
whole. See Am. Fertility, 188 F.3d at 1348-49.

The court also explained that its decision in In re Gould was meant to assist in assessing the genericness of
compound terms where evidence shows that the relevant public understands the individual terms to be generic and
that putting those terms together to create a compound term does not create any new meaning. The analysis in In
re Gould, it said, was not meant to be seen as a shortcut or as a correction of the two-part test in Marvin Ginn.

The panel ruling also explained that while analyzing the public's understanding of the constituent words of a
compound term may be a useful first step in determining whether a mark is generic, it is only the first step. The
board should go on and consider the recorded evidence regarding the public's understanding as to whether joining
the words together creates any additional meaning.

In contrast, in Vanguard, the board had held pretzel crisps to be a compound term, not a phrase, and evaluated
the individual terms under the In re Gould standard. The Court of Appeals stated in its discussion that it did not
understand why the board analyzed pretzel and crisps separately when the evidence before the board was full of
evidence of the public's perception of the term pretzel crisps as a whole.

The Federal Circuit was also troubled that after analyzing the constituent words under In re Gould, the board did not
go into any detail into how it also analyzed pretzel crisps as a phrase. The board had simply held that if it had
analyzed pretzel crisps as a phrase, then it still would have held it generic because the relevant public would have
understood it to be so for pretzel crackers. The Federal Circuit, however, found no evidence that the board had
conducted the required step of comparing the board's findings with respect to the individual words to the recorded
evidence demonstrating the public's understanding of the combined term.

In sum, therefore, the Federal Circuit panel found that the TTAB had applied the incorrect legal standard and
ordered on remand that the board must consider the evidence concerning the relevant public's understanding of
pretzel crisps in its entirety. The court's opinion was that the evidentiary record before the board provide significant
evidence for it to consider, in the form of declarations, survey evidence, and evidence of use of the phrase in the
snack food industry and by the media.

The court also explained that though the board is not required to discuss every piece of evidence put before it, the
TTAB cannot simply focus on evidence of what the word crisps means in isolation, then select a few pieces of
evidence involving the combined term pretzel crisps, and conclude that the phrase as a trademark is generic.

The appeals court appeared particularly troubled that the TTAB disregarded Princeton Vanguard's survey evidence
without any explanation. Based on its opinion, it seemed that the board felt that the parties' surveys, in essence,
cancelled each other out, but the board did not explain why it felt that way. For example, the board did not state that
it had any problem with Princeton Vanguard's survey evidence indicating that 55 percent of respondents thought
Pretzel Crisps was a brand name and only 36 percent thought it a common name.

The TTAB's further consideration of this case on remand will be interesting to watch. Will the board simply button
up its initial opinion by referencing Princeton Vanguard's evidence but still hold the term pretzel crisps generic?
That would seem to comply with the Federal Circuit ruling, but would that be the right thing to do?

Does the difference between a compound term and a phrase make any legitimate sense? Why does the Court of
Appeals maintain these two terms? Where do the definitions of compound term and phrase diverge? Should it even
matter? Did the Court of Appeals have it correct before, namely, there should be two standards? Do consumers
view phrases differently from compound terms? Have we been trained to do so?

This case may leave more questions than answers. And regardless of legal analysis, do we really want someone to
be able to register a trademark pretzel crisps for pretzel crackers? Or is that, well, a bit crackers?


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 73 of 169
                           United States: Federal Circuit Repairs 'Cracked' Pretzel Logic

Originally published on InsideCounsel.com.

This article is intended to provide information of general interest to the public and is not intended to offer legal
advice about specific situations or problems. Brinks Gilson & Lione does not intend to create an attorney-client
relationship by offering this information and review of the information shall not be deemed to create such a
relationship. You should consult a lawyer if you have a legal matter requiring attention. For further information,
please contact a Brinks Gilson & Lione lawyer.

Mr Scott Slavick
Brinks Gilson; Lione
NBC Tower
Suite 3600
445 N Cityfront Plaza
Chicago
60611
UNITED STATES
Tel: 3123214200
Fax: 3123214299
E-mail: IPLaw@brinksgiison.com
URL: www.brinksgilson.com


Load-Date: July 17, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 74 of 169
   Press Release: VMG Partners Raises a $500 Million Third Fund, Closes
  Three New Investments and Sells its Stake in Vega to White Wave for $550
                                  Million
                                                  Dow Jones Institutional News
                                              July 16,2015 Thursday 12:02 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES Nt:-                S


Length: 861 words

Body


VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells its Stake in Vega to
White Wave for $550 Million

PR Newswire

SAN FRANCISCO, July 16,2015

SAN FRANCISCO, July 16, 2015 IPRNewswirel -- VMG Partners, a private equity firm that specializes in investing
in and building branded consumer product companies in the lower middle market, announced today the closing of
VMG Partners III, L.P. with $500 million of committed capital. In addition to closing its third fund, VMG has also
partnered with the founders and management teams of Health Warrior, Perfect Bar, and Vermont Smoke & Cure
and entered into an agreement with The WhiteWave Foods Company (NYSE:WWAV) to sell portfolio company
Sequel Naturals Ltd, the parent company of the Vega brand.

Michael L. Mauze, Managing Director of VMG, said, "VMG Partners has built its track record partnering with
entrepreneurs to build leading consumer products companies. With the completion of our third fund we are now
very well positioned to continue working with these creative and visionary entrepreneurs."

VMG will continue to invest in emerging, revolutionary brands addressing the evolving demands of a passionate
consumer base. VMG brings a unique set of value-add resources and capital to early stage and established
consumer brands in its core categories of food, beverage, well ness, pet products, personal care and household
products.

Kara Cissell-Roell, Managing Director of VMG, said, "VMG is well situated to support brands as small as $5 million
and as large as $500 million in sales. We provide access to a unique tool box of value-add resources and strategic
capital to organizations and brands in our core consumer segments regardless of size or stage. Our team has a
proven track record of helping entrepreneurs and management teams in critical areas of sales, marketing, field
activation, operations, finance and legal strategy utilizing our VMG Toolbox on a customized basis. We will continue


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 75 of 169
   Press Release: VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells its
                                Stake in Vega to White Wave for $550 Million

to work collaboratively with management teams to accelerate growth, drive brand awareness and create
exceptional strategic value for all stakeholders."

VMG has been active in 2015 with the recently announced sale of Vega, a leader in plant based nutrition, to White
Wave for $550 million as well as the completion of three investments in the better for you food and well ness
sectors. VMG recently made investments in Health Warrior, Inc., which develops, markets, and sells convenient
superfood snacks made from plant-based, nutrient-dense ingredients; Perfect Bar Holdings, LLC, a developer,
manufacturer and marketer of nut butter based nutrition bars, and; Vermont Smoke and Cure, a manufacturer and
marketer of antibiotic and nitrate free, humanely raised beef, pork and turkey meat sticks, bacon, summer
sausages, smoked pepperoni and ham. VMG's recent investments illustrate the broad scope of VMG's investment
criteria with sales ranging from less than $10 million to over $300 million at the time of investment.

Dave Baram, Managing Director of VMG, said, "Our latest investments exemplify the core areas of our expertise.
Our efforts are focused on helping the entrepreneurs who built these exciting companies expand their consumer
base and reach their full potential by employing sound and consistent investment strategies that have delivered
above average returns for our investors and partner brand stakeholders over the past 10 years."

VMG's investors include leading college endowments, charitable foundations, international investors and corporate
pension plans. Upon the completion of the pending sale of Vega, VMG will have exited all of its investments from its
2007 vintage fund in less than 9 years.

VMG's Fund III follows the successful closing of its Fund II, which closed in 2011 with $382 million of committed
capital. Park Hill Group served as Placement Agent for VMG Partners and legal advice was provided by Latham &
Watkins.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target industries includes food, beverage, wellness, pet products, personal care
and household products brands. Representative past and present partner companies include KIND Healthy Snacks,
Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold and Justin's. VMG
Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please visit
www.vmgpartners.com .

Contact: Chris Tofalli

Chris Tofalli Public Relations, LLC

914-834-4334

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/vmg-partners-raises-
a-500-million-third-fund-closes-three-new-investments-and-sells-its-stake-in-vega-to-white-wave-for-550-million-
300114277.html

SOURCE VMG Partners

!Web site: http://www.vmgpartners.com

(END) Dow Jones Newswires

July 16, 2015 08:02 ET (12:02 GMT)




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 76 of 169
  Press Release: VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells its
                               Stake in Vega to White Wave for $550 Million



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: July 17, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 77 of 169
                    Vermont Smoke & Cure gets private equity investment
                                                    Vermontbiz.com (Vermont) .
                                                     July 16, 2015 Thursday


Copyright 2015 Vermont Business Magazine.
Distributed by Newsbank, Inc. All Rights Reserved

Section: NEWS
Length: 842 words

Body


Vermont Business Magazine Hinesburg's Vermont Smoke & Cure is one of several companies nationally to receive
funding from a San Francisco-based private equity firm. VMG Partners, which specializes in investing in and
building branded consumer product companies in the lower middle market, announced Thursday the closing of
VMG Partners III, LP with $500 million of committed capital. In addition to closing its third fund, VMG has also
partnered with the founders and management teams of Health Warrior, Perfect Bar, and Vermont Smoke & Cure.
Terms of the deal were not announced.

Vermont Smoke & Cure is a manufacturer and marketer of antibiotic and nitrate free, humanely raised beef, pork
and turkey. It had 2014 revenues of $9.8 million ($3.5 million more than 2013) with 47 employees, according to
Vermont Business Magazine.

 VMG also announced that it had entered into an agreement with The WhiteWave Foods Company (NYSE:WWAV)
to sell portfolio company Sequel Naturals Ltd, the parent company of the Vega brand.

 Michael L. Mauze, Managing Director of VMG, said, "VMG Partners has built its track record partnering with
entrepreneurs to build leading consumer products companies. With the completion of our third fund we are now
very well positioned to continue working with these creative and visionary entrepreneurs."

VMG will continue to invest in emerging, revolutionary brands addressing the evolving demands of a passionate
consumer base. VMG brings a unique set of value-add resources and capital to early stage and established
consumer brands in its core categories of food, beverage, well ness, pet products, personal care and household
products.

 Kara Cissell-Roell, Managing Director of VMG, said, "VMG is well situated to support brands as small as $5 million
and as large as $500 million in sales. We provide access to a unique tool box of value-add resources and strategic
capital to organizations and brands in our core consumer segments regardless of size or stage. Our team has a
proven track record of helping entrepreneurs and management teams in critical areas of sales, marketing, field
activation, operations, finance and legal strategy utilizing our VMG Toolbox on a customized basis. We will continue
to work collaboratively with management teams to accelerate growth, drive brand awareness and create
exceptional strategic value for all stakeholders."

 VMG has been active in 2015 with the recently announced sale of Vega, a leader in plant based nutrition, to White
Wave for $550 million as well as the completion of three investments in the better for you food and wellness
sectors. VMG recently made investments in Health Warrior, Inc., which develops, markets, and sells convenient
superfood snacks made from plant-based, nutrient-dense ingredients; Perfect Bar Holdings, LLC, a developer,
manufacturer and marketer of nut butter based nutrition bars, and; Vermont Smoke and Cure, a manufacturer and
marketer of antibiotic and nitrate free, humanely raised beef, pork and turkey meat sticks, bacon, summer




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 78 of 169
                              Vermont Smoke & Cure gets private equity investment

sausages, smoked pepperoni and ham. VMG's recent investments illustrate the broad scope of VMG's investment
criteria with sales ranging from less than $10 million to over $300 million at the time of investment.

 Dave Baram, Managing Director of VMG, said, "Our latest investments exemplify the core areas of our expertise.
Our efforts are focused on helping the entrepreneurs who built these exciting companies expand their consumer
base and reach their full potential by employing sound and consistent investment strategies that have delivered
above average returns for our investors and partner brand stakeholders over the past 10 years."

 VMG's investors include leading college endowments, charitable foundations, international investors and corporate
pension plans. Upon the completion of the pending sale of Vega, VMG will have exited all of its investments from its
2007 vintage fund in less than 9 years.

 VMG's Fund III follows the successful closing of its Fund II, which closed in 2011 with $382 million of committed
capital. Park Hill Group served as Placement Agent for VMG Partners and legal advice was provided by Latham &
Watkins.

About VMG Partners

 VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and
strategic development of branded consumer products companies in the lower middle market. Since its inception in
2005, VMG has provided financial resources and strategic guidance to drive growth and value creation in more than
20 companies. VMG's defined set of target industries includes food, beverage, well ness, pet products, personal
care and household products brands. Representative past and present partner companies include KIND Healthy
Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold and Justin's.
VMG Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please
visit www.vmgpartners.com.

SAN FRANCISCO, July 16, 2015/PRNewswirel -- VMG Partners


Load-Date: July 17, 2015


  End ofUocumellt




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 79 of 169
       VMG Partners Raises a $500 Million Third Fund, Closes Three New
     Investments and Sells its Stake in Vega to White Wave for $550 Million
                                                           PR Newswire
                                             July 16, 2015 Thursday 8:02 AM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 809 words
Dateline: SAN FRANCISCO, July 16, 2015

Body


VMG Partners, a private equity firm that specializes in investing in and building branded consumer product
companies in the lower middle market, announced today the closing of VMG Partners III, L.P. with $500 million of
committed capital. In addition to closing its third fund, VMG has also partnered with the founders and management
teams of Health Warrior, Perfect Bar, and Vermont Smoke & Cure and entered into an agreement with The
WhiteWave Foods Company (NYSE:WWAV) to sell portfolio company Sequel Naturals Ltd, the parent company of
the Vega brand.

Michael L. Mauze, Managing Director of VMG, said, "VMG Partners has built its track record partnering with
entrepreneurs to build leading consumer products companies. With the completion of our third fund we are now
very well positioned to continue working with these creative and visionary entrepreneurs."

VMG will continue to invest in emerging, revolutionary brands addressing the evolving demands of a passionate
consumer base. VMG brings a unique set of value-add resources and capital to early stage and established
consumer brands in its core categories of food, beverage, wellness, pet products, personal care and household
products.

Kara Cissell-Roell, Managing Director of VMG, said, "VMG is well situated to support brands as small as $5 million
and as large as $500 million in sales. We provide access to a unique tool box of value-add resources and strategic
capital to organizations and brands in our core consumer segments regardless of size or stage. Our team has a
proven track record of helping entrepreneurs and management teams in critical areas of sales, marketing, field
activation, operations, finance and legal strategy utilizing our VMG Toolbox on a customized basis. We will continue
to work collaboratively with management teams to accelerate growth, drive brand awareness and create
exceptional strategic value for all stakeholders."

VMG has been active in 2015 with the recently announced sale of Vega, a leader in plant based nutrition, to White
Wave for $550 million as well as the completion of three investments in the better for you food and well ness
sectors. VMG recently made investments in Health Warrior, Inc., which develops, markets, and sells convenient
superfood snacks made from plant-based, nutrient-dense ingredients; Perfect Bar Holdings, LLC, a developer,
manufacturer and marketer of nut butter based nutrition bars, and; Vermont Smoke and Cure, a manufacturer and
marketer of antibiotic and nitrate free, humanely raised beef, pork and turkey meat sticks, bacon, summer
sausages, smoked pepperoni and ham. VMG's recent investments illustrate the broad scope of VMG's investment
criteria with sales ranging from less than $10 million to over $300 million at the time of investment.

Dave Baram, Managing Director of VMG, said, "Our latest investments exemplify the core areas of our expertise.
Our efforts are focused on helping the. entrepreneurs who built these exciting companies expand their consumer
base and reach their full potential by employing sound and consistent investment strategies that have delivered
above average returns for our investors and partner brand stakeholders over the past 10 years."



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 80 of 169
  VMG Partners Raises a $500 Million Third Fund, Closes Three New Investments and Sells its Stake in Vega to
                                         White Wave for $550 Million

VMG's investors include leading college endowments, charitable foundations, international investors and corporate
pension plans. Upon the completion of the pending sale of Vega, VMG will have exited all of its investments from its
2007 vintage fund in less than 9 years.

VMG's Fund III follows the successful closing of its Fund II, which closed in 2011 with $382 million of committed
capital. Park Hill Group served as Placement Agent for VMG Partners and legal advice was provided by Latham &
Watkins.

About VMG Partners

VMG Partners is focused solely on partnering with entrepreneurs and managers to support the growth and strategic
development of branded consumer products companies in the lower middle market. Since its inception in 2005,
VMG has provided financial resources and strategic guidance to drive growth and value creation in more than 20
companies. VMG's defined set of target industries includes food, beverage, wellness, pet products, personal care
and household products brands. Representative past and present partner companies include KIND Healthy
Snacks, Pretzel Crisps, Pirate's Booty, Waggin' Train, Natural Balance, Vega, Babyganics, Solid Gold and Justin's.
VMG Partners is headquartered in San Francisco and Los Angeles. For more information about the fund please
visithttp://www.vmgpartners.com.

Contact Chris Tofalli
Chris Tofalli Public Relations, LLC
914-834-4334

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/vmg-partners-raises-
a-500-million-third-fund-closes-three-new-investments-and-sells-its-stake-in-vega-to-white-wave-for-550-million-
300114277.html

SOURCE VMG Partners



Load-Date: July 17, 2015


  End ofDoCllment




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 81 of 169
Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2015 Results
                on Monday, August 10, After Market Close
                                               Dow Jones Institutional News
                                           July 15, 2015 Wednesday 3:00 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



        DOW JONES NEWSi!y'ii"'ES


Length: 492 words

Body


Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday, August 10, After Market Close

Will Host Conference Call and Webcast at 4:30 pm Eastern on Monday, August 10

PR Newswire

CHARLOTTE, N.C., July 15, 2015

CHARLOTTE, N.C., July 15, 2015 IPRNewswirel -- Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today
that it intends to release its second quarter 2015 results after the market closes on Monday, August 10, 2015.
Management will also conduct a conference call and live webcast at 4:30 pm Eastern time on Monday, August 10,
2015 to review the Company's results. Participating in the conference call will be Carl Lee, Jr, CEO and President,
Rick Puckett, Executive Vice President, Chief Financial Officer and Chief Administrative Officer and Mark Carter,
Vice President and Investor Relations Officer.

The conference call and accompanying slide presentation will be webcast live through the Investor Relations
section of the Company's website, www.snyderslance.com. In addition, the slide presentation will be available at
   www.snyderslance.com to download and print approximately 30 minutes before the webcast.

To participate in the conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
international callers. The conference 10 is 84849288. A continuous telephone replay of the call will be available
between 7:30pm on August 10 and midnight on August 17. The replay telephone number is (855) 859-2056 for U.S.
callers or (404) 537-3406 for international callers. The replay access code is 84849288. Investors may also access
a web-based replay of the conference call at www.snyderslance.com .

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 82 of 169
    Press Release: Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday, August 10, After
                                                  Market Close

manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida, Ohio
and Wisconsin. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack Factory(R)
Pretzel Crisps(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R), Eatsmart Snacks(TM), O-Ke-
Doke(R) and other brand names along with a number of third party brands. Products are distributed nationally
through grocery and mass merchandisers, convenience stores, club stores, food service outlets and other
channels. LNCE-E

Logo - http://photos.prnewswire.com/prnh/20150410/197788LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
release-second-quarter-2015-results-on-monday-august-1 0-after-market-close-300112344.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.snyderslance.com

(END) Dow Jones Newswires

July 15, 201511:00 ET (15:00 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.


Load-Date: July 16, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 83 of 169
(\


\)
       Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday,
       August 10, After Market Close; Will Host Conference Call and Webcast at
                        4:30 pm Eastern on Monday, August 10
                                                                PR Newswire
                                                July 15, 2015 Wednesday 11 :00 AM EST


     Copyright 2015 PR Newswire Association LLC All Rights Reserved

     Length: 441. words
     Dateline: CHARLOTIE, N.C., July 15, 2015

     Body


     Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) announced today that it intends to release its second quarter 2015
     results after the market closes on Monday, August 10, 2015. Management will also conduct a conference call and
     live webcast at 4:30 pm Eastern time on Monday, August 10, 2015 to review the Company's results. Participating
     in the conference call will be Carl Lee, Jr, CEO and President, Rick Puckett, Executive Vice President, Chief
     Financial Officer and Chief Administrative Officer and Mark Carter, Vice President and Investor Relations Officer.

     The conference call and accompanying slide presentation will be webcast live through the Investor Relations
     section of the Company's website.http://www.snyderslance.com. In addition, the slide presentation will be available
     at       http://www.snyderslance.comto download and print approximately 30 minutes before the webcast.

     To participate in the    conference call, the dial-in number is (844) 830-1960 for U.S. callers or (315) 625-6883 for
     international callers.    The conference 10 is 84849288. A continuous telephone replay of the call will be available
     between 7:30pm on        August 10 and midnight on August 17. The replay telephone number is (855) 859-2056 for
     U.S. callers or (404)    537-3406 for international callers. The replay access code is 84849288. Investors may also
     access a web-based       replay of the conference call athttp://www.snyderslance.com.

     About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets snack
     foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
     crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
     Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
     Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover@, Lance®, Cape
     Cod®, Snack Factory® Pretzel Crisps®, Krunchers!®, Tom's®, Archway®, Jays®, Stella O'oro®, Eatsmart
     Snacks(TM), O-Ke-Ooke® and other brand names along with a number of third party brands. Products are
     distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
     outlets and other channels. LNCE-E

     Logo -http://photos.prnewswire.com/prnh/20150410/197788LOGO

     To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-Iance-inc-to-
     release-second-quarter-20 15-results-on-monday-august-1 0-after-market-close-300112344.html

     SOURCE Snyder's-Lance, Inc.


     CONTACT: Mark Carter, Investor Relations Officer, (704) 557-8386




           Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 84 of 169
  Snyder's-Lance, Inc. to Release Second Quarter 2015 Results on Monday, August 10, After Market Close; Will
                           Host Conference Call and Webcast at 4:30 pm Eastern 0 ....


Load-Date: July 16, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 85 of 169
                            Federal Circuit repairs 'cracked' pretzel logic.
                                               Inside Counsel Breaking News
                                                        July 13, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 ALM Media, LLC

Length: 1323 words

Body


Byline: Scott Slavick

A fundamental precept in trademark law is that an applicant cannot receive registration if an applied-for mark is
simply descriptive of the goods or services in connection with which it is to be used. A mark must be inherently
distinctive, allowing the user to distinguish its goods and services from others' similar ones.

This precludes registration for generic marks. In its precedential holding in the trademark touchstone Marvin Ginn
case, the U.S. Court of Appeals for the Federal Circuit explained: "Determining whether a mark is generic ...
involves a two-step inquiry: First, what is the genus of goods or services at issue? Second, is the term sought to be
registered or retained on the register understood by the relevant public primarily to refer to that genus of goods or
services?" See H. Marvin Ginn Corp. v. Int'l Ass'n of Fire Chiefs, Inc., 782 F.2d 987, 989 (Fed. Cir. 1986).




FURTHER READING: Time runs out on Omega Fee-shifting or fundamental fairness? You decide.

New     life   for   Naugles?     Del   Taco   dinged   at   TTAB   One   more   drink's   one   too   many   for   TTAB



In a recent precedential decision, a unanimous Federal Circuit panel vacated the Trademark Trial and Appeal
Board's (TTAB) decision holding the mark Pretzel Crisps to be generic for "pretzel crackers," and remanded the
case to the TTAB for application of the legal standard set forth in Marvin Ginn. The court concluded that the board
had failed to consider evidence of the relevant public's understanding of the term pretzel crisps in its entirety. See
Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Appeal No. 14-1517 (Fed. Cir. May 15, 2015).

The critical issue in cases that seek to establish if the word or words used in a trademark sought to be registered for
a commercial product or service are to be considered generic is whether members of the relevant public primarily
use or understand that mark to refer to the genus of the applied-for goods or services in question.

In this case, the parties did not disagree that the genus of goods at issue was pretzel crackers and the relevant
public were ordinary consumers who purchase and eat these types of crackers. Both the appellant and the
respondent had conducted and entered as evidence their own experts' surveys of consumers to defend their
respective positions.

The TTAB had held that to determine if an applied-for mark was generic, it had to determine whether the applied-for
trademark is generic as a whole. But the board went on to cite a different case, In re Gould, for the holding that



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 86 of 169
                                    Federal Circuit repairs 'cracked' pretzel logic.

when the applied-for mark is a "compound term"-- that is, a trademark made up of a combination of two or more
words in ordinary grammatical construction -- then the board only has to consider the meanings of the words that
make up the compound term. If the applied-for mark is a phrase, however, the board's previous holding in American
Fertility requires the board to examine the meaning of the disputed phrase in its entirety.

Compound term? Phrase? The Court of Appeals held that there was no such dichotomy. It explained that the error
in the board's analysis was that there is only one legal test to determine if a trademark is generic, namely, the two-
part test articulated in Marvin Ginn. Regardless of whether the applied-for mark is a compound term or a phrase, .
the right test to determine if it is generic is to consider the evidence of the public's understanding of the mark as a
whole. See Am. Fertility, 188 F.3d at 1348-49.

The court also explained that its decision in In re Gould was meant to assist in assessing the genericness of
compound terms where evidence shows that the relevant public understands the individual terms to be generic and
that putting those terms together to create a compound term does not create any new meaning. The analysis in In
re Gould, it said, was not meant to be seen as a shortcut or as a correction of the two-part test in Marvin Ginn.

The panel ruling also explained that while analyzing the public's understanding of the constituent words of a
compound term may be a useful first step in determining whether a mark is generic, it is only the first step. The
board should go on and consider the recorded evidence regarding the public's understanding as to whether joining
the words together creates any additional meaning.

In contrast, in Vanguard, the board had held pretzel crisps to be a compound term, not a phrase, and evaluated
the individual terms under the In re Gould standard. The Court of Appeals stated in its discussion that it did not
understand why the board analyzed pretzel and crisps separately when the evidence before the board was full of
evidence of the public's perception of the term pretzel crisps as a whole.

The Federal Circuit was also troubled that after analyzing the constituent words under In re Gould, the board did not
go into any detail into how it also analyzed pretzel crisps as a phrase. The board had simply held that if it had
analyzed pretzel crisps as a phrase, then it still would have held it generic because the relevant public would have
understood it to be so for pretzel crackers. The Federal Circuit, however, found no evidence that the board had
conducted the required step of comparing the board's findings with respect to the individual words to the recorded
evidence demonstrating the public's understanding of the combined term.

In sum, therefore, the Federal Circuit panel found that the TT AB had applied the incorrect legal standard and
ordered on remand that the board must consider the evidence concerning the relevant public's understanding of
pretzel crisps in its entirety. The court's opinion was that the evidentiary record before the board provide significant
evidence for it to consider, in the form of declarations, survey evidence, and evidence of use of the phrase in the
snack food industry and by the media.

The court also explained that though the board is not required to discuss every piece of evidence put before it, the
TTAB cannot simply focus on evidence of what the word crisps means in isolation, then select a few pieces of
evidence involving the combined term pretzel crisps, and conclude that the phrase as a trademark is generic.

The appeals court appeared particularly troubled that the TT AB disregarded Princeton Vanguard's survey evidence
without any explanation. Based on its opinion, it seemed that the board felt that the parties' surveys, in essence,
cancelled each other out, but the board did not explain why it felt that way. For example, the board did not state that
it had any problem with Princeton Vanguard's survey evidence indicating that 55 percent of respondents thought
Pretzel Crisps was a brand name and only 36 percent thought it a common name.

The TTAB's further consideration of this case on remand will be interesting to watch. Will the board simply button
up its initial opinion by referencing Princeton Vanguard's evidence but still hold the term pretzel crisps generic?
That would seem to comply with the Federal Circuit ruling, but would that be the right thing to do?

Does the difference between a compound term and a phrase make any legitimate sense? Why does the Court of
Appeals maintain these two terms? Where do the definitions of compound term and phrase diverge? Should it even


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 87 of 169
                                  Federal Circuit repairs 'cracked' pretzel logic.

matter? Did the Court of Appeals have it correct before, namely, there should be two standards? Do consumers
view phrases differently from compound terms? Have we been trained to do so?

This case may leave more questions than answers. And regardless of legal analysis, do we really want someone to
be able to register a trademark pretzel crisps for pretzel crackers? Or is that, well, a bit crackers? »
000168337000000975


Load-Date: July 14,2015


  End ofJ)ocument




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 88 of 169
Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome
 Nature Adventurer; Pioneering social videos to bring out the fun in better-
                      for-you, but delicious snacks
                                                           PR Newswire
                                              July 13, 2015 Monday 1:50 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 620 words
Dateline: CHARLOTTE, N.C., July 13, 2015

Body


Eatsmart Snacks(TM) is proving that better-for-you snacks don't have to be bland or boring with the help of a
hunky outdoorsman named Chip, the star of a first-of-its-kind social mini-series.

Research shows that even though healthy choices are on the rise, 89 percent of consumers still consider taste to
be the number one consideration. In addition, 68 percent look for snacks that are fun to eat.

Eatsmart Snacks' new social mini-series brings the flavor and fun that consumers desire with a better-for-you twist.
In each Facebook episode, Chip takes snack lovers on an amusing and adventurous journey to discover the
boldest flavors in nature. The first one, for example, shows Chip barefoot in the wilderness with his pet "Bold Eagle"
in search of the bold flavor of quinoa. Taking a cue from Eatsmart Snacks flavors, the mini-series boldly steps into
new social media territory meant to inspire delicious and better-for-you snacking all summer long.

"Contrary to what many people think, you don't have to sacrifice flavor for healthier snacks. You can have both,"
said Peter Michaud, Senior Vice President and General Manager of the Snyder's-Lance Clearview
Foods(TM) Division. "Our new friend, Chip, is going to help us prove that nature provides some of the best flavors
that make our Eatsmart Snacks so delicious."

Eatsmart Snacks strives to capture the bold flavors of nature in every bag. Whether it's the newSea Salt & Lime
Dipping Chipsthat are certified gluten-free and made with potato and chickpea, or theGarden Veggie Sticksmade
with tomato, potato and spinach, Eatsmart Snacks has flavorful and wholesome products, perfect for summer snack
cravings.

Follow    along   on  Facebook    as              Chip     travels   the   world   on   the   hunt   for   those   bold
flavors:Facebook.com/EatsmartSnacks.

About Eatsmart SnacksAt Eatsmart Snacks, we're all about delivering bold flavors of nature in delicious and
responsible ways. We believe in combining better-for-you ingredients with better-believe-it bold taste, for snacks
that are as scrumptious as they are smart. Our ingredients are not only bold and flavorful, they're also wholesome
and better-for-you-just the way Mother Nature intended. Eatsmart Snacks are a good source of whole grains, ALA
Omega-3 and fiber. For more information and to find out where to buy Eatsmart Snacks, visitEatsmartnaturals.com.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 89 of 169
   Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome Nature Adventurer; Pioneering
                          social videos to bring out the fun in better-for-you, but ....

Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart Snacks(TM), O-Ke-Doke® and other brand names. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

"'Research from Mintel's "Attitudes of Healthy Eating 2015" and Sally Lon Watt's "State of the Snack Industry"
special report at the Snack Food Association's 2014 SNAXPO convention.

Logo -http://photos.prnewswire.com/prnh/20150713/235661LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/eatsmart-snacks-
boldly-deb uts-socia I-m ini-series-featu ri ng-ha ndsome-nature-adventurer-300 112256. htm I

SOURCE Snyder's-Lance, Inc.


CONTACT: Michelle Reino, michelle.reino@lgapr.com, 704-552-6565


Load-Date: July 14, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 90 of 169
      Press Release: Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series
                     Featuring Handsome Nature Adventurer
                                                 Dow Jones Institutional News

                                              July 13, 2015 Monday 5:51 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



  C     DOW JONES Nt:                 S


Length: 676 words

Body


Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome Nature Adventurer

Pioneering social videos to bring out the fun in better-for-you, but delicious snacks

PR Newswire

CHARLOTTE, N.C., July 13, 2015

CHARLOTTE, N.C., July 13, 2015 IPRNewswirel -- Eatsmart Snacks(TM) is proving that better-for-you snacks don't
have to be bland or boring with the help of a hunky outdoorsman named Chip, the star of a first-of-its-kind social
mini-series.

Research shows that even though healthy choices are on the rise, 89 percent of consumers still consider taste to
be the number one consideration. In addition, 68 percent look for snacks that are fun to eat.

Eatsmart Snacks' new social mini-series brings the flavor and fun that consumers desire with a better-for-you twist.
In each Facebook episode, Chip takes snack lovers on an amusing and adventurous journey to discover the
boldest flavors in nature. The first one, for example, shows Chip barefoot in the wilderness with his pet "Bold Eagle"
in search of the bold flavor of quinoa. Taking a cue from Eatsmart Snacks flavors, the mini-series boldly steps into
new social media territory meant to inspire delicious and better-for-you snacking all summer long.

"Contrary to what many people think, you don't have to sacrifice flavor for healthier snacks. You can have both,"
said Peter Michaud, Senior Vice President and General Manager of the Snyder's-Lance Clearview Foods(TM)
Division. "Our new friend, Chip, is going to help us prove that nature provides some of the best flavors that make
our Eatsmart Snacks so delicious."

Eatsmart Snacks strives to capture the bold flavors of nature in every bag. Whether it's the new Sea Salt & Lime
Dipping Chips that are certified gluten-free and made with potato and chickpea, or the Garden Veggie Sticks made
with tomato, potato and spinach, Eatsmart Snacks has flavorful and wholesome products, perfect for summer snack
cravings.


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 91 of 169
       Press Release: Eatsmart Snacks(TM) Boldly Debuts Social Mini-Series Featuring Handsome Nature
                                                Adventurer

Follow along on Facebook           as   Chip   travels   the   world   on   the   hunt   for   those   bold   flavors:
Facebook.com/EatsmartSnacks.

About Eatsmart Snacks

At Eatsmart Snacks, we're all about delivering bold flavors of nature in delicious and responsible ways. We believe
in combining better-for-you ingredients with better-believe-it bold taste, for snacks that are as scrumptious as they
are smart. Our ingredients are not only bold and flavorful, they're also wholesome and better-for-you--just the way
Mother Nature intended. Eatsmart Snacks are a good source of whole grains, ALA Omega-3 and fiber. For more
information and to find out where to buy Eatsmart Snacks, visit Eatsmartnaturals.com.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart Snacks(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery
and mass merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

*Research from Mintel's "Attitudes of Healthy Eating 2015" and Sally Lon Watt's "State of the Snack Industry"
special report at the Snack Food Association's 2014 SNAXPO convention.

Logo - http://photos.prnewswire.com/prnh/20150713/235661LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/eatsmart-snacks-
boldly-debuts-social-mini-series-featuring-handsome-nature-adventurer-300112256.html

SOURCE Snyder's-Lance, Inc.

/Web site: http://www.eatsmartsnacks.com

(END) Dow Jones Newswires

July 13, 2015 13:51 ET (17:51 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: July 14, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 92 of 169
Two Generics Can Make a Mark - Princeton Vanguard, LLC v. Frito-Lay North
                             America, Inc.
                                                          JD Supra
                                             July 9, 2015 Thursday 11 :45 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 134 words
Byline: McDermott Will Emery

Body


Jul 09, 2015( JD Supra: http://www.jdsupra.com Delivered by Newstex) <nil> Contributor: McDermott Will ... ery
[View: Profile[1] I Documents[2]]<nll>Publication Date: 07/09/2015 Document Type: Article/Newsletter Subject
Matter: Civil Procedure, Intellectual Property Summary: The U. S. Court of Appeals for the Federal Circuit vacated
and remanded for further proceedings the decision of the Trademark Trial and Appeal Board (TTAB or Board)
cancelling the registration of the mark PRETZEL CRISPS, finding the Board applied the wrong legal standard for
genericness. Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Case No. 14-1517 (Fed. Cir., May 15,
2015) (O'Malley, J.).<nll> [ 1]:                http://www.jdsupra.com/profile/McDermott-Will-Emery/ [ 2]:
http://www.jdsupra.com/profile/McDermott-Will-Emery_ docs/


Load-Date: July 9,2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 93 of 169
                                       Two Generics Can Make A Mark
                                                         Mondaq
                                             July 2,2015 Thursday 2:10 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 831 words
Byline: Ms Teri Nguyen

Body


Jul 02, 2015( Mondaq: http://mondaq.com/DeliveredbyNewstex)<nl/>PrincetonVanguard,LLCv.Frito-Lay North
America, Inc.<nl/><nl/>The U. S. Court of Appeals for the Federal Circuit vacated and remanded for further
proceedings the decision of the Trademark Trial and Appeal Board (TTAB or Board) cancelling the registration of
the mark PRETZEL CRISPS, finding the Board applied the wrong legal standard for genericness.

Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Case No. 14-1517 (Fed. Cir., May 15, 2015) (O'Malley,
J.).<nl/><nl/>A party opposing an application for mark or petitioning to cancel a mark bears the burden of proving
genericness by a preponderance of evidence. Frito-Lay opposed Princeton Vanguard's application to register
PRETZEL CRISP, arguing that the term is generic for pretzel crackers. The Board sustained Frito-Lay's opposition
and granted its petition for cancellation. According to the Board, if a mark is compound, then the 1987 Gould Paper
case applies, allowing it to analyze the terms individually. If on the other hand, the mark is a phrase, then the 1999
American Fertility cases applied, requiring the Board to consider the mark in its entirety. The Board found that the
term "pretzel crisp" was a compound term, not a phrase, thereby permitting it to consider the terms individually
under Gould. In doing so, the Board determined that "pretzel" was generic for pretzels and pretzel snacks, while
"crisp" was generic for crackers leading to the conclusion that "pretzel crisp" was generic for "pretzel crackers."
Princeton Vanguard appealed.<nl/><nl/>The Federal Circuit clarified that there is only one legal standard for
genericness: the two-part test set forth in the 1986 Marvin Ginn case. Under this test, in order to determine whether
a mark is generic, the Board must identify the genus of goods or services at issue and then assess whether the
public understands the mark, as a whole, to refer to that genus. The test is the same regardless of whether the
mark is a compound term or a phrase. The Federal Circuit had previously explained that even if each of the
constituent words in a combination mark is generic, the combination is not generic unless the entire formulation
does not add any meaning to the otherwise generic mark.<nl/><nl/>Applying its president to this case, the Federal
Circuit noted that since the record was replete with evidence of the public's perception of the term PRETZEL
CRISP as a whole, it was unclear why the Board would resort to analyzing the terms individually. Although the
Board claimed it would have reached the same conclusion had it analyzed the term as a phrase, the Court found no
indication that the Board actually conducted such an analysis.<nl/><nl/>Rather, as the Court noted, although the
record contained evidence, including declarations, survey evidence and evidence of use of the mark PRETZEL
CRISP in the snack food industry, the Board gave "controlling weight" to the dictionary definitions, selective
evidence of use by the public and evidence of use by Frito-Lay itself. For example, the Court observed that the
Board improperly focused on evidence of the word "crisp" in isolation and considered a few selected examples of
"pretzel crisp." Further, despite finding no flaws in the two genericness surveys submitted by the parties, the Board
disregarded the results of survey evidence without explanation. Finally, in the Federal Circuit's view the Board took
a "short cut," ignoring evidence that might have compelled a contrary conclusion. On remand, the Court instructed
the Board to apply the appropriate legal standard, consider all of the evidence, and give appropriate consideration
to the proffered survey evidence.<nl/><nl/>Practice Note: Regardless of whether a mark is a compound term or a
 phrase, there is only one legal standard for determining whether a mark is generic, and it is a two-part inquiry. But
the critical issue is whether members of the relevant public primarily use or understand the term sought to be
 protected to refer to the genus or class of goods or services in question.<nl/><nl/> Two Generics Can Make A


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 94 of 169
                                          Two Generics Can Make A Mark

Mark[1 ]<nl/><nl/> The content of this article is intended to provide a general guide to the subject matter. Specialist
advice should be sought about your specific circumstances.<nl/><nl/> Ms Teri Nguyen<nl/>McDermott Will
... ery<nl/>600 Thirteenth Street NW<nl/>Washington, DC<nl/>20005-3096<nl/>UNITED STATES<nl/> Tel:
2027568000<nl/>Fax:                    2027568087<nl/><nl/>E-mail:                   pdevinsky@mwe.com;<nl/>URL:
www.mwe.com<nl/><nl/>Click Here [2] for related articles (c) Mondaq Ltd, 2015 - Tel. +44 (0)20 8544 8300 -
http://www.mondaq.com[3]<nl/>              [          1]:
http://www .mondaq .comiredirection .asp?article_id=409174 ... panLid=2414 ... irectaddress=http%3A/Iwww.mwe.com
II P-Update-Vol-18-No-6-June-20 15-06-30-20 15/#23            [      2]:
http://www.mondaq.com/search/relate.asp?articleJd=409174 .. .ine_hosUd=O                3]:
http://www.mondaq.com/default.asp?online_hosUd=22 .. .409174


Load-Date: July 2, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 95 of 169
                           United States: Two Generics Can Make A Mark
                                                 Mondaq Business Briefing
                                                  July 2, 2015 Thursday


Copyright 2015 Mondaq Ltd. All Rights Reserved




nlondaq
Length: 725 words
Byline: Teri Nguyen

Body


Princeton Vanguard, LLC v. Frito-Lay North America, Inc.

The U. S. Court of Appeals for the Federal Circuit vacated and remanded for further proceedings the decision of the
Trademark Trial and Appeal Board (TTAB or Board) cancelling the registration of the mark PRETZEL CRISPS,
finding the Board applied the wrong legal standard for genericness. Princeton Vanguard, LLC v. Frito-Lay North
America, Inc., Case No. 14-1517 (Fed. Cir., May 15, 2015) (O'Malley, J.).

A party opposing an application for mark or petitioning to cancel a mark bears the burden of proving genericness by
a preponderance of evidence. Frito-Lay opposed Princeton Vanguard's application to register PRETZEL CRISP,
arguing that the term is generic for pretzel crackers. The Board sustained Frito-Lay's opposition and granted its
petition for cancellation. According to the Board, if a mark is compound, then the 1987 Gould Paper case applies,
allowing it to analyze the terms individually. If on the other hand, the mark is a phrase, then the 1999 American
Fertility cases applied, requiring the Board to consider the mark in its entirety. The Board found that the term
"pretzel crisp" was a compound term, not a phrase, thereby permitting it to consider the terms individually under
Gould. In doing so, the Board determined that "pretzel" was generic for pretzels and pretzel snacks, while "crisp"
was generic for crackers leading to the conclusion that "pretzel crisp" was generic for "pretzel crackers." Princeton
Vanguard appealed.

The Federal Circuit clarified that there is only one legal standard for genericness: the two-part test set forth in the
1986 Marvin Ginn case. Under this test, in order to determine whether a mark is generic, the Board must identify
the genus of goods or services at issue and then assess whether the public understands the mark, as a whole, to
refer to that genus. The test is the same regardless of whether the mark is a compound term or a phrase. The
Federal Circuit had previously explained that even if each of the constituent words in a combination mark is generic,
the combination is not generic unless the entire formulation does not add any meaning to the otherwise generic
mark.

Applying its president to this case, the Federal Circuit noted that since the record was replete with evidence of the
public's perception of the term PRETZEL CRISP as a whole, it was unclear why the Board would resort to
analyzing the terms individually. Although the Board claimed it would have reached the same conclusion had it
analyzed the term as a phrase, the Court found no indication that the Board actually conducted such an analysis.

Rather, as the Court noted, although the record contained evidence, including declarations, survey evidence and
evidence of use of the mark PRETZEL CRISP in the snack food industry, the Board gave "controlling weight" to the


       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 96 of 169
                                  United States: Two Generics Can Make A Mark

dictionary definitions, selective evidence of use by the public and evidence of use by Frito-Lay itself. For example,
the Court observed that the Board improperly focused on evidence of the word "crisp" in isolation and considered a
few selected examples of "pretzel crisp." Further, despite finding no flaws in the two genericness surveys
submitted by the parties, the Board disregarded the results of survey evidence without explanation. Finally, in the
Federal Circuit's view the Board took a "short cut," ignoring evidence that might have compelled a contrary
conclusion. On remand, the Court instructed the Board to apply the appropriate legal standard, consider all of the
evidence, and give appropriate consideration to the proffered survey evidence.

Practice Note: Regardless of whether a mark is a compound term or a phrase, there is only one legal standard for
determining whether a mark is generic, and it is a two-part inquiry. But the critical issue is whether members of the
relevant public primarily use or understand the term sought to be protected to refer to the genus or class of goods
or services in question.

Two Generics Can Make A Mark

The content of this article is intended to provide a general guide to the subject matter. Specialist advice should be
sought about your specific circumstances.

Ms Teri Nguyen
McDermott Will; Emery
600 Thirteenth Street NW
Washington, DC
20005-3096
UNITED STATES
Tel: 2027568000
Fax: 2027568087
E-mail: pdevinsky@mwe.com
URL: www.mwe.com


Load-Date: July 2, 2015


  End ofj)ocument




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 97 of 169
Snacking sophistication: while changes related to flavor, format, ingredients
and convenience step front-and-center in new product releases, much of the
 snack industry continues to thrive on tried-and-true classics; State of the
            Industry SNACKS 2015: OVERVIEW; Cover story
                                       Snack Food & Wholesale Bakery

                                                 July 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 12(6); Vol. 104; No.7; ISSN: 1096-4835

Length: 4154 words

Byline: Peckenpaugh, Douglas J.


Body

  Perpetual change is the mantra for an age progressively inclined toward snacking. While flavor, format
and better-for-you ingredients factor heavily into the updates we have seen in snacks over the past year,
improved convenience also continues to enter into the mix. And while some categories benefit from an
artisan, upscale touch, others are better served with a flavor-forward audacity that resonates with
youthful demographics.
   Even though change remains ever-present in the new product releases streaming onto the market, select
categories still thrive on the classics. These cornerstone snacks continue to anchor categories, while a
new level of diversified sophistication chips away at market share, making its presence known.
   Looking back
   The core leaders of the snack industry continue to dominate nearly every snack category, according to
data provided by IRI, Chicago. And while many of these classic brands remain largely unchanged, they've
been joined by new products and lines that cater to the needs of different demographic segments aligned
with better-for-you, flavor or just plain fun.
   As Amanda Topper, food analyst, Mintel, Chicago, notes in the April 2015 "Snacking Motivations and
Attitudes--U.S." report, while nearly all Americans snack and have increased their snacking frequency over
the past year, 33 percent of consumers have indicated that they are snacking on healthier foods this year
compared to last year.

Also, about one-third of consumers are serving healthier snacks to their children. She also notes that
snacks are replacing standard daily meals--a pattern of behavior that's likely to continue.
    [ILLUSTRATION OMITTED]
   In the January 2015 "Salty Snacks--U.S." report from Mintel, which covers popcorn, pretzels and
puffed/extruded snacks, Topper notes that while some people remain concerned about the nutritional value
of salty snacks, others have noted that they now see healthier options available, noting that 76 percent
of consumers agree that the market today offers a greater amount of healthy products.
   That said, 63 percent value the taste of salty snacks over their nutrition. "This attitude aligns with
some consumers' preference for indulging with salty snacks, and points to a balance between health and
indulgence," says Topper. "Taste and indulgence are main purchase drivers."
   The majority of consumers remain concerned about the nutritional value of salty snacks, with 80 percent
agreeing that these items should only be eaten in moderation. More than half of consumers (56 percent) are
concerned about the ingredients in these products, highlighting the need, by manufacturers, to incorporate
"clean" product labels and remain transparent about ingredients, says Topper.
   But what does better-for-you really mean in the eyes of today's shoppers? These days, such definitions
remain largely open to interpretation. On one hand, it can mean verifiable measures, like reduced calorie
counts, added nutritional ingredients, or lower sodium and fat levels. On the other, it can mean a clean
label featuring "natural" and non-GMO ingredients, portion-controlled packaging or gluten-free.



       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 98 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i.. ..

    "Across category segments, product claims related to health, ingredients and allergens remain most
cornmon," says Topper, citing findings from Mintel's Global New Products Database (GNPD). "Natural product
claims are also popular; this claim often is used in conjunction with no additives or preservatives
claims. More than one in five adults who buy salty snacks (22 percent) look for products with no
artificial ingredients, while 56 percent agree they are concerned about some of the ingredients in these
products."
    Topper notes that the GMO-free claim has grown more than all other product claims, up 807 percent from
2009-14, per Mintel GNPD. "The claim has become increasingly visible, especially on popcorn packaging,
noting the kernels were from non-GMO corn," she says.
    However, just because a claim is used more than any other doesn't mean that it's most important to
shoppers. "Despite strong growth in use of the product claim, non-GMO ingredients are not the most-
important product characteristic shoppers look for when purchasing salty snacks," says Topper. "This may
be due to confusion about GMO labeling and the definition of this claim."
    Shoppers today also tend to consider gluten-free and allergen-free/free-from foods as part of the
larger better-for-you picture. "Low/no/reduced allergen and gluten-free claims grew 214 percent and 240
percent, respectively from 2009-14, according to Mintel GNPD," says Topper. In 2014, gluten-free hit a
value of $8.8 billion.
    "While many products such as popcorn and cheese puffs are naturally gluten-free, several reformulated
gluten-free varieties of pretzels, from both mainstream and gluten-free-specific brands, have entered the
market over the last several years," she says. "These products have also increased their variety of
flavors and formats to keep up with traditional offerings. Other allergen-free claims are mostly related
to a lack of nuts Or dairy."
    Gluten-free pretzel products new to the market include:
    * Snyder's-Lance Snyder's of Hanover Gluten-Free Hot Buffalo Wing Pretzel Sticks

   * Snyder's-Lance Snack Factory Pretzel Crisps Gluten Free Vanilla Yogurt Flavored Crunch Minis
   * Boulder Brands Glutino Gluten-Free Salted Caramel Covered Pretzels
    The tortilla chips segment of salty snacks has also seen recent better-for-you developments. "A range
of healthy product claims increased for tortilla chip products in 2014, including low/no/reduced trans
fat, allergens and cholesterol, as well as no additives/preservatives," says Topper. "In the past,
tortilla chips enjoyed a perception that they are healthier than some other snack foods, but as snacking
increases, consumers scrutinize these products more closely. Many tortilla chip brands have answered this
demand with a wider range of healthy claims. Tortilla chip brands also blend corn with other vegetables to
increase the flavor and health quotient."
    Recent tortilla chip launches that lean in a better-for-you direction include:
    * Snyder' s-Lance Eatsmart Whole Grain Tortilla Chips, made with whole-grain corn, sesame seeds, chia
seeds and quinoa flakes
    * Frito-Lay Tostitos Artisan Recipes Roasted Garlic & Black Bean Tortilla Chips, made with whole-grain
corn, black beans, whole wheat, whole triticale, whole oats, whole rye, whole barley, whole millet, whole
buckwheat and whole brown rice
    * RW Garcia Sweet Potato Dippers, made with white corn, sweet potato, flax seeds, black sesame seeds
and chia seeds
    * Snak King The Whole Earth Really Seedy Multigrain Tortilla Chips, made with whole-grain brown rice,
masa flour, flax seeds, sesame seeds, oat fiber and chia seeds
    Portion control remains another viable route to better-for-you. "Smaller snack sizes and better-for-you
products are a large part of product innovation within the salty snacks category" says Topper. While this
can come in the form of portion-controlled packaging, it also sometimes means smaller snacks. One example,
she notes, is the rise of "pretzel thins" or otherwise "skinny" products, often in a variety of sweet and
savory flavors.
     [ILLUSTRATION OMITTED]
    Other products, such as popcorn, have tended to emphasize how "light" they are, says Topper, both in
terms of seasoning or artificial ingredients. "Many products feature claims such as 'lightly sal ted' or
 'slightly sweet, '" she says.
     Puffed and extruded snacks increasingly go a better-for-you route via use of alternate bases, such as
vegetables, pulses and sprouted grains. As was the case elsewhere in food over the last several years,
quinoa has started to appear in sweet and savory snacks, notes Topper. "Other bases, including rice,
lentils and peas, are also increasingly present in a variety of salty snacks," she says. According to
Mintel's GNPD, pea protein is most used in snacks, accounting for 15 percent of launches.
    Recently released puffed and extruded snacks made with diverse bases include:
     * Angie's BOOMCHICKAPUFF made with corn, quinoa and sorghum
     * Cornfields Inc. 's Hi I'm Skinny Quinoa Sticks, made with quinoa and chia seeds



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 99 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

   * Boulder Canyon Organic Veggie Sticks, made with organic vegetables like carrots, kale, red bell
peppers, sweet potatoes, spinach, broccoli and more
   * Beanitos Puffs, made with navy beans
   * Simply 7 Snacks Quinoa Chips, made with quinoa
   Price point is typically a big part of the reason why more shoppers are buying private label snacks.
"More than half of adults who buy salty snacks (54 percent) agree store brand salty snacks are just as
good--in quality taste, etc.--as name brands," says Topper. "The quality and variety of these products
have improved, and several private label products within the category are nearly identical in format and
flavor compared to their branded counterparts." She notes that within the pretzel segment, private label
sales grew 14 percent from 2013-14, more than any other manufacturer.
   Private label can also mean national-brand-better innovation, with retailers building their own brand
presence. The chips segment of salty snacks continues to foster strong private label innovation, including
products like:
   * Whole Foods 365 Everyday Value Tamarind Baked Naan Chips
   * Trader Joe's Potato Chips with South African Style Seasoning
   * Target Archer Farms Grilled Cheese Potato Chips
   * Walgreens Delish Crunchy Cinnamon Apple Chips
   Looking forward
   Capturing more shopper snack dollars often depends on offering the right mix of products. In "Snacking
Motivations and Atti tudes--U. S.," Topper notes that 60 percent of snackers wish there were more healthy
snack options, including 70 percent of households with children.
   In "Salty Snacks--U.S.," Topper notes that this $5.6 billion category grew 15 percent from 2009-14 and
is expected to grow an additional 21 percent from 2014-19, benefiting from the increase in Americans
snacking more often. "As other food and beverage categories enter the snacking space," she says,
"manufacturers must promote the unique benefits of their products, including their variety of flavors and
formats, convenience, taste and affordability."
   As part of Mintel's January 2015 "Chips, Salsa & Dips--U.S." report, Topper notes that this segment was
worth an estimated $14.8 billion in 2014, with projections that it will reach $17.4 billion by 2019.
"Sales are primarily driven by growing snacking behavior in the U. S., as well as expanding consumer
palates that demand the frequent introduction of new styles and flavors," she says, pointing toward new
chips that combine flavor with healthier ingredients, such as hybrid chips that blend corn, potato and
other vegetables, to fuel growth.
   The combined need for products to balance flavor and better-for-you ingredients is a common theme
across most snack segments. Such is the case in frozen snacks and appetizers. The April 2015 Mintel
report, "Frozen Snacks--U.S." echoes the relatively flat performance noted by IRI's data. "Households with
children remain the $4.5 billion category's key audience," says Topper, "but growing the category will
require healthier reformulations, novel formats and flavor innovation."
   And while snacks have certainly grown more convenient through the years, manufacturers apparently
haven't yet taken this product aspect as far as consumers would prefer. In "Snacking Motivations and
Attitudes --U.S.," Topper notes that one-third of snackers state that there aren't enough conveniently
packaged snacks, such as individual portions or resealable packages, on the market. She notes that this
sentiment particularly resonates in households with children, where 42 percent believe the industry lacks
a sufficient number of convenient snacks. The trick is to bring these packaging innovations to market
without an undue influence on purchase price, which could potentially slow growth.
   Much of this is a question of offering just the right product mix to hit all key target demographics.
"With more-frequent snacking occasions and a shift away from three square meals per day, the need for a
variety of snacks will increase," says Topper. "Snacking has become nearly universal--94 percent of U.S.
adults snack at least once daily--which is good news for snack manufacturers. Health will continue to play
a role in the types of snacks consumers are interested in. However, it's important to recognize the impact
of flavor and satisfying a craving on snacking occasions, which occasionally trump health."
   The top reasons consumers buy salty snacks is as a treat (60 percent) or to satisfy a craving (58
percent), notes Topper, highlighting the important role flavor plays in the category. "While better-for-
you options are important to consumers, they should not come at the expense of a great tasting product,"
she says. "Consumers should not feel like they are sacrificing taste for health."
   A weighty question today centers on how long the gluten-free boom will last--a phenomenon that has
impacted every corner of snacks. "The category continues to thrive, as awareness of gluten-free foods
increases," says Topper. "Increasing diagnoses of celiac disease and other gluten sensitivity, as well as
the popularity of eating a gluten-free diet for other perceived health benefits, including for weight
loss, more energy or athletic performance, are key market drivers." She notes that 82 percent of consumers
who report eating gluten-free foods have not been medically diagnosed with celiac disease, and 44 percent
go gluten-free for reasons other than gluten intolerance or sensitivity.




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 100 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i....

   "Gluten-free products appeal to a wide audience; 41 percent of U.S. adults agree they are beneficial
for everyone, not only those with a gluten allergy, intolerance or sensitivity," says Topper. "In
response, food manufacturers offering either gluten-free alternatives or existing products with a gluten-
free label have increased dramatically over the last several years. As greater demand for gluten-free
foods increases, whatever the reason may be, new players continue to enter the market."
   Topper suggests that gluten-free will continue to grow--albeit at a slightly smaller rate. "Looking
ahead, Mintel predicts the gluten-free food category will grow an additional 62 percent from 2014-17, to
reach sales of $14.2 billion in 2017," she says. "However, year-over-year growth is likely to become more
modest compared to previous year-over-year increases."
   Growth in specialized niches within snacks, such as gluten-free and better-for-you, will progressively
moderate--but each collective trend points toward multiple sound formulation strategies for the future.
While select classic snacks will continue to soldier forward largely unchanged, manufacturers will provide
support via other lines, products and brand extensions that clearly highlight flavor diversifications and
nutritional improvements--with the more astute products of the bunch perhaps eventually destined to
achieve classic status for a new generation of consumers.
   Snack Food & Wholesale Bakery State of the Industry Webinar
   The "State of the Industry: Snack & Bakery" editorial webinar, presented by Snack Foods & Wholesale
Bakery, will take place on August 26, 2015, at 2 p.m. Eastern. This webinar will provide expert snack and
bakery perspectives from these industry experts:
   * Sandy Krueger, executive vice president & practice leader, Bakery, IRI
   * Robb MacKie, president/CEO, American Bakers Association
   * Sally Lyons Wyatt, executive vice president & practice leader, Snack, IRI
   * Tom Dempsey, president/CEO, Snack Food Association
   These industry leaders will discuss key developments within snack and bakery, addressing both "big
picture" issues and specific examples related to snack and bakery product categories. Lyons Wyatt and
Dempsey will anchor the snack portion of the webinar.
   Snacking behaviors have continued to increase and are outpacing total food and beverage trends. With
the various roles snacks play, consumers are looking for a balance between healthier and indulgent
options.
    In several categories, these roles and demand moments are instrumental to consumer choices and growth.
Super-premium or niche brands are leading growth in several bakery and snack categories like bars,
cookies, pastry, doughnuts and bakery snacks. These niche products are driving excitement in the store and
down the center-store aisles, but sometimes impacting sales of established brands.
   Bakery and snack categories need breakthrough innovation to align against evolving conSumer needs. In
2014, innovation "buzz" played a role in the growth, but tailor-made snack ideas drove growth, as well.
Innovation does not have to be product innovation; it can be packaging, communication, and/or technology.
The Oreos Trending/Vending Lounge at the SXSW festival was an innovative way to engage millennials and
increase sales.
   U.S. demographic shifts are fueling ongoing change. Millennials and boomers have different attitudes
and are making different snack choices at retail and restaurants. Research shows 81 percent of consumers
eat bakery snacks; however, millennials and boomers consume them at different times throughout the
day.
    During the "State of the Industry: Snack & Bakery" webinar, I will dive into the attitude and behavior
trends in the U. S . I will also reveal the impact that millennials and boomers will have on snacking in
2020 and beyond.
    --Sally Lyons Wyatt
    [ILLUSTRATION OMITTED]
    Snacking in America is perhaps at an all-time high. And the snack selections people make continue to
change.
   As you walk down the snack aisles in grocery stores and other retail outlets, it! s easy to see that
many snack categories are rapidly expanding. This is a result of changing dietary preferences for nearly
every consumer demographic--and the millennials are making a particularly notable impact on snacks
today.
    Jared Koerten, senior food analyst, Euromoni tor International, Chicago, has noted that millennials
snack throughout the day, eating snacks for breakfast, lunch and/or dinner twice as often as other
generations. As people across all generational groups change the way they snack, the industry must respond
in kind.
    Our industry, and specifically the Snack Food Association (SFA) , must embrace this trend, providing new
products that will resonate with consumers while still maintaining the product profiles that have made the
snack industry such a success over the years.




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 101 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

   Moving forward, SFA will continue to rebrand, reposition and grow the association in step with the
ever-changing snack market. SFA also continues to address the many legislative and regulatory issues
impacting snack producers.
   During the upcoming "State of the Industry: Snack & Bakery" webinar, I will provide a look at the
changing snack market today, along with pressing issues facing the industry--such as GMOs, the Dietary
Guidelines for Americans, and the FDA ban on partially hydrogenated oils--as well as the ongoing need for
strong advocacy and education.
   --Tom Dempsey
    [ILLUSTRATION OMITTED)
   Douglas J. Peckenpaugh, Chief Editor
 SNACKS        Dollar Sales    Dollar Sales
          % Chg YAgo

CATEGORY--CRACKERS      $7,244,275,200      (0.37)
ALL OTHER CRACKERS      $5,136,026,112       0.09
CRACKERS WITH FILLINGS $1,053,537,792       (2.78)
GRAHAM CRACKERS           $444,176,608       2.81
MATZOH CRACKERS$23,602,138        2.57
SALTINE CRACKERS          $545,611,264      (1. 94)
CATEGORY--MISC. SNACKS $1,340,909,696        1.21
APPLE CHIPS      $9,437,314      49.33
CAROB/YOGURT COATED SNACKS           $115,996,696           (1.61)
CHOCOLATE COVERED SALTED SNACK       $165,259,568           (3.77)
NUTRITIONAL SNACKS/TRAIL MIXES     $1,050,216,064            2.07

 SNACKS       Dollar Share     Unit Sales
    of Type

 CATEGORY--CRACKERS         2,997,431,808
 ALL OTHER CRACKERS        100.00      1,918,053,120
 CRACKERS WITH FILLINGS    100.00         646,049,984
 GRAHAM CRACKERS100.00        154,595,488
 MATZOH CRACKERS100.00          6,231,836
 SALTINE CRACKERS          100.00         257,984,448
 CATEGORY--MISC. SNACKS       377,752,864
 APPLE CHIPS    100.00          4,214,733
 CAROB/YOGURT COATED SNACKS100.00          41,908,496
 CHOCOLATE COVERED SALTED SNACK       100.00           61,186,540
 NUTRITIONAL SNACKS/TRAIL MIXES       100.00          270,443,104

 SNACKS       Unit Sales
 % Chg YAgo

 CATEGORY--CRACKERS       (0.84)
 ALL OTHER CRACKERS         0.02
 CRACKERS WITH FILLINGS   (2.63)
 GRAHAM CRACKERS1.58
 MATZOH CRACKERSO.82
 SALTINE CRACKERS         (3.46)
 CATEGORY--MISC. SNACKS   (4.71)
 APPLE CHIPS   38.22
 CAROB/YOGURT COATED SNACKS             (3.00)
 CHOCOLATE COVERED SALTED SNACK        (10.62)
 NUTRITIONAL SNACKS/TRAIL MIXES         (4.00)

 Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
 Drugstores, Mass Market Retailers, Gas/C-Stores, Military
 Commissaries and Select Club & Dollar Retail Chains), Latest
 52 Weeks Ending May 17, 2015

 POPCORN        Dollar Sales       Dollar Sales




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 102 of 169
  Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                             center in new product releases, much of the snack i. ...

          % Chg YAgo

CATEGORY--SNACK NUTS/     $5,034,404,352         3.81
  SEEDS/CORN NUTS
SNACK NUTS     $4,417,162,752        3.38
SUNFLOWER/PUMPKIN SEEDS      $548,095,168        7.50
TOASTED CORN NUT SNACKS       $69,146,704        3.20
CATEGORY--POPCORN/ POPCORN OIL           $989,458,496        (2.44 )
KERNEL POPCORN $120,619,864         (2.30)
SS MICROWAVE POPCORN         $848,177,280       (2.45)
CATEGORY--SALTY SNACKS $21,254,379,520           4.55
CHEESE SNACKS $1,883,267,456         5.96
CORN SNACKS (NO TORTILLA CHIPS)       $1,090,406,272         3.20
OTHER SALTED SNACKS (NO NUTS)         $3,752,802,816         4.78
PORK RINDS       $316,877,216        4.10
POTATO CHIPS $7,234,969,088          4.27
PRETZELS       $1,223,423,616       (0.99)
READY-TO-EAT POPCORN/     $1,008,782,656        18.17
  CARAMEL CORN
TORTILLA/TOSTADA CHIPS    $4,743,850,496         3.54
CATEGORY--FZ APPETIZERS $2,040,017,280           0.31
  /SNACK ROLLS
FZ APPETIZERS/SNACK ROLLS            $1,928,685,696           0.40
FZ BREADED VEGETABLES        $33,432,856       (14.12)
FZ PRETZELS      $77,898,776         5.56

POPCORN       Dollar Share     Unit Sales
    of Type

CATEGORY--SNACK NUTS/       1,772,048,256
  SEEDS/CORN NUTS
SNACK NUTS      100.00      1,335,168,768
SUNFLOWER/PUMPKIN SEEDS    100.00          391,089,280
TOASTED CORN NUT SNACKS    100.00           45,790,196
CATEGORY--POPCORN/ POPCORN OIL346,399,424
KERNEL POPCORN 100.00           37,929,152
SS MICROWAVE POPCORN       100.00          303,673,312
CATEGORY--SALTY SNACKS      9~449,796,608

CHEESE SNACKS   100.00      1,003,068,992
CORN SNACKS (NO TORTILLA CHIPS)        100.00          528,339,456
OTHER SALTED SNACKS (NO NUTS)          100.00       1,311,782,784
PORK RINDS       100.00       196,473,840
POTATO CHIPS     100.00     3,509,496,832
PRETZELS         100.00       518,695,936
READY-TO-EAT POPCORN/      100.00          435,504,800
  CARAMEL CORN
TORTILLA/TOSTADA CHIPS     100.00       1,946,433,664
CATEGORY--FZ APPETIZERS       557,153,408
  /SNACK ROLLS
FZ APPETIZERS/SNACK ROLLS 100.00         518,038,560
FZ BREADED VEGETABLES      100.00          11,806,336
FZ PRETZELS      100.00       27,308,502

POPCORN      Unit Sales
  % Chg YAgo

CATEGORY--SNACK NUTS/        2.83
  SEEDS/CORN NUTS
SNACK NUTS      3.23
SUNFLOWER/PUMPKIN SEEDS      1.46
TOASTED CORN NUT SNACKS      2.89




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 103 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

CATEGORY--POPCORN/ POPCORN OIL           (3.85)
KERNEL POPCORN (134)
SS MICROWAVE POPCORN       (4.15)
CATEGORY--SALTY SNACKS      3.80
CHEESE SNACKS    2.53
CORN SNACKS (NO TORTILLA CHIPS)           2.23
OTHER SALTED SNACKS (NO NUTS)             5.01
PORK RINDS       0.10
POTATO CHIPS     4.19
PRETZELS        (112)
READY-TO-EAT POPCORN/      11.16
  CARAMEL CORN
TORTILLA/TOSTADA CHIPS      3.62
CATEGORY--FZ APPETIZERS    (0.89)
  /SNACK ROLLS
FZ APPETIZERS/SNACK ROLLS (0.75)
FZ BREADED VEGETABLES     (13.84)
FZ PRETZELS      3.09

Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
Drugstores, Mass Market Retailers, Gas/C-Stores, Military
Commissaries and Select Club & Dollar Retail Chains),
Latest 52 Weeks Ending May 17, 2015




Load-Date: November 6, 2015



 End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 104 of 169
Snacking sophistication: while changes related to flavor, format, ingredients
and convenience step front-and-center in new product releases, much of the
 snack industry continues to thrive on tried-and-true classics.(State of the
            Industry SNACKS 2015: OVERVIEW)(Cover story)
                                          Snack Food & Wholesale Bakery
                                                    July 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 12; Vol. 104; No.7; ISSN: 1096-4835
Length: 3832 words
Byline: Peckenpaugh, Douglas J.

Body


Perpetual change is the mantra for an age progressively inclined toward snacking. While flavor, format and better-
for-you ingredients factor heavily into the updates we have seen in snacks over the past year, improved
convenience also continues to enter into the mix. And while some categories benefit from an artisan, upscale touch,
others are better served with a flavor-forward audacity that resonates with youthful demographics.

Even though change remains ever-present in the new product releases streaming onto the market, select
categories still thrive on the classics. These cornerstone snacks continue to anchor categories, while a new level of
diversified sophistication chips away at market share, making its presence known.

Looking back

The core leaders of the snack industry continue to dominate nearly every snack category, according to data
provided by IRI, Chicago. And while many of these classic brands remain largely unchanged, they've been joined
by new products and lines that cater to the needs of different demographic segments aligned with better-for-you,
flavor or just plain fun.

As Amanda Topper, food analyst, Mintel, Chicago, notes in the April 2015 "Snacking Motivations and Attitudes--
U.S." report, while nearly all Americans snack and have increased their snacking frequency over the past year, 33
percent of consumers have indicated that they are snacking on healthier foods this year compared to last year.
Also, about one-third of consumers are serving healthier snacks to their children. She also notes that snacks are
replacing standard daily meals--a pattern of behavior that's likely to continue.

In the January 2015 "Salty Snacks--U.S." report from Mintel, which covers popcorn, pretzels and puffed/extruded
snacks, Topper notes that while some people remain concerned about the nutritional value of salty snacks, others
have noted that they now see healthier options available, noting that 76 percent of consumers agree that the market
today offers a greater amount of healthy products.

That said, 63 percent value the taste of salty snacks over their nutrition. "This attitude aligns with some consumers'
preference for indulging with salty snacks, and points to a balance between health and indulgence," says Topper.
"Taste and indulgence are main purchase drivers."




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 105 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

The majority of consumers remain concerned about the nutritional value of salty snacks, with 80 percent agreeing
that these items should only be eaten in moderation. More than half of consumers (56 percent) are concerned
about the ingredients in these products, highlighting the need, by manufacturers, to incorporate "clean" product
labels and remain transparent about ingredients, says Topper.

But what does better-far-you really mean in the eyes of today's shoppers? These days, such definitions remain
largely open to interpretation. On one hand, it can mean verifiable measures, like reduced calorie counts, added
nutritional ingredients, or lower sodium and fat levels. On the other, it can mean a clean label featuring "natural" and
non-GMO ingredients, portion-controlled packaging or gluten-free.

"Across category segments, product claims related to health, ingredients and allergens remain most common," says
Topper, citing findings from Mintel's Global New Products Database (GNPD). "Natural product claims are also
popular; this claim often is used in conjunction with no additives or preservatives claims. More than one in five
adults who buy salty snacks (22 percent) look for products with no artificial ingredients, while 56 percent agree they
are concerned about some of the ingredients in these products."

Topper notes that the GMO-free claim has grown more than all other product claims, up 807 percent from 2009-14,
per Mintel GNPD. "The claim has become increasingly visible, especially on popcorn packaging, noting the kernels
were from non-GMO corn," she says.

However, just because a claim is used more than any other doesn't mean that it's most important to shoppers.
"Despite strong growth in use of the product claim, non-GMO ingredients are not the most-important product
characteristic shoppers look for when purchasing salty snacks," says Topper. "This may be due to confusion about
GMO labeling and the definition of this claim."

Shoppers today also tend to consider gluten-free and allergen-free/free-from foods as part of the larger better-for-
you picture. "Low/no/reduced allergen and gluten-free claims grew 214 percent and 240 percent, respectively from
2009-14, according to Mintel GNPD," says Topper. In 2014, gluten-free hit a value of $8.8 billion.

"While many products such as popcorn and cheese puffs are naturally gluten-free, several reformulated gluten-free
varieties of pretzels, from both mainstream and gluten-free-specific brands, have entered the market over the last
several years," she says. "These products have also increased their variety of flavors and formats to keep up with
traditional offerings. Other allergen-free claims are mostly related to a lack of nuts or dairy."

Gluten-free pretzel products new to the market include:

* Snyder's-Lance Snyder's of Hanover Gluten-Free Hot Buffalo Wing Pretzel Sticks

* Snyder's-Lance Snack Factory Pretzel Crisps Gluten Free Vanilla Yogurt Flavored Crunch Minis

* Boulder Brands Glutino Gluten-Free Salted Caramel Covered Pretzels

The tortilla chips segment of salty snacks has also seen recent better-far-you developments. "A range of healthy
product claims increased for tortilla chip products in 2014, including low/no/reduced trans fat, allergens and
cholesterol, as well as no additives/preservatives," says Topper. "In the past, tortilla chips enjoyed a perception that
they are healthier than some other snack foods, but as snacking increases, consumers scrutinize these products
more closely. Many tortilla chip brands have answered this demand with a wider range of healthy claims. Tortilla
chip brands also blend corn with other vegetables to increase the flavor and health quotient."

Recent tortilla chip launches that lean in a better-far-you direction include:

* Snyder's-Lance Eatsmart Whole Grain Tortilla Chips, made with whole-grain corn, sesame seeds, chia seeds and
quinoa flakes




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 106 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i.. ..

* Frito-Lay Tostitos Artisan Recipes Roasted Garlic & Black Bean Tortilla Chips, made with whole-grain corn, black
beans, whole wheat, whole triticale, whole oats, whole rye, whole barley, whole millet, whole buckwheat and whole
brown rice

* RW Garcia Sweet Potato Dippers, made with white corn, sweet potato, flax seeds, black sesame seeds and chia
seeds

* Snak King The Whole Earth Really Seedy Multigrain Tortilla Chips, made with whole-grain brown rice, masa flour,
flax seeds, sesame seeds, oat fiber and chia seeds

Portion control remains another viable route to better-for-you. "Smaller snack sizes and better-for-you products are
a large part of product innovation within the salty snacks category" says Topper. While this can come in the form of
portion-controlled packaging, it also sometimes means smaller snacks. One example, she notes, is the rise of
"pretzel thins" or otherwise "skinny" products, often in a variety of sweet and savory flavors.

Other products, such as popcorn, have tended to emphasize how "light" they are, says Topper, both in terms of
seasoning or artificial ingredients. "Many products feature claims such as 'lightly salted' or 'slightly sweet,'" she
says.

Puffed and extruded snacks increasingly go a better-for-you route via use of alternate bases, such as vegetables,
pulses and sprouted grains. As was the case elsewhere in food over the last several years, quinoa has started to
appear in sweet and savory snacks, notes Topper. "Other bases, including rice, lentils and peas, are also
increasingly present in a variety of salty snacks," she says. According to Mintel's GNPD, pea protein is most used in
snacks, accounting for 15 percent of launches.

Recently released puffed and extruded snacks made with diverse bases include:

* Angie's BOOMCHICKAPUFF made with corn, quinoa and sorghum

* Cornfields Inc.'s Hi I'm Skinny Quinoa Sticks, made with quinoa and chia seeds

* Boulder Canyon Organic Veggie Sticks, made with organic vegetables like carrots, kale, red bell peppers, sweet
potatoes, spinach, broccoli and more

* Beanitos Puffs, made with navy beans

* Simply 7 Snacks Quinoa Chips, made with quinoa

Price point is typically a big part of the reason why more shoppers are buying private label snacks. "More than half
of adults who buy salty snacks (54 percent) agree store brand salty snacks are just as good--in quality taste, etc.--
as name brands," says Topper. "The quality and variety of these products have improved, and several private label
products within the category are nearly identical in format and flavor compared to their branded counterparts." She
notes that within the pretzel segment, private label sales grew 14 percent from 2013-14, more than any other
manufacturer.

Private label can also mean national-brand-better innovation, with retailers building their own brand presence. The
chips segment of salty snacks continues to foster strong private label innovation, including products like:

* Whole Foods 365 Everyday Value Tamarind Baked Naan Chips

* Trader Joe's Potato Chips with South African Style Seasoning

* Target Archer Farms Grilled Cheese Potato Chips

* Walgreens Delish Crunchy Cinnamon Apple Chips




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 107 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i ....

Looking forward

Capturing more shopper snack dollars often depends on offering the right mix of products. In "Snacking Motivations
and Attitudes--U.S.," Topper notes that 60 percent of snackers wish there were more healthy snack options,
including 70 percent of households with children.

In "Salty Snacks--U.S.," Topper notes that this $5.6 billion category grew 15 percent from 2009-14 and is expected
to grow an additional 21 percent from 2014-19, benefiting from the increase in Americans snacking more often. "As
other food and beverage categories enter the snacking space," she says, "manufacturers must promote the unique
benefits of their products, including their variety of flavors and formats, convenience, taste and affordability."

As part of Mintel's January 2015 "Chips, Salsa & Dips--U.S." report, Topper notes that this segment was worth an
estimated $14.8 billion in 2014, with projections that it will reach $17.4 billion by 2019. "Sales are primarily driven by
growing snacking behavior in the U.S., as well as expanding consumer palates that demand the frequent.
introduction of new styles and flavors," she says, pointing toward new chips that combine flavor with healthier
ingredients, such as hybrid chips that blend corn, potato and other vegetables, to fuel growth.

The combined need for products to balance flavor and better-for-you ingredients is a common theme across most
snack segments. Such is the case in frozen snacks and appetizers. The April 2015 Mintel report, "Frozen Snacks--
U.S." echoes the relatively flat performance noted by IRI's data. "Households with children remain the $4.5 billion
category's key audience," says Topper, "but growing the category will require healthier reformulations, novel
formats and flavor innovation."

And while snacks have certainly grown more convenient through the years, manufacturers apparently haven't yet
taken this product aspect as far as consumers would prefer. In "Snacking Motivations and Attitudes --U.S.," Topper
notes that one-third of snackers state that there aren't enough conveniently packaged snacks, such as individual
portions or resealable packages, on the market. She notes that this sentiment particularly resonates in households
with children, where 42 percent believe the industry lacks a sufficient number of convenient snacks. The trick is to
bring these packaging innovations to market without an undue influence on purchase price, which could potentially
slow growth.

Much of this is a question of offering just the right product mix to hit all key target demographics. "With more-
frequent snacking occasions and a shift away from three square meals per day, the need for a variety of snacks will
increase," says Topper. "Snacking has become nearly universal--94 percent of U.S. adults snack at least once
daily--which is good news for snack manufacturers. Health will continue to play a role in the types of snacks
consumers are interested in. However, it's important to recognize the impact of flavor and satisfying a craving on
snacking occasions, which occasionally trump health."

The top reasons consumers buy salty snacks is as a treat (60 percent) or to satisfy a craving (58 percent), notes
Topper, highlighting the important role flavor plays in the category. "While better-for-you options are important to
consumers, they should not come at the expense of a great tasting product," she says. "Consumers should not feel
like they are sacrificing taste for health."

A weighty question today centers on how long the gluten-free boom will last--a phenomenon that has impacted
every corner of snacks. "The category continues to thrive, as awareness of gluten-free foods increases," says
Topper. "Increasing diagnoses of celiac disease and other gluten sensitivity, as well as the popularity of eating a
gluten-free diet for other perceived health benefits, including for weight loss, more energy or athletic performance,
are key market drivers." She notes that 82 percent of consumers who report eating gluten-free foods have not been
medically diagnosed with celiac disease, and 44 percent go gluten-free for reasons other than gluten intolerance or
sensitivity.

"Gluten-free products appeal to a wide audience; 41 percent of U.S. adults agree they are beneficial for everyone,
not only those with a gluten allergy, intolerance or sensitivity," says Topper. "In response, food manufacturers
offering either gluten-free alternatives or existing products with a gluten-free label have increased dramatically over


     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 108 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i.. ..

the last several years. As greater demand for gluten-free foods increases, whatever the reason may be, new
players continue to enter the market."

Topper suggests that gluten-free will continue to grow--albeit at a slightly smaller rate. "Looking ahead, Mintel
predicts the gluten-free food category will grow an additional 62 percent from 2014-17, to reach sales of $14.2
billion in 2017," she says. "However, year-over-year growth is likely to become more modest compared to previous
year-over-year increases."

Growth in specialized niches within snacks, such as gluten-free and better-for-you, will progressively moderate--but
each collective trend points toward multiple sound formulation strategies for the future. While select classic snacks
will continue to soldier forward largely unchanged, manufacturers will provide support via other lines, products and
brand extensions that clearly highlight flavor diversifications and nutritional improvements--with the more astute
products of the bunch perhaps eventually destined to achieve classic status for a new generation of consumers.

Snack Food & Wholesale Bakery State of the Industry Webinar

The "State of the Industry: Snack & Bakery" editorial webinar, presented by Snack Foods & Wholesale Bakery, will
take place on August 26, 2015, at 2 p.m. Eastern. This webinar will provide expert snack and bakery perspectives
from these industry experts:

* Sandy Krueger, executive vice president & practice leader, Bakery, IRI

* Robb MacKie, president/CEO, American Bakers Association

* Sally Lyons Wyatt, executive vice president & practice leader, Snack, IRI

* Tom Dempsey, president/CEO, Snack Food Association

These industry leaders will discuss key developments within snack and bakery, addressing both "big picture" issues
and specific examples related to snack and bakery product categories. Lyons Wyatt and Dempsey will anchor the
snack portion of the webinar.

Snacking behaviors have continued to increase and are outpacing total food and beverage trends. With the various
roles snacks play, consumers are looking for a balance between healthier and indulgent options.

In several categories, these roles and demand moments are instrumental to consumer choices and growth. Super-
premium or niche brands are leading growth in several bakery and snack categories like bars, cookies, pastry,
doughnuts and bakery snacks. These niche products are driving excitement in the store and down the center-store
aisles, but sometimes impacting sales of established brands.

Bakery and snack categories need breakthrough innovation to align against evolving consumer needs. In 2014,
innovation "buzz" played a role in the growth, but tailor-made snack ideas drove growth, as well. Innovation does
not have to be product innovation; it can be packaging, communication, and/or technology. The Oreos
TrendingNending Lounge at the SXSW festival was an innovative way to engage millennials and increase sales.

U.S. demographic shifts are fueling ongoing change. Millennials and boomers have different attitudes and are
making different snack choices at retail and restaurants. Research shows 81 percent of consumers eat bakery
snacks; however, millennials and boomers consume them at different times throughout the day.

During the "State of the Industry: Snack & Bakery" webinar, I will dive into the attitude and behavior trends in the
U.S. I will also reveal the impact that millennials and boomers will have on snacking in 2020 and beyond.

--Sally Lyons Wyatt

Snacking in America is perhaps at an all-time high. And the snack selections people make continue to change.



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 109 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

As you walk down the snack aisles in grocery stores and other retail outlets, it's easy to see that many snack
categories are rapidly expanding. This is a result of changing dietary preferences for nearly every consumer
demographic--and the millennials are making a particularly notable impact on snacks today.

Jared Koerten, senior food analyst, Euromonitor International, Chicago, has noted that millennials snack throughout
the day, eating snacks for breakfast, lunch and/or dinner twice as often as other generations. As people across all
generational groups change the way they snack, the industry must respond in kind.

Our industry, and specifically the Snack Food Association (SFA), must embrace this trend, providing new products
that will resonate with consumers while still maintaining the product profiles that have made the snack industry such
a success over the years.

Moving forward, SFA will continue to rebrand, reposition and grow the association in step with the ever-changing
snack market. SFA also continues to address the many legislative and regulatory issues impacting snack
producers.

During the upcoming "State of the Industry: Snack & Bakery" webinar, I will provide a look at the changing snack
market today, along with pressing issues facing the industry--such as GMOs, the Dietary Guidelines for Americans,
and the FDA ban on partially hydrogenated oils--as well as the ongoing need for strong advocacy and education.

--Tom Dempsey

Douglas J. Peckenpaugh, Chief Editor

SNACKS Dollar Sales Dollar Sales % Chg YAgo CATEGORY--CRACKERS $7,244,275,200 (0.37) ALL OTHER
CRACKERS $5,136,026,112 0.09 CRACKERS WITH FILLINGS $1,053,537,792 (2.78) GRAHAM CRACKERS
$444,176,608 2.81 MATZOH CRACKERS $23,602,138 2.57 SALTINE CRACKERS $545,611,264 (1.94)
CATEGORY--MISC. SNACKS $1,340,909,696 1.21 APPLE CHIPS $9,437,31449.33 CAROBIYOGURT COATED
SNACKS $115,996,696 (1.61) CHOCOLATE COVERED SALTED SNACK $165,259,568 (3.77) NUTRITIONAL
SNACKSITRAIL MIXES $1,050,216,0642.07 SNACKS Dollar Share Unit Sales of Type CATEGORY--CRACKERS
2,997,431,808 ALL OTHER CRACKERS 100.00 1,918,053,120 CRACKERS WITH FILLINGS 100.00646,049,984
GRAHAM CRACKERS 100.00 154,595,488 MATZOH CRACKERS 100.00 6,231,836 SALTINE CRACKERS
100.00 257,984,448 CATEGORY--MISC. SNACKS 377,752,864 APPLE CHIPS 100.00 4,214,733
CAROBIYOGURT COATED SNACKS 100.00 41,908,496 CHOCOLATE COVERED SALTED SNACK 100.00
61,186,540 NUTRITIONAL SNACKS/TRAIL MIXES 100.00 270,443,104 SNACKS Unit Sales % Chg YAgo
CATEGORY--CRACKERS (0.84) ALL OTHER CRACKERS 0.02 CRACKERS WITH FILLINGS (2.63) GRAHAM
CRACKERS 1.58 MATZOH CRACKERS 0.82 SALTINE CRACKERS (3.46) CATEGORY--MISC. SNACKS (4.71)
APPLE CHIPS 38.22 CAROBIYOGURT COATED SNACKS (3.00) CHOCOLATE COVERED SALTED SNACK
(10.62) NUTRITIONAL SNACKSITRAIL MIXES (4.00) Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
Drugstores, Mass Market Retailers, Gas/C-Stores, Military Commissaries and Select Club & Dollar Retail Chains),
Latest 52 Weeks Ending May 17, 2015 POPCORN Dollar Sales Dollar Sales % Chg YAgo CATEGORY--SNACK
NUTS/ $5,034,404,352 3.81 SEEDS/CORN NUTS SNACK NUTS $4,417,162,752 3.38 SUNFLOWER/PUMPKIN
SEEDS $548,095,168 7.50 TOASTED CORN NUT SNACKS $69,146,704 3.20 CATEGORY--POPCORN/
POPCORN OIL $989,458,496 (2.44) KERNEL POPCORN $120,619,864 (2.30) SS MICROWAVE POPCORN
$848,177,280 (2.45) CATEGORY--SALTY SNACKS $21,254,379,520 4.55 CHEESE SNACKS $1,883,267,456
5.96 CORN SNACKS (NO TORTILLA CHIPS) $1,090,406,272 3.20 OTHER SALTED SNACKS (NO NUTS)
$3,752,802,816 4.78 PORK RINDS $316,877,216 4.10 POTATO CHIPS $7,234,969,088 4.27 PRETZELS
$1,223,423,616    (0.99)  READY-TO-EAT         POPCORN/       $1,008,782,656    18.17    CARAMEL        CORN
TORTILLAITOSTADA CHIPS $4,743,850,496 3.54 CATEGORY--FZ APPETIZERS $2,040,017,280 0.31 /SNACK
ROLLS FZ APPETIZERS/SNACK ROLLS $1,928,685,696 0.40 FZ BREADED VEGETABLES $33,432,856 (14.12)
FZ PRETZELS $77,898,776 5.56 POPCORN Dollar Share Unit Sales of Type CATEGORY--SNACK NUTS/
1,772,048,256 SEEDS/CORN NUTS SNACK NUTS 100.00 1,335,168,768 SUNFLOWER/PUMPKIN SEEDS
100.00 391,089,280 TOASTED CORN NUT SNACKS 100.0045,790,196 CATEGORY--POPCORN/ POPCORN



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 110 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i ....

OIL 346,399,424 KERNEL POPCORN 100.00 37,929,152 SS MICROWAVE POPCORN 100.00 303,673,312
CATEGORY--SAL TY SNACKS 9,449,796,608 CHEESE SNACKS 100.00 1,003,068,992 CORN SNACKS (NO
TORTILLA CHIPS) 100.00 528,339,456 OTHER SALTED SNACKS (NO NUTS) 100.00 1,311,782,784 PORK
RINDS 100.00 196,473,840 POTATO CHIPS 100.003,509,496,832 PRETZELS 100.00518,695,936 READY-TO-
EAT POPCORN/ 100.00 435,504,800 CARAMEL CORN TORTILLAITOSTADA CHIPS 100.00 1,946,433,664
CATEGORY--FZ APPETIZERS 557,153,408 /SNACK ROLLS FZ APPETIZERS/SNACK ROLLS 100.00
518,038,560 FZ BREADED VEGETABLES 100.00 11,806,336 FZ PRETZELS 100.00 27,308,502 POPCORN Unit
Sales % Chg YAgo CATEGORY--SNACK NUTS/ 2.83 SEEDS/CORN NUTS SNACK NUTS 3.23
SUNFLOWER/PUMPKIN SEEDS 1.46 TOASTED CORN NUT SNACKS 2.89 CATEGORY--POPCORN/
POPCORN OIL (3.85) KERNEL POPCORN (134) SS MICROWAVE POPCORN (4.15) CATEGORY--SALTY
SNACKS 3.80 CHEESE SNACKS 2.53 CORN SNACKS (NO TORTILLA CHIPS) 2.23 OTHER SALTED SNACKS
(NO NUTS) 5.01 PORK RINDS 0.10 POTATO CHIPS 4.19 PRETZELS (112) READY-TO-EAT POPCORN/ 11.16
CARAMEL CORN TORTILLAITOSTADA CHIPS 3.62 CATEGORY--FZ APPETIZERS (0.89) /SNACK ROLLS FZ
APPETIZERS/SNACK ROLLS (0.75) FZ BREADED VEGETABLES (13.84) FZ PRETZELS 3.09 Source: IRI,
Chicago, Total U.S. Multi-Outlet (Supermarkets, Drugstores, Mass Market Retailers, Gas/C-Stores, Military
Commissaries and Select Club & Dollar Retail Chains), Latest 52 Weeks Ending May 17, 2015


Load-Date: July 24, 2018


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 111 of 169
y
Snacking sophistication: while changes related to flavor, format, ingredients
and convenience step front-and-center in new product releases, much of the
snack industry continues to thrive on tried-and-true classics.; United States
 snack crackers retail sales and sales change by type in dollars, units, and
               percentages for the year ended May 17, 2015
                                         Snack Food & Wholesale Bakery

                                                     July 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 12; Vol. 104; No.7; ISSN: 0037-7406
Length: 3800 words
Highlight: State of the Industry SNACKS 2015: OVERVIEW

Body


Perpetual change is the mantra for an age progressively inclined toward snacking. While flavor, format and better-
for-you ingredients factor heavily into the updates we have seen in snacks over the past year, improved
convenience also continues to enter into the mix. And while some categories benefit from an artisan, upscale touch,
others are better served with a flavor-forward audacity that resonates with youthful demographics.

Even though change remains ever-present in the new product releases streaming onto the market, select
categories still thrive on the classics. These cornerstone snacks continue to anchor categories, while a new level of
diversified sophistication chips away at market share, making its presence known.

Looking back

The core leaders of the snack industry continue to dominate nearly every snack category, according to data
provided by IRI, Chicago. And while many of these classic brands remain largely unchanged, they've been joined
by new products and lines that cater to the needs of different demographic segments aligned with better-for-you,
flavor or just plain fun.

As Amanda Topper, food analyst, Mintel, Chicago, notes in the April 2015 "Snacking Motivations and Attitudes--
U.S." report, while nearly all Americans snack and have increased their snacking frequency over the past year, 33
percent of consumers have indicated that they are snacking on healthier foods this year compared to last year.
Also, about one-third of consumers are serving healthier snacks to their children. She also notes that snacks are
replacing standard daily meals--a pattern of behavior that's likely to continue.

[ILLUSTRATION OMITTED]

In the January 2015 "Salty Snacks--U.S." report from Mintel, which covers popcorn, pretzels and puffed/extruded
snacks, Topper notes that while some people remain concerned about the nutritional value of salty snacks, others
have noted that they now see healthier options available, noting that 76 percent of consumers agree that the market
today offers a greater amount of healthy products.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 112 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

That said, 63 percent value the taste of salty snacks over their nutrition. "This attitude aligns with some consumers'
preference for indulging with salty snacks, and points to a balance between health and indulgence," says Topper.
"Taste and indulgence are main purchase drivers."

The majority of consumers remain concerned about the nutritional value of salty snacks, with 80 percent agreeing
that these items should only be eaten in moderation. More than half of consumers (56 percent) are concerned
about the ingredients in these products, highlighting the need, by manufacturers, to incorporate "clean" product
labels and remain transparent about ingredients, says Topper.

But what does better-for-you really mean in the eyes of today's shoppers? These days, such definitions remain
largely open to interpretation. On one hand, it can mean verifiable measures, like reduced calorie counts, added
nutritional ingredients, or lower sodium and fat levels. On the other, it can mean a clean label featuring "natural" and
non-GMO ingredients, portion-controlled packaging or gluten-free.

"Across category segments, product claims related to health, ingredients and allergens remain most common," says
Topper, citing findings from Mintel's Global New Products Database (GNPD). "Natural product claims are also
popular; this claim often is used in conjunction with no additives or preservatives claims. More than one in five
adults who buy salty snacks (22 percent) look for products with no artificial ingredients, while 56 percent agree they
are concerned about some of the ingredients in these products."

Topper notes that the GMO-free claim has grown more than all other product claims, up 807 percent from 2009-14,
per Mintel GNPD. "The claim has become increasingly visible, especially on popcorn packaging, noting the kernels
were from non-GMO corn," she says.

However, just because a claim is used more than any other doesn't mean that it's most important to shoppers.
"Despite strong growth in use of the product claim, non-GMO ingredients are not the most-important product
characteristic shoppers look for when purchasing salty snacks," says Topper. "This may be due to confusion about
GMO labeling and the definition of this claim."

Shoppers today also tend to consider gluten-free and allergen-free/free-from foods as part of the larger better-for-
you picture. "Low/no/reduced allergen and gluten-free claims grew 214 percent and 240 percent, respectively from
2009-14, according to Mintel GNPD," says Topper. In 2014, gluten-free hit a value of $8.8 billion.

"While many products such as popcorn and cheese puffs are naturally gluten-free, several reformulated gluten-free
varieties of pretzels, from both mainstream and gluten-free-specific brands, have entered the market over the last
several years," she says. "These products have also increased their variety of flavors and formats to keep up with
traditional offerings. Other allergen-free claims are mostly related to a lack of nuts or dairy."

Gluten-free pretzel products new to the market include:

* Snyder's-Lance Snyder's of Hanover Gluten-Free Hot Buffalo Wing Pretzel Sticks

* Snyder's-Lance Snack Factory Pretzel Crisps Gluten Free Vanilla Yogurt Flavored Crunch Minis

* Boulder Brands Glutino Gluten-Free Salted Caramel Covered Pretzels

The tortilla chips segment of salty snacks has also seen recent better-for-you developments. "A range of healthy
product claims increased for tortilla chip products in 2014, including low/no/reduced trans fat, allergens and
cholesterol, as well as no additives/preservatives," says Topper. "In the past, tortilla chips enjoyed a perception that
they are healthier than some other snack foods, but as snacking increases, consumers scrutinize these products
more closely. Many tortilla chip brands have answered this demand with a wider range of healthy claims. Tortilla
chip brands also blend corn with other vegetables to increase the flavor and health quotient."

Recent tortilla chip launches that lean in a better-for-you direction include:



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 113 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

* Snyder's-Lance Eatsmart Whole Grain Tortilla Chips, made with whole-grain corn, sesame seeds, chia seeds and
quinoa flakes

* Frito-Lay Tostitos Artisan Recipes Roasted Garlic & Black Bean Tortilla Chips, made with whole-grain corn, black
beans, whole wheat, whole triticale, whole oats, whole rye, whole barley, whole millet, whole buckwheat and whole
brown rice

* RW Garcia Sweet Potato Dippers, made with white corn, sweet potato, flax seeds, black sesame seeds and chia
seeds

* Snak King The Whole Earth Really Seedy Multigrain Tortilla Chips, made with whole-grain brown rice, masa flour,
flax seeds, sesame seeds, oat fiber and chia seeds

Portion control remains another viable route to better-for-you. "Smaller snack sizes and better-for-you products are
a large part of product innovation within the salty snacks category" says Topper. While this can come in the form of
portion-controlled packaging, it also sometimes means smaller snacks. One example, she notes, is the rise of
"pretzel thins" or otherwise "skinny" products, often in a variety of sweet and savory flavors.

[ILLUSTRATION OMITTED]

Other products, such as popcorn, have tended to emphasize how "light" they are, says Topper, both in terms of
seasoning or artificial ingredients. "Many products feature claims such as 'lightly salted' or 'slightly sweet,'" she
says.

Puffed and extruded snacks increasingly go a better-for-you route via use of alternate bases, such as vegetables,
pulses and sprouted grains. As was the case elsewhere in food over the last several years, quinoa has started to
appear in sweet and savory snacks, notes Topper. "Other bases, including rice, lentils and peas, are also
increasingly present in a variety of salty snacks," she says. According to Mintel's GNPD, pea protein is most used in
snacks, accounting for 15 percent of launches.

Recently released puffed and extruded snacks made with diverse bases include:

* Angie's BOOMCHICKAPUFF made with corn, quinoa and sorghum

* Cornfields Inc.'s Hi I'm Skinny Quinoa Sticks, made with quinoa and chia seeds

* Boulder Canyon Organic Veggie Sticks, made with organic vegetables like carrots, kale, red bell peppers, sweet
potatoes, spinach, broccoli and more

* Beanitos Puffs, made with navy beans

* Simply 7 Snacks Quinoa Chips, made with quinoa

Price point is typically a big part of the reason why more shoppers are buying private label snacks. "More than half
of adults who buy salty snacks (54 percent) agree store brand salty snacks are just as good--in quality taste, etc.--
as name brands," says Topper. "The quality and variety of these products have improved, and several private label
products within the category are nearly identical in format and flavor compared to their branded counterparts." She
notes that within the pretzel segment, private label sales grew 14 percent from 2013-14, more than any other
manufacturer.

Private label can also mean national-brand-better innovation, with retailers building their own brand presence. The
chips segment of salty snacks continues to foster strong private label innovation, including products like:

* Whole Foods 365 Everyday Value Tamarind Baked Naan Chips

* Trader Joe's Potato Chips with South African Style Seasoning


     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 114 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

* Target Archer Farms Grilled Cheese Potato Chips

* Walgreens Delish Crunchy Cinnamon Apple Chips

Looking forward

Capturing more shopper snack dollars often depends on offering the right mix of products. In "Snacking Motivations
and Attitudes--U.S.," Topper notes that 60 percent of snackers wish there were more healthy snack options,
including 70 percent of households with children.

In "Salty Snacks--U.S.," Topper notes that this $5.6 billion category grew 15 percent from 2009-14 and is expected
to grow an additional 21 percent from 2014-19, benefiting from the increase in Americans snacking more often. "As
other food and beverage categories enter the snacking space," she says, "manufacturers must promote the unique
benefits of their products, including their variety of flavors and formats, convenience, taste and affordability."

As part of Mintel's January 2015 "Chips, Salsa & Dips--U.S." report, Topper notes that this segment was worth an
estimated $14.8 billion in 2014, with projections that it will reach $17.4 billion by 2019. "Sales are primarily driven by
growing snacking behavior in the U.S., as well as expanding consumer palates that demand the frequent
introduction of new styles and flavors," she says, pointing toward new chips that combine flavor with healthier
ingredients, such as hybrid chips that blend corn, potato and other vegetables, to fuel growth.

The combined need for products to balance flavor and better-for-you ingredients is a common theme across most
snack segments. Such is the case in frozen snacks and appetizers. The April 2015 Mintel report, "Frozen Snacks--
U.S." echoes the relatively flat performance noted by IRI's data. "Households with children remain the $4.5 billion
category's key audience," says Topper, "but growing the category will require healthier reformulations, novel
formats and flavor innovation."

And while snacks have certainly grown more convenient through the years, manufacturers apparently haven't yet
taken this product aspect as far as consumers would prefer. In "Snacking Motivations and Attitudes --U.S.," Topper
notes that one-third of snackers state that there aren't enough conveniently packaged snacks, such as individual
portions or resealable packages, on the market. She notes that this sentiment particularly resonates in households
with children, where 42 percent believe the industry lacks a sufficient number of convenient snacks. The trick is to
bring these packaging innovations to market without an undue influence on purchase price, which could potentially
slow growth.

Much of this is a question of offering just the right product mix to hit all key target demographics. "With more-
frequent snacking occasions and a shift away from three square meals per day, the need for a variety of snacks will
increase," says Topper. "Snacking has become nearly universal--94 percent of U.S. adults snack at least once
daily--which is good news for snack manufacturers. Health will continue to playa role in the types of snacks
consumers are interested in. However, it's important to recognize the impact of flavor and satisfying a craving on
snacking occasions, which occasionally trump health."

The top reasons consumers buy salty snacks is as a treat (60 percent) or to satisfy a craving (58 percent), notes
Topper, highlighting the important role flavor plays in the category. "While better-for-you options are important to
consumers, they should not come at the expense of a great tasting product," she says. "Consumers should not feel
like they are sacrificing taste for health."

A weighty question today centers on how long the gluten-free boom will last--a phenomenon that has impacted
every corner of snacks. "The category continues to thrive, as awareness of gluten-free foods increases," says
Topper. "Increasing diagnoses of celiac disease and other gluten sensitivity, as well as the popularity of eating a
gluten-free diet for other perceived health benefits, including for weight loss, more energy or athletic performance,
are key market drivers." She notes that 82 percent of consumers who report eating gluten-free foods have not been
medically diagnosed with celiac disease, and 44 percent go gluten-free for reasons other than gluten intolerance or
sensitivity.



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 115 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

"Gluten-free products appeal to a wide audience; 41 percent of U.S. adults agree they are beneficial for everyone,
not only those with a gluten allergy, intolerance or sensitivity," says Topper. "In response, food manufacturers
offering either gluten-free alternatives or existing products with a gluten-free label have increased dramatically over
the last several years. As greater demand for gluten-free foods increases, whatever the reason may be, new
players continue to enter the market."

Topper suggests that gluten-free will continue to grow--albeit at a slightly smaller rate. "Looking ahead, Mintel
predicts the gluten-free food category will grow an additional 62 percent from 2014-17, to reach sales of $14.2
billion in 2017," she says. "However, year-over-year growth is likely to become more modest compared to previous
year-over-year increases."

Growth in specialized niches within snacks, such as gluten-free and better-for-you, will progressively moderate--but
each collective trend points toward multiple sound formulation strategies for the future. While select classic snacks
will continue to soldier forward largely unchanged, manufacturers will provide support via other lines, products and
brand extensions that clearly highlight flavor diversifications and nutritional improvements--with the more astute
products of the bunch perhaps eventually destined to achieve classic status for a new generation of consumers.

Snack Food & Wholesale Bakery State of the Industry Webinar

The "State of the Industry: Snack & Bakery" editorial webinar, presented by Snack Foods & Wholesale Bakery, will
take place on August 26, 2015, at 2 p.m. Eastern. This webinar will provide expert snack and bakery perspectives
from these industry experts:

* Sandy Krueger, executive vice president & practice leader, Bakery, IRI

* Robb MacKie, president/CEO, American Bakers Association

* Sally Lyons Wyatt, executive vice president & practice leader, Snack, IRI

* Tom Dempsey, president/CEO, Snack Food Association

These industry leaders will discuss key developments within snack and bakery, addressing both "big picture" issues
and specific examples related to snack and bakery product categories. Lyons Wyatt and Dempsey will anchor the
snack portion of the webinar.

Snacking behaviors have continued to increase and are outpacing total food and beverage trends. With the various
roles snacks play, consumers are looking for a balance between healthier and indulgent options.

In several categories, these roles and demand moments are instrumental to consumer choices and growth. Super-
premium or niche brands are leading growth in several bakery and snack categories like bars, cookies, pastry,
doughnuts and bakery snacks. These niche products are driving excitement in the store and down the center-store
aisles, but sometimes impacting sales of established brands.

Bakery and snack categories need breakthrough innovation to align against evolving consumer needs. In 2014,
innovation "buzz" played a role in the growth, but tailor-made snack ideas drove growth, as well. Innovation does
not have to be product innovation; it can be packaging, communication, and/or technology. The Oreos
TrendingNending Lounge at the SXSW festival was an innovative way to engage millennials and increase sales.

U.S. demographic shifts are fueling ongoing change. Millennials and boomers have different attitudes and are
making different snack choices at retail and restaurants. Research shows 81 percent of consumers eat bakery
snacks; however, millennials and boomers consume them at different times throughout the day.

During the "State of the Industry: Snack & Bakery" webinar, I will dive into the attitude and behavior trends in the
U.S. I will also reveal the impact that millennials and boomers will have on snacking in 2020 and beyond.




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 116 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

--Sally Lyons Wyatt

[ILLUSTRATION OMITTED]

Snacking in America is perhaps at an all-time high. And the snack selections people make continue to change.

As you walk down the snack aisles in grocery stores and other retail outlets, it's easy to see that many snack
categories are rapidly expanding. This is a result of changing dietary preferences for nearly every consumer
demographic--and the millennials are making a particularly notable impact on snacks today.

Jared Koerten, senior food analyst, Euromonitor International, Chicago, has noted that millennials snack throughout
the day, eating snacks for breakfast, lunch and/or dinner twice as often as other generations. As people across all
generational groups change the way they snack, the industry must respond in kind.

Our industry, and specifically the Snack Food Association (SFA), must embrace this trend, providing new products
that will resonate with consumers while still maintaining the product profiles that have made the snack industry such
a success over the years.

Moving forward, SFA will continue to rebrand, reposition and grow the association in step with the ever-changing
snack market. SFA also continues to address the many legislative and regulatory issues impacting snack
producers.

During the upcoming "State of the Industry: Snack & Bakery" webinar, I will provide a look at the changing snack
market today, along with pressing issues facing the industry--such as GMOs, the Dietary Guidelines for Americans,
and the FDA ban on partially hydrogenated oils--as well as the ongoing need for strong advocacy and education.

--Tom Dempsey

[ILLUSTRATION OMITTED]

Douglas J. Peckenpaugh, Chief Editor
      SNACKS                                                                   Dollar Sales      Dollar Sales
                                                                                                 % Chg YAgo
      CATEGORY--CRACKERS                                                     $7,244,275,200         (0.37)
      ALL OTHER CRACKERS                                                     $5,136,026,112          0.09
      CRACKERS WITH FILLINGS                                                 $1,053,537,792         (2.78)
      GRAHAM CRACKERS                                                         $444,176,608           2.81
      MATZOH CRACKERS                                                         $23,602,138            2.57
      SALTINE CRACKERS                                                        $545,611,264          (1.94)
      CATEGORY--MISC. SNACKS                                                 $1,340,909,696          1.21
      APPLE CHIPS                                                              $9,437,314           49.33
      CAROBIYOGURT COATED SNACKS                                              $115,996,696          (1.61)
      CHOCOLATE COVERED SALTED SNACK                                          $165,259,568          (3.77)
      NUTRITIONAL SNACKSITRAIL MIXES                                         $1,050,216,064          2.07
      SNACKS                                                                   Dollar Share       Unit Sales
                                                                                                   of Type
      CATEGORY--CRACKERS                                                                        2,997,431,808
      ALL OTHER CRACKERS                                                         100.00         1,918,053,120
      CRACKERS WITH FILLINGS                                                     100.00          646,049,984
      GRAHAM CRACKERS                                                            100.00          154,595,488
      MATZOH CRACKERS                                                            100.00           6,231,836
      SALTINE CRACKERS                                                           100.00          257,984,448
      CATEGORY--MISC. SNACKS                                                                     377,752,864



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 117 of 169
Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                           center in new product releases, much of the snack i. ...

  APPLE CHIPS                                                                100.00           4,214,733
  CAROBIYOGURT COATED SNACKS                                                 100.00          41,908,496
  CHOCOLATE COVERED SALTED SNACK                                             100.00          61,186,540
  NUTRITIONAL SNACKSITRAIL MIXES                                             100.00          270,443,104
  SNACKS                                                                                      Unit Sales
                                                                                             % ChgYAgo
  CATEGORY --CRACKERS                                                                           (0.84)
  ALL OTHER CRACKERS                                                                            0.02
  CRACKERS WITH FILLINGS                                                                        (2.63)
  GRAHAM CRACKERS                                                                                1.58
  MATZOH CRACKERS                                                                               0.82
  SAL TINE CRACKERS                                                                             (3.46)
  CATEGORY--MISC. SNACKS                                                                        (4.71 )
  APPLE CHIPS                                                                                   38.22
  CAROBIYOGURT COATED SNACKS                                                                    (3.00)
  CHOCOLATE COVERED SALTED SNACK                                                               (10.62)
  NUTRITIONAL SNACKSITRAIL MIXES                                                                (4.00)
  Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
  Drugstores, Mass Market Retailers, Gas/C-Stores, Military
  Commissaries and Select Club & Dollar Retail Chains), Latest
  52 Weeks Ending May 17, 2015

  POPCORN                                                                 Dollar Sales       Dollar Sales
                                                                                             % ChgYAgo
  CATEGORY--SNACK NUTS/                                                 $5,034,404,352           3.81
  SEEDS/CORN NUTS
  SNACK NUTS                                                             $4,417,162,752          3.38
  SUNFLOWER/PUMPKIN SEEDS                                                $548,095,168            7.50
  TOASTED CORN NUT SNACKS                                                $69,146,704             3.20
  CATEGORY--POPCORN/ POPCORN OIL                                         $989,458,496           (2.44 )
  KERNEL POPCORN                                                         $120,619,864           (2.30)
  SS MICROWAVE POPCORN                                                   $848,177,280           (2.45)
  CATEGORY--SAL TY SNACKS                                               $21,254,379,520          4.55
  CHEESE SNACKS                                                          $1,883,267,456          5.96
  CORN SNACKS (NO TORTILLA CHIPS)                                        $1,090,406,272          3.20
  OTHER SALTED SNACKS (NO NUTS)                                          $3,752,802,816          4.78
  PORK RINDS                                                              $316,877,216           4.10
  POTATO CHIPS                                                           $7,234,969,088          4.27
  PRETZELS                                                               $1,223,423,616         (0.99)
  READY-TO-EAT POPCORN/                                                  $1,008,782,656         18.17
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                 $4,743,850,496          3.54
  CATEGORY--FZ APPETIZERS                                                $2,040,017,280          0.31
  /SNACK ROLLS
  FZ APPETIZERS/SNACK ROLLS                                              $1,928,685,696          0.40
  FZ BREADED VEGETABLES                                                   $33,432,856          (14.12)
  FZ PRETZELS                                                             $77,898,776           5.56
  POPCORN                                                                 Dollar Share        Unit Sales



 Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 118 of 169
Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                           center in new product releases, much of the snack i. ...

                                                                                               of Type
  CATEGORY--SNACK NUTS/                                                                     1,772,048,256
  SEEDS/CORN NUTS
  SNACK NUTS                                                                100.00          1,335,168,768
  SUNFLOWER/PUMPKIN SEEDS                                                   100.00           391,089,280
  TOASTED CORN NUT SNACKS                                                   100.00           45,790,196
  CATEGORY--POPCORN/ POPCORN OIL                                                             346,399,424
  KERNEL POPCORN                                                            100.00           37,929,152
  SS MICROWAVE POPCORN                                                      100.00           303,673,312
  CATEGORY--SAL TY SNACKS                                                                   9,449,796,608
  CHEESE SNACKS                                                             100.00          1,003,068,992
  CORN SNACKS (NO TORTILLA CHIPS)                                           100.00           528,339,456
  OTHER SALTED SNACKS (NO NUTS)                                             100.00          1,311,782,784
  PORK RINDS                                                                100.00           196,473,840
  POTATO CHIPS                                                              100.00          3,509,496,832
  PRETZELS                                                                  100.00           518,695,936
  READY-TO-EAT POPCORN/                                                     100.00           435,504,800
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                    100.00          1,946,433,664
  CATEGORY--FZ APPETIZERS                                                                    557,153,408
  /SNACK ROLLS
  FZ APPETIZERS/SNACK ROLLS                                                 100.00           518,038,560
  FZ BREADED VEGETABLES                                                     100.00            11,806,336
  FZ PRETZELS                                                               100.00           27,308,502
  POPCORN                                                                                     Unit Sales
                                                                                             % Chg YAgo
  CATEGORY--SNACK NUTS/                                                                          2.83
  SEEDS/CORN NUTS
  SNACK NUTS                                                                                     3.23
  SUNFLOWER/PUMPKIN SEEDS                                                                        1.46
  TOASTED CORN NUT SNACKS                                                                        2.89
  CATEGORY--POPCORN/ POPCORN OIL                                                                (3.85)
  KERNEL POPCORN                                                                                (134)
  SS MICROWAVE POPCORN                                                                          (4.15)
  CATEGORY--SAL TV SNACKS                                                                        3.80
  CHEESE SNACKS                                                                                  2.53
  CORN SNACKS (NO TORTILLA CHIPS)                                                                2.23
  OTHER SALTED SNACKS (NO NUTS)                                                                  5.01
  PORK RINDS                                                                                     0.10
  POTATO CHIPS                                                                                   4.19
  PRETZELS                                                                                      (112)
  READY -TO-EAT POPCORN/                                                                        11.16
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                                         3.62
  CATEGORY--FZ APPETIZERS                                                                       (0.89)




 Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 119 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

      /SNACK ROLLS
      FZ APPETIZERS/SNACK ROLLS                                                                    (0.75)
      FZ BREADED VEGETABLES                                                                       (13.84)
      FZ PRETZELS                                                                                   3.09
      Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
      Drugstores, Mass Market Retailers, Gas/C-Stores, Military
      Commissaries and Select Club & Dollar Retail Chains),
      Latest 52 Weeks Ending May 17, 2015



Load-Date: January 22, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 120 of 169
I\i\. '")
  '\,!
            Snacking sophistication: while changes related to flavor, format, ingredients
            and convenience step front-and-center in new product releases, much of the
            snack industry continues to thrive on tried-and-true classics.; United States
             snack popcorn retail sales and sales change by type in dollars, units, and
                           percentages for the year ended May 17, 2015
                                                     Snack Food & Wholesale Bakery
                                                                 July 2015


            Copyright 2015 Gale Group, Inc.
            All Rights Reserved
            Tablebase

            Section: Pg. 12; Vol. 104; No.7; ISSN: 0037-7406
            Length: 3800 words
            Highlight: State of the Industry SNACKS 2015: OVERVIEW

            Body


            Perpetual change is the mantra for an age progressively inclined toward snacking. While flavor, format and better-
            for-you ingredients factor heavily into the updates we have seen in snacks over the past year, improved
            convenience also continues to enter into the mix. And while some categories benefit from an artisan, upscale touch,
            others are better served with a flavor-forward audacity that resonates with youthful demographics.

            Even though change remains ever-present in the new product releases streaming onto the market, select
            categories still thrive on the classics. These cornerstone snacks continue to anchor categories, while a new level of
            diversified sophistication chips away at market share, making its presence known.

            Looking back

            The core leaders of the snack industry continue to dominate nearly every snack category, according to data
            provided by IRI, Chicago. And while many of these classic brands remain largely unchanged, they've been joined
            by new products and lines that cater to the needs of different demographic segments aligned with better-for-you,
            flavor or just plain fun.

            As Amanda Topper, food analyst, Mintel, Chicago, notes in the April 2015 "Snacking Motivations and Attitudes--
            U.S." report, while nearly all Americans snack and have increased their snacking frequency over the past year, 33
            percent of consumers have indicated that they are snacking on healthier foods this year compared to last year.
            Also, about one-third of consumers are serving healthier snacks to their children. She also notes that snacks are
            replacing standard daily meals--a pattern of behavior that's likely to continue.

            [ILLUSTRATION OMITTED]

            In the January 2015 "Salty Snacks--U.S." report from Mintel, which covers popcorn, pretzels and puffed/extruded
            snacks, Topper notes that while some people remain concerned about the nutritional value of salty snacks, others
            have noted that they now see healthier options available, noting that 76 percent of consumers agree that the market
            today offers a greater amount of healthy products.




                  Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 121 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i ....

That said, 63 percent value the taste of salty snacks over their nutrition. "This attitude aligns with some consumers'
preference for indulging with salty snacks, and points to a balance between health and indulgence," says Topper.
"Taste and indulgence are main purchase drivers."

The majority of consumers remain concerned about the nutritional value of salty snacks, with 80 percent agreeing
that these items should only be eaten in moderation. More than half of consumers (56 percent) are concerned
about the ingredients in these products, highlighting the need, by manufacturers, to incorporate "clean" product
labels and remain transparent about ingredients, says Topper.

But what does better-for-you really mean in the eyes of today's shoppers? These days, such definitions remain
largely open to interpretation. On one hand, it can mean verifiable measures, like reduced calorie counts, added
nutritional ingredients, or lower sodium and fat levels. On the other, it can mean a clean label featuring "natural" and
non-GMO ingredients, portion-controlled packaging or gluten-free.

"Across category segments, product claims related to health, ingredients and allergens remain most common," says
Topper, citing findings from Mintel's Global New Products Database (GNPD). "Natural product claims are also
popular; this claim often is used in conjunction with no additives or preservatives claims. More than one in five
adults who buy salty snacks (22 percent) look for products with no artificial ingredients, while 56 percent agree they
are concerned about some of the ingredients in these products."

Topper notes that the GMO-free claim has grown more than all other product claims, up 807 percent from 2009-14,
per Mintel GNPD. "The claim has become increasingly visible, especially on popcorn packaging, noting the kernels
were from non-GMO corn," she says.

However, just because a claim is used more than any other doesn't mean that it's most important to shoppers.
"Despite strong growth in use of the product claim, non-GMO ingredients are not the most-important product
characteristic shoppers look for when purchasing salty snacks," says Topper. "This may be due to confusion about
GMO labeling and the definition of this claim."

Shoppers today also tend to consider gluten-free and allergen-free/free-from foods as part of the larger better-for-
you picture. "Low/no/reduced allergen and gluten-free claims grew 214 percent and 240 percent, respectively from
2009-14, according to Mintel GNPD," says Topper. In 2014, gluten-free hit a value of $8.8 billion.

"While many products such as popcorn and cheese puffs are naturally gluten-free, several reformulated gluten-free
varieties of pretzels, from both mainstream and gluten-free-specific brands, have entered the market over the last
several years," she says. "These products have also increased their variety of flavors and formats to keep up with
traditional offerings. Other allergen-free claims are mostly related to a lack of nuts or dairy."

Gluten-free pretzel products new to the market include:

* Snyder's-Lance Snyder's of Hanover Gluten-Free Hot Buffalo Wing Pretzel Sticks

* Snyder's-Lance Snack Factory Pretzel Crisps Gluten Free Vanilla Yogurt Flavored Crunch Minis

* Boulder Brands Glutino Gluten-Free Salted Caramel Covered Pretzels

The tortilla chips segment of salty snacks has also seen recent better-for-you developments. "A range of healthy
product claims increased for tortilla chip products in 2014, including low/no/reduced trans fat, allergens and
cholesterol, as well as no additives/preservatives," says Topper. "In the past, tortilla chips enjoyed a perception that
they are healthier than some other snack foods, but as snacking increases, consumers scrutinize these products
more closely. Many tortilla chip brands have answered this demand with a wider range of healthy claims. Tortilla
chip brands also blend corn with other vegetables to increase the flavor and health quotient."

Recent tortilla chip launches that lean in a better-for-you direction include:



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 122 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

* Snyder's-Lance Eatsmart Whole Grain Tortilla Chips, made with whole-grain corn, sesame seeds, chia seeds and
quinoa flakes

* Frito-Lay Tostitos Artisan Recipes Roasted Garlic & Black Bean Tortilla Chips, made with whole-grain corn, black
beans, whole wheat, whole triticale, whole oats, whole rye, whole barley, whole millet, whole buckwheat and whole
brown rice

* RW Garcia Sweet Potato Dippers, made with white corn, sweet potato, flax seeds, black sesame seeds and chia
seeds

* Snak King The Whole Earth Really Seedy Multigrain Tortilla Chips, made with whole-grain brown rice, masa flour,
flax seeds, sesame seeds, oat fiber and chia seeds

Portion control remains another viable route to better-for-you. "Smaller snack sizes and better-for-you products are
a large part of product innovation within the salty snacks category" says Topper. While this can come in the form of
portion-controlled packaging, it also sometimes means smaller snacks. One example, she notes, is the rise of
"pretzel thins" or otherwise "skinny" products, often in a variety of sweet and savory flavors.

[ILLUSTRATION OMITTED]

Other products, such as popcorn, have tended to emphasize how "Iight" they are, says Topper, both in terms of
seasoning or artificial ingredients. "Many products feature claims such as 'lightly salted' or 'slightly sweet,'" she
says.

Puffed and extruded snacks increasingly go a better-for-you route via use of alternate bases, such as vegetables,
pulses and sprouted grains. As was the case elsewhere in food over the last several years, quinoa has started to
appear in sweet and savory snacks, notes Topper. "Other bases, including rice, lentils and peas, are also
increasingly present in a variety of salty snacks," she says. According to Mintel's GNPD, pea protein is most used in
snacks, accounting for 15 percent of launches.

Recently released puffed and extruded snacks made with diverse bases include:

* Angie's BOOMCHICKAPUFF made with corn, quinoa and sorghum

* Cornfields Inc.'s Hi I'm Skinny Quinoa Sticks, made with quinoa and chia seeds

* Boulder Canyon Organic Veggie Sticks, made with organic vegetables like carrots, kale, red bell peppers, sweet
potatoes, spinach, broccoli and more

* Beanitos Puffs, made with navy beans

* Simply 7 Snacks Quinoa Chips, made with quinoa

Price point is typically a big part of the reason why more shoppers are buying private label snacks. "More than half
of adults who buy salty snacks (54 percent) agree store brand salty snacks are just as good--in quality taste, etc.--
as name brands," says Topper. "The quality and variety of these products have improved, and several private label
products within the category are nearly identical in format and flavor compared to their branded counterparts." She
notes that within the pretzel segment, private label sales grew 14 percent from 2013-14, more than any other
manufacturer.

Private label can also mean national-brand-better innovation, with retailers building their own brand presence. The
chips segment of salty snacks continues to foster strong private label innovation, including products like:

* Whole Foods 365 Everyday Value Tamarind Baked Naan Chips

* Trader Joe's Potato Chips with South African Style Seasoning


     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 123 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i ....

* Target Archer Farms Grilled Cheese Potato Chips

* Walgreens Delish Crunchy Cinnamon Apple Chips

Looking forward

Capturing more shopper snack dollars often depends on offering the right mix of products. In "Snacking Motivations
and Attitudes--U.S.," Topper notes that 60 percent of snackers wish there were more healthy snack options,
including 70 percent of households with children.

In "Salty Snacks--U.S.," Topper notes that this $5.6 billion category grew 15 percent from 2009-14 and is expected
to grow an additional 21 percent from 2014-19, benefiting from the increase in Americans snacking more often. "As
other food and beverage categories enter the snacking space," she says, "manufacturers must promote the unique
benefits of their products, including their variety of flavors and formats, convenience, taste and affordability."

As part of Mintel's January 2015 "Chips, Salsa & Dips--U.S." report, Topper notes that this segment was worth an
estimated $14.8 billion in 2014, with projections that it will reach $17.4 billion by 2019. "Sales are primarily driven by
growing snacking behavior in the U.S., as well as expanding consumer palates that demand the frequent
introduction of new styles and flavors," she says, pointing toward new chips that combine flavor with healthier
ingredients, such as hybrid chips that blend corn, potato and other vegetables, to fuel growth.

The combined need for products to balance flavor and better-for-you ingredients is a common theme across most
snack segments. Such is the case in frozen snacks and appetizers. The April 2015 Mintel report, "Frozen Snacks--
U.S." echoes the relatively flat performance noted by IRI's data. "Households with children remain the $4.5 billion
category's key audience," says Topper, "but growing the category will require healthier reformulations, novel
formats and flavor innovation."

And while snacks have certainly grown more convenient through the years, manufacturers apparently haven't yet
taken this product aspect as far as consumers would prefer. In "Snacking Motivations and Attitudes --U.S.," Topper
notes that one-third of snackers state that there aren't enough conveniently packaged snacks, such as individual
portions or resealable packages, on the market. She notes that this sentiment particularly resonates in households
with children, where 42 percent believe the industry lacks a sufficient number of convenient snacks. The trick is to
bring these packaging innovations to market without an undue influence on purchase price, which could potentially
slow growth.

Much of this is a question of offering just the right product mix to hit all key target demographics. "With more-
frequent snacking occasions and a shift away from three square meals per day, the need for a variety of snacks will
increase," says Topper. "Snacking has become nearly universal--94 percent of U.S. adults snack at least once
daily--which is good news for snack manufacturers. Health will continue to playa role in the types of snacks
consumers are interested in. However, it's important to recognize the impact of flavor and satisfying a craving on
snacking occasions, which occasionally trump health."

The top reasons consumers buy salty snacks is as a treat (60 percent) or to satisfy a craving (58 percent), notes
Topper, highlighting the important role flavor plays in the category. "While better-for-you options are important to
consumers, they should not come at the expense of a great tasting product," she says. "Consumers should not feel
like they are sacrificing taste for health."

A weighty question today centers on how long the gluten-free boom will last--a phenomenon that has impacted
every corner of snacks. "The category continues to thrive, as awareness of gluten-free foods increases," says
Topper. "Increasing diagnoses of celiac disease and other gluten sensitivity, as well as the popularity of eating a
gluten-free diet for other perceived health benefits, including for weight loss, more energy or athletic performance,
are key market drivers." She notes that 82 percent of consumers who report eating gluten-free foods have not been
medically diagnosed with celiac disease, and 44 percent go gluten-free for reasons other than gluten intolerance or
sensitivity.


     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 124 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i. ...

"Gluten-free products appeal to a wide audience; 41 percent of U.S. adults agree they are beneficial for everyone,
not only those with a gluten allergy, intolerance or sensitivity," says Topper. "In response, food manufacturers
offering either gluten-free alternatives or existing products with a gluten-free label have increased dramatically over
the last several years. As greater demand for gluten-free foods increases, whatever the reason may be, new
players continue to enter the market."

Topper suggests that gluten-free will continue to grow--albeit at a slightly smaller rate. "Looking ahead, Mintel
predicts the gluten-free food category will grow an additional 62 percent from 2014-17, to reach sales of $14.2
billion in 2017," she says. "However, year-over-year growth is likely to become more modest compared to previous
year-over-year increases."

Growth in specialized niches within snacks, such as gluten-free and better-for-you, will progressively moderate--but
each collective trend points toward multiple sound formulation strategies for the future. While select classic snacks
will continue to soldier forward largely unchanged, manufacturers will provide support via other lines, products and
brand extensions that clearly highlight flavor diversifications and nutritional improvements--with the more astute
products of the bunch perhaps eventually destined to achieve classic status for a new generation of consumers.

Snack Food & Wholesale Bakery State of the Industry Webinar

The "State of the Industry: Snack & Bakery" editorial webinar, presented by Snack Foods & Wholesale Bakery, will
take place on August 26, 2015, at 2 p.m. Eastern. This webinar will provide expert snack and bakery perspectives
from these industry experts:

* Sandy Krueger, executive vice president & practice leader, Bakery, IRI

* Robb MacKie, president/CEO, American Bakers Association

* Sally Lyons Wyatt, executive vice president & practice leader, Snack, IRI

* Tom Dempsey, president/CEO, Snack Food Association

These industry leaders will discuss key developments within snack and bakery, addressing both "big picture" issues
and specific examples related to snack and bakery product categories. Lyons Wyatt and Dempsey will anchor the
snack portion of the webinar.

Snacking behaviors have continued to increase and are outpacing total food and beverage trends. With the various
roles snacks play, consumers are looking for a balance between healthier and indulgent options.

In several categories, these roles and demand moments are instrumental to consumer choices and growth. Super-
premium or niche brands are leading growth in several bakery and snack categories like bars, cookies, pastry,
doughnuts and bakery snacks. These niche products are driving excitement in the store and down the center-store
aisles, but sometimes impacting sales of established brands.

Bakery and snack categories need breakthrough innovation to align against evolving consumer needs. In 2014,
innovation "buzz" played a role in the growth, but tailor-made snack ideas drove growth, as well. Innovation does
not have to be product innovation; it can be packaging, communication, and/or technology. The Oreos
TrendingNending Lounge at the SXSW festival was an innovative way to engage millennials and increase sales.

U.S. demographic shifts are fueling ongoing change. Millennials and boomers have different attitudes and are
making different snack choices at retail and restaurants. Research shows 81 percent of consumers eat bakery
snacks; however, millennials and boomers consume them at different times throughout the day.

During the "State of the Industry: Snack & Bakery" webinar, I will dive into the attitude and behavior trends in the
U.S. I will also reveal the impact that millennials and boomers will have on snacking in 2020 and beyond.




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 125 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i.. ..

--Sally Lyons Wyatt

[ILLUSTRATION OMITTED]

Snacking in America is perhaps at an all-time high. And the snack selections people make continue to change.

As you walk down the snack aisles in grocery stores and other retail outlets, it's easy to see that many snack
categories are rapidly expanding. This is a result of changing dietary preferences for nearly every consumer
demographic--and the millennials are making a particularly notable impact on snacks today.

Jared Koerten, senior food analyst, Euromonitor International, Chicago, has noted that millennials snack throughout
the day, eating snacks for breakfast, lunch and/or dinner twice as often as other generations. As people across all
generational groups change the way they snack, the industry must respond in kind.

Our industry, and specifically the Snack Food Association (SFA), must embrace this trend, providing new products
that will resonate with consumers while still maintaining the product profiles that have made the snack industry such
a success over the years.

Moving forward, SFA will continue to rebrand, reposition and grow the association in step with the ever-changing
snack market. SFA also continues to address the many legislative and regulatory issues impacting snack
producers.

During the upcoming "State of the Industry: Snack & Bakery" webinar, I will provide a look at the changing snack
market today, along with pressing issues facing the industry--such as GMOs, the Dietary Guidelines for Americans,
and the FDA ban on partially hydrogenated oils--as well as the ongoing need for strong advocacy and education.

--Tom Dempsey

[ILLUSTRATION OMITTED]

Douglas J. Peckenpaugh, Chief Editor
      SNACKS                                                                   Dollar Sales      Dollar Sales
                                                                                                 % Chg YAgo
      CATEGORY--CRACKERS                                                     $7,244,275,200         (0.37)
      ALL OTHER CRACKERS                                                     $5,136,026,112          0.09
      CRACKERS WITH FILLINGS                                                 $1,053,537,792         (2.78)
      GRAHAM CRACKERS                                                         $444,176,608           2.81
      MATZOH CRACKERS                                                         $23,602,138            2.57
      SALTINE CRACKERS                                                        $545,611,264          (1.94)
      CATEGORY--MISC. SNACKS                                                 $1,340,909,696          1.21
      APPLE CHIPS                                                              $9,437,314           49.33
      CAROBIYOGURT COATED SNACKS                                              $115,996,696          (1.61 )
      CHOCOLATE COVERED SALTED SNACK                                          $165,259,568          (3.77)
      NUTRITIONAL SNACKSITRAIL MIXES                                         $1,050,216,064          2.07
      SNACKS                                                                   Dollar Share       Unit Sales
                                                                                                   of Type
      CATEGORY--CRACKE RS                                                                       2,997,431,808
      ALL OTHER CRACKERS                                                         100.00         1,918,053,120
      CRACKERS WITH FILLINGS                                                     100.00          646,049,984
      GRAHAM CRACKERS                                                            100.00          154,595,488
      MATZOH CRACKERS                                                            100.00           6,231,836
      SALTINE CRACKERS                                                           100.00          257,984,448
      CATEGORY--MISC. SNACKS                                                                     377,752,864



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 126 of 169
Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                           center in new product releases, much of the snack i. ...

  APPLE CHIPS                                                                100.00           4,214,733
  CAROBIYOGURT COATED SNACKS                                                 100.00          41,908,496
  CHOCOLATE COVERED SALTED SNACK                                             100.00          61,186,540
  NUTRITIONAL SNACKSITRAIL MIXES                                             100.00          270,443,104
  SNACKS                                                                                      Unit Sales
                                                                                             % Chg YAgo
  CATEGORY--CRACKERS                                                                            (0.84)
  ALL OTHER CRACKERS                                                                            0.02
  CRACKERS WITH FILLINGS                                                                        (2.63)
  GRAHAM CRACKERS                                                                                1.58
  MATZOH CRACKERS                                                                               0.82
  SALTINE CRACKERS                                                                              (3.46)
  CATEGORY--MISC. SNACKS                                                                        (4.71)
  APPLE CHIPS                                                                                   38.22
  CAROBIYOGURT COATED SNACKS                                                                    (3.00)
  CHOCOLATE COVERED SALTED SNACK                                                               (10.62)
  NUTRITIONAL SNACKSITRAIL MIXES                                                                (4.00)
  Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
  Drugstores, Mass Market Retailers, Gas/C-Stores, Military
  Commissaries and Select Club & Dollar Retail Chains), Latest
  52 Weeks Ending May 17, 2015

  POPCORN                                                                 Dollar Sales       Dollar Sales
                                                                                             % Chg YAgo
  CATEGORY--SNACK NUTS/                                                 $5,034,404,352          3.81
  SEEDS/CORN NUTS
  SNACK NUTS                                                            $4,417,162,752           3.38
  SUNFLOWER/PUMPKIN SEEDS                                                $548,095,168            7.50
  TOASTED CORN NUT SNACKS                                                $69,146,704             3.20
  CATEGORY--POPCORN/ POPCORN OIL                                         $989,458,496           (2.44)
  KERNEL POPCORN                                                         $120,619,864           (2.30)
  SS MICROWAVE POPCORN                                                   $848,177,280           (2.45)
  CATEGORY --SALTY SNACKS                                               $21,254,379,520          4.55
  CHEESE SNACKS                                                         $1,883,267,456           5.96
  CORN SNACKS (NO TORTILLA CHIPS)                                       $1,090,406,272           3.20
  OTHER SALTED SNACKS (NO NUTS)                                         $3,752,802,816           4.78
  PORK RINDS                                                             $316,877,216            4.10
  POTATO CHIPS                                                          $7,234,969,088           4.27
  PRETZELS                                                              $1,223,423,616          (0.99)
  READY -TO-EAT POPCORN/                                                $1,008,782,656          18.17
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                $4,743,850,496           3.54
  CATEGORY--FZ APPETIZERS                                               $2,040,017,280           0.31
  /SNACK ROLLS
  FZ APPETIZERS/SNACK ROLLS                                             $1,928,685,696           0.40
  FZ BREADED VEGETABLES                                                   $33,432,856          (14.12)
  FZ PRETZELS                                                             $77,898,776           5.56
  POPCORN                                                                 Dollar Share        Unit Sales



 Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 127 of 169
Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                           center in new product releases, much of the snack i.. ..

                                                                                               of Type
  CATEGORY--SNACK NUTS/                                                                     1,772,048,256
  SEEDS/CORN NUTS
  SNACK NUTS                                                                100.00          1,335,168,768
  SUNFLOWER/PUMPKIN SEEDS                                                   100.00           391,089,280
  TOASTED CORN NUT SNACKS                                                   100.00           45,790,196
  CATEGORY--POPCORN/ POPCORN OIL                                                             346,399,424
  KERNEL POPCORN                                                            100.00           37,929,152
  SS MICROWAVE POPCORN                                                      100.00           303,673,312
  CATEGORY--SAL TV SNACKS                                                                   9,449,796,608
  CHEESE SNACKS                                                             100.00          1,003,068,992
  CORN SNACKS (NO TORTILLA CHIPS)                                           100.00           528,339,456
  OTHER SALTED SNACKS (NO NUTS)                                             100.00          1,311,782,784
  PORK RINDS                                                                100.00           196,473,840
  POTATO CHIPS                                                              100.00          3,509,496,832
  PRETZELS                                                                  100.00           518,695,936
  READY-TO-EAT POPCORN/                                                     100.00           435,504,800
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                    100.00          1,946,433,664
  CATEGORY--FZ APPETIZERS                                                                    557,153,408
  /SNACK ROLLS
  FZ APPETIZERS/SNACK ROLLS                                                 100.00           518,038,560
  FZ BREADED VEGETABLES                                                     100.00            11,806,336
  FZ PRETZELS                                                               100.00           27,308,502
  POPCORN                                                                                     Unit Sales
                                                                                             % ChgYAgo
  CATEGORY--SNACK NUTS/                                                                          2.83
  SEEDS/CORN NUTS
  SNACK NUTS                                                                                     3.23
  SUNFLOWER/PUMPKIN SEEDS                                                                        1.46
  TOASTED CORN NUT SNACKS                                                                        2.89
  CATEGORY--POPCORN/ POPCORN OIL                                                                (3.85)
  KERNEL POPCORN                                                                                (134)
  SS MICROWAVE POPCORN                                                                          (4.15)
  CATEGORY--SAL TY SNACKS                                                                        3.80
  CHEESE SNACKS                                                                                  2.53
  CORN SNACKS (NO TORTILLA CHIPS)                                                                2.23
  OTHER SALTED SNACKS (NO NUTS)                                                                  5.01
  PORK RINDS                                                                                     0.10
  POTATO CHIPS                                                                                   4.19
  PRETZELS                                                                                      (112)
  READY-TO-EAT POPCORN/                                                                         11.16
  CARAMEL CORN
  TORTILLAITOSTADA CHIPS                                                                         3.62
  CATEGORY--FZ APPETIZERS                                                                       (0.89)




 Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 128 of 169
   Snacking sophistication: while changes related to flavor, format, ingredients and convenience step front-and-
                              center in new product releases, much of the snack i.. ..

      /SNACK ROLLS
      FZ APPETIZERS/SNACK ROLLS                                                                    (0.75)
      FZ BREADED VEGETABLES                                                                       (13.84)
      FZ PRETZELS                                                                                  3.09
      Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
      Drugstores, Mass Market Retailers, Gas/C-Stores, Military
      Commissaries and Select Club & Dollar Retail Chains),
      Latest 52 Weeks Ending May 17, 2015



Load-Date: January 22, 2016


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 129 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored
    product formats interspersed with innovative flourishes that can capture
      more snack dollars; State of the Industry: SNACKS 2015: PRETZELS
                                       Snack Food & Wholesale Bakery

                                                 July 1, 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 BNP Media

Section: Pg. 44(5); Vol. 104; No.7; ISSN: 1096-4835

Length: 2651 words

Byline: Peckenpaugh, Douglas J.


Body

  The classic pretzel, likely dating back to the Middle Ages, draws its simple inspiration from three
basic ingredients: water,    flour and salt. Pennsylvania Dutch communities in the U.S. eventually
popularized the pretzel and brought to life the hard, crunchy, shelf-stable snack we know today.
   While today's pretzel market--frozen soft pretzels and hard shelf-stable types--continues those time-
honored traditions, new levels of innovation currently seek to capture more market share via new product
formats and flavor profiles that range from salty to savory and sweet.
   [ILLUSTRATION OMITTED]
   Market data
   Despite a strong diversity of new product launches, the pretzels subcategory within salty snacks saw
rather flat sales for the 52 weeks ending May 17,2015, per IRI, Chicago, down 0.99 percent in dollar
sales to $1.22 billion. Sales of frozen soft pretzels painted a rosier picture, up 5.56 percent in dollar
sales to $77.90 million.
   Both segments of pretzels--whether soft and frozen or crunchy and shelf-stable--continue to see
relatively strong performance in private label. In salty snacks, private label was up 8.48 percent in
dollar sales to $214.61 million for the 52-week period. In frozen pretzels, private label was up 13.94
percent in dollar sales to $5.15 million.
   Looking back
   Snyder's-Lance Inc.

remains strong at the No.1 slot in pretzels. And while its traditional Snyder's of Hanover Pretzels sold
well, taking in $434.10 million, dollar share dropped by 1.01 percent.
   The most growth came through innovation. The Snyder's of Hanover 100-Calorie Pack, introduced in 2012
and currently the No.6 brand in the segment, grew by 17.05 percent in dollar sales to $18.33 million. And
the company's Spoonz pretzels, launched in early 2014, had a strong first year, bringing in $3.67 million
for the 52-week period. Its brand-new Poppers line--hollow, light, crunchy pretzel pieces in Original,
Cinnamon Sugar and Three Cheese--launched in February 2015, garnered $3.13 million to date.
   In the wake of its success with Spoonz in positioning pretzel products to compete with the cracker
category Snyder' s-Lance also released Snyder's of Hanover Bowties in early 2015, flat, thin, dippable,
cracker-like pretzels billed as "better-for-you" in Original, Everything and Parmesan Garlic.
   Other recent developments at Snyder's-Lance include a reformulation of its Snyder's of Hanover Peanut
Butter Pretzel Sandwiches to include honey as the sweetener, and the release of Raspberry Creme Sweet
Pretzel Sandwiches just before Valentine's Day this year.
    [ILLUSTRATION OMITTED]
    [ILLUSTRATION OMITTED]




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 130 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

    The company also launched Snack Factory Pretzel Crisps Gluten Free Minis this year, in Original, Salted
Caramel and Cheddar, as well as two coated products, Gluten Free Dark Chocolate Flavored Crunch Minis and
Gluten Free Vanilla Yogurt Flavored Crunch Minis.
    Rold Gold, part of Frito-Lay North America, also added some sweetness to the mix this year with its
Cookies & Cream Flavored Pretzel Dippers and Fudge Brownie Flavored Pretzel Dippers, featuring small
pretzel rods packaged with indulgent, cookie-inspired dips.
    While Utz Quality Foods' pretzels overall were down 6.93 percent in dollar sales for the 52 weeks
ending May 17, 2015, per IRI, its Bachman brand, ranked as the No.9 brand per IRI, rose 5.84 percent in
dollar sales to $15.00 million.
     [ILLUSTRATION OMITTED)
    Other products have chipped away at market share, with smaller brands seeing strong dollar share
growth. Unique Splits from Unique Pretzel Bakery was up 25.82 percent in dollar share to $5.02 million,
with its Unique Pretzels up 13.68 percent to $4.80 million.
    Looking forward
    Pretzel concepts continue to migrate across categories--from buns and rolls to bagels and even pizza
crust. And various shapes have long played a part in shelf-stable crispy pretzel snacks, with thins,
cracker-like shapes and pieces among the most-recent additions to the mix.
    Soft pretzels are now available in shapes like sticks and nuggets. Foodservice pretzel maker Auntie
Annie's, from Focus Brands, has expanded into the freezer case, offering its Soft Pretzels and Pretzel
Nuggets in Classic and Cinnamon Sugar varieties, in addition to sandwich-oriented products.
    Frozen soft pretzels can bridge the gap between snack and sandwich through fillings, and J&J Snack
Foods leads the pack in such applications via its SuperPretzel and Kim & Scott's Gourmet Pretzels retail
brands, with the latter offering products like Pizza Pretzel, Grilled Cheese and Cheddar Jalapeno.
    Frozen soft pretzels could see retail expansion by striving to capture elements of foodservice
experiences. "Customization and freshness are two big trends in foodservice poised for retail," says Dena
Strehlow, Ph.D., director, customer innovation and strategy ADM, Decatur, IL. "This is driven by consumers
wanting a different eating experience. For example, some like pretzels with cheese or honey-mustard dip,
while others like them paired with chocolate or nut butter. Being able to customize their eating
experience is important to consumers, including kids." She also notes that size could build interest,
ci ting the classic foodservice favorite of a freshly prepared, giant baked pretzel served warm with
cheese.
     [ILLUSTRATION OMITTED)
    Pretzels also continue to move toward better-for-you positioning. "A lot of the pretzel work that we
have done recently has focused on gluten-free, better-for-you and whole -grain formulations," says Kati
Ledbetter, technical sales manager, ADM. "Companies want to use a fiber call-out on their labels. A
pretzel is basically carbohydrate-based, so formulators are trying to understand how they can incorporate
or increase nutritionals. We are seeing them do this through a variety of ingredients. Fiber and protein
tend to be where they are targeting."
     [ILLUSTRATION OMITTED)
    Ledbetter finds that specialty fiber ingredients can add crispness to foods with low moisture and low
water activity--an attribute that can help extend shelf life.
    It can also help to increase satiety says Doris Dougherty, technical service representative, Fibersol,
ADM. "Evidence indicates that consuming 10 grams of fiber with a meal can enhance satiety" she explains,
suggesting that satiety-building pretzels could be components of ready-to-eat lunch products.
    As witnessed in the cracker category, pretzel manufacturers continue to differentiate products via
inclusions, like seeds. "The pretzel category has historically carried differentiated benefits from other
snacks," says Strehlow. "Wellness, along with taste and texture, make the category unique. The pretzel is
a wonderful carrier of flavor and nutritional ingredients, such as seeds. Whole grain, fiber and protein
are benefits consumers are looking for, and there are many opportunities for innovation to consider in
this category."
    Combining health with snacking convenience is influencing the pretzel category, says David Woollard,
group sales manager, seasoning and spraying, tna, Sydney "Manufacturers increasingly seek to create snacks
that contain less fat, but still fulfill expectations on taste, and are looking for customized equipment
that allows flavor flexibility Oil or fat are key ingredients in most snack and bakery production
lines."
    While traditional pretzels are fat-free, varying levels of fat can enter formulas today due to other
ingredients in the mix, such as topical applications. "Besides influencing the taste and texture of a
product, fat also significantly improves the adhesion of flavors and acts as a binding agent to improve
particle cohesion," says Woollard. "Applying the right amount of oil onto the product is vital to satisfy
consumer demand for uniform appearance, taste and texture."




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 131 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

   But the fat declaration on a product label can impact appeal. "For manufacturers, this means the amount
of oil needs to be controlled accurately, so the product meets the nutritional value specification on the
label," Woollard continues. "In addition, machines that are able to handle higher concentrations of
seasoning powder require less fat and oil to be sprayed onto the products for the seasoning to stick,
opening up further possibilities of lower-fat applications and minimal fat declarations."
    [ILLUSTRATION OMITTED)
   Of course, pretzels today are no strangers to indulgence, as well, with flavor profiles that include
maple, bacon, Cheddar and caramel surfacing, as well as coatings of chocolate and peanut butter. "There is
a growing trend toward ready-to-consume indulgence," says Woollard. "Consumers seeking to indulge look to
exciting flavors and combinations that offer a real treat, with exotic and hot flavors, for example,
growing in popularity. Consumer demand for more choice and flavor variety, therefore, further influences
the decision-making process."
   This means that snack manufacturers today need equipment that can quickly change between wet and dry
applications and are able to run a variety of flavors, capacities, package sizes and materials, notes
Woollard. "By choosing a flexible seasoning system, manufacturers can quickly configure their seasoning
options to be able to respond rapidly to shifts in consumer demand and preferences."
   Consumers want a consistently flavored product that looks good and tastes fresh, says Woollard. "As
such, manufacturers need to select seasoning systems that deliver on these desired elements, while also
ensuring that the seasoning is applied effectively and consistently." He notes that an effective seasoning
system    can   significantly   improve    production line efficiencies,  reducing  waste  and   minimizing
downtime.
   Some aspects of the pretzel segment have certainly strayed far afield from original water, flour and
salt versions.
    "For decades,    the once-staid pretzel category positioned itself as the baked,         more-healthful
alternative to other snacks, but that's all changed," says Woollard. "Over the past few years, the pretzel
market has witnessed significant new product innovation whereby flavor, shape and texture have become key
differentiators. While the traditional pretzel form remains popular amongst consumers,           chefs and
manufacturers are increasingly experimenting to create a unique twist on this ubiquitous staple."
   Expect to see pretzels continue on this adventuresome path. "Whether savory or sweet, popular pairings
include sea salt and cracked black pepper, honey mustard and onion, chocolate and peanut butter, and
cinnamon and toffee," says Woollard.
   At the same time, select shopper demographics will continue to find appeal in classic, timeless pretzel
knots that offer ultra-simple ingredient statements--an easy task for pretzels--with a product appearance
aligned with artisan ideals, perhaps via manufacturing processes that can build a certain degree of
acceptable irregularity into products.
    In order to see new levels of growth as a category, the strong currents of innovation we're starting to
see in pretzels will need to continue.
    Douglas J. Peckenpaugh, Chief Editor
 PRETZELS Dollar Sales        Dollar Sales
        % Chg YAgo

 CATEGORY--SALTY SNACKS         $21,254,379,520         4.55
 PRETZELS $1,223,423,616       (0.99)
 SNYDERS-LANCE INC PRETZELS        $459,858,240         0.90
 PRIVATE LABEL PRETZELS$214,612,288         8.48
 FRITO LAY PRETZELS     $189,299,344      (11.06)
 MARS INC PRETZELS      $127,177,184        2.32
 UTZ QUALITY FOODS PRETZELS          $80,654,656       (6.93)
 SNYDERS OF HANOVER PRETZELS       $434,104,384        (1.01)
 PRIVATE LABEL PRETZELS$214,612,288         8.48
 ROLD GOLD PRETZELS     $189,299,312      (11.06)
 COMBOS PRETZELS        $127,177,184        2.32
 UTZ PRETZELS$72,133,424       (7.38)

 PRETZELS Dollar Share    Unit Sales
           of Type

 CATEGORY--SALTY SNACKS 9,449,796,608
 PRETZELS   100.00        518,695,936
 SNYDERS-LANCE INC PRETZELS       37.59           173,853,712
 PRIVATE LABEL PRETZELS17.54          124,099,744




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 132 of 169
   Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                             innovative flourishes that can capture more snack doll....

FRITO LAY PRETZELS    15.47            70,881,608
MARS INC PRETZELS     10.40            62,837,964
UTZ QUALITY FOODS PRETZELS         6.59            25,060,720
SNYDERS OF HANOVER PRETZELS       35.48           166,818,384
PRIVATE LABEL PRETZELS17.54           124,099,744
ROLD GOLD PRETZELS    15.47            70,881,576
COMBOS PRETZELS       10.40            62,837,964
UTZ PRETZELS5.90           22,678,576

PRETZELSUnit Sales
       % Chg YAgo

CATEGORY--SALTY SNACKS3.80
PRETZELS   (1.12)
SNYDERS-LANCE INC PRETZELS         0.10
PRIVATE LABEL PRETZELS6.71
FRITO LAY PRETZELS  (12.37)
MARS INC PRETZELS    (1.09)
UTZ QUALITY FOODS PRETZELS        (8.20)
SNYDERS OF HANOVER PRETZELS       (1. 66)
PRIVATE LABEL PRETZELS6.71
ROLD GOLD PRETZELS  (12.37)
COMBOS PRETZELS      (1.09)
UTZ PRETZELS         (8.10 )

Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
Drugstores, Mass Market Retailers, Gas/C-Stores, Military
Commissaries and Select Club & Dollar Retail Chains),
Latest 52 Weeks Ending May 17, 2015

PRETZELS          Dollar Sales     Dollar Sales
% Chg YAgo

CATEGORY--FZ APPETIZERS/   $2,040,017,280           0.31
  SNACK ROLLS
FZ PRETZELS       $77,898,776          5.56
J & J SNACK FOODS CORP FZ PRETZELS        $57,278,420           (1. 72)
NESTLE USA INC FZ PRETZELS     $7,055,919         48.49
PRIVATE LABEL FZ PRETZELS      $5,149,402         13.94
HANOVER FOODS CORP FZ PRETZELS$3,279,853           (8.35)
AUNTIE ANNES INC FZ PRETZELS $2,806,733           111. 03
SUPER PRETZEL FZ PRETZELS     $42,502,692          (0.94)
SUPER PRETZEL SOFTSTIX FZ PRETZELS          $9,837,530          (3.99)
LEAN CUISINE FZ PRETZELS       $7,055,919         48.49
PRIVATE LABEL FZ PRETZELS      $5,149,402         13.94
HANOVER FZ PRETZELS$3,279,853         (8.35)

PRETZELS         Dollar Share    Unit Sales
       of Type

CATEGORY--FZ APPETIZERS/       557,153,408
  SNACK ROLLS
FZ PRETZELS        100.00      27,308,502
J & J SNACK FOODS CORP FZ PRETZELS         73.53      19,946,250
NESTLE USA INC FZ PRETZELS      9.06        2,636,403
PRIVATE LABEL FZ PRETZELS       6.61        2,199,592
HANOVER FOODS CORP FZ PRETZELS 4.21         1,141,103
AUNTIE ANNES INC FZ PRETZELS    3.60          655,820
SUPER PRETZEL FZ PRETZELS      54.56       13,825,403
SUPER PRETZEL SOFTSTIX FZ PRETZELS         12.63       3,889,045
LEAN CUISINE FZ PRETZELS        9.06        2,636,403




   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 133 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll.. ..

PRIVATE LABEL FZ PRETZELS         6.61        2,199,592
HANOVER FZ PRETZELS 4.21          1,141,103

PRETZELS        Unit Sales
     % Chg YAgo

CATEGORY--FZ APPETIZERS/      (0.89)
  SNACK ROLLS
FZ PRETZELS         3.09
J & J SNACK FOODS CORP FZ PRETZELS         (2.45)
NESTLE USA INC FZ PRETZELS   42.50
PRIVATE LABEL FZ PRETZELS      5.29
HANOVER FOODS CORP FZ PRETZELS            (19.96)
AUNTIE ANNES INC FZ PRETZELS 92.49
SUPER PRETZEL FZ PRETZELS     (159)
SUPER PRETZEL SOFTSTIX FZ PRETZELS         (3.88)
LEAN CUISINE FZ PRETZELS     42.50
PRIVATE LABEL FZ PRETZELS      5.29
HANOVER FZ PRETZELS         (19.96)

Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
Drugstores, Mass Market Retailers, Gas/C-Stores, Military
Commissaries and Select Club & Dollar Retail Chains),
Latest 52 Weeks Ending May 17, 2015




Load-Date: November 6, 2015


 End ofDocnment




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 134 of 169
~~
'y
         Today's pretzel logic: the pretzel segment today maintains time-honored
         product formats interspersed with innovative flourishes that can capture
                more snack doliars.(State of the Industry: SNACKS 2015:
                                PRETZELS)(Statistical table)
                                               Snack Food & Wholesale Bakery

                                                          July 1,2015


     Copyright 2015 Gale Group, Inc.
     All Rights Reserved
     ASAP
     Copyright 2015 BNP Media

     Section: Pg. 44; Vol. 104; No.7; ISSN: 1096-4835
     Length: 2364 words
     Byline: Peckenpaugh, Douglas J.

     Body


     The classic pretzel, likely dating back to the Middle Ages, draws its simple inspiration from three basic ingredients:
     water, flour and salt. Pennsylvania Dutch communities in the U.S. eventually popularized the pretzel and brought to
     life the hard, crunchy, shelf-stable snack we know today.

     While today's pretzel market--frozen soft pretzels and hard shelf-stable types--continues those time-honored
     traditions, new levels of innovation currently seek to capture more market share via new product formats and flavor
     profiles that range from salty to savory and sweet.

     Market data

     Despite a strong diversity of new product launches, the pretzels subcategory within salty snacks saw rather flat
     sales for the 52 weeks ending May 17, 2015, per IRI, Chicago, down 0.99 percent in dollar sales to $1.22 billion.
     Sales of frozen soft pretzels painted a rosier picture, up 5.56 percent in dollar sales to $77 .90 million.

     Both segments of pretzels--whether soft and frozen or crunchy and shelf-stable--continue to see relatively strong
     performance in private label. In salty snacks, private label was up 8.48 percent in dollar sales to $214.61 million for
     the 52-week period. In frozen pretzels, private label was up 13.94 percent in dollar sales to $5.15 million.

     Looking back

     Snyder's-Lance Inc. remains strong at the No. 1 slot in pretzels. And while its traditional Snyder's of Hanover
     Pretzels sold well, taking in $434.10 million, dollar share dropped by 1.01 percent.

     The most growth came through innovation. The Snyder's of Hanover 100-Calorie Pack, introduced in 2012 and
     currently the No. 6 brand in the segment, grew by 17.05 percent in dollar sales to $18.33 million. And the
     company's Spoonz pretzels, launched in early 2014, had a strong first year, bringing in $3.67 million for the 52-
     week period. Its brand-new Poppers line--hollow, light, crunchy pretzel pieces in Original, Cinnamon Sugar and
     Three Cheese--Iaunched in February 2015, garnered $3.13 million to date.




           Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 135 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll. ...

In the wake of its success with Spoonz in positioning pretzel products to compete with the cracker category
Snyder's-Lance also released Snyder's of Hanover Bowties in early 2015, flat, thin, dippable, cracker-like pretzels
billed as "better-for-you" in Original, Everything and Parmesan Garlic.

Other recent developments at Snyder's-Lance include a reformulation of its Snyder's of Hanover Peanut Butter
Pretzel Sandwiches to include honey as the sweetener, and the release of Raspberry Creme Sweet Pretzel
Sandwiches just before Valentine's Day this year.

The company also launched Snack Factory Pretzel Crisps Gluten Free Minis this year, in Original, Salted Caramel
and Cheddar, as well as two coated products, Gluten Free Dark Chocolate Flavored Crunch Minis and Gluten Free
Vanilla Yogurt Flavored Crunch Minis.

Rold Gold, part of Frito-Lay North America, also added some sweetness to the mix this year with its Cookies &
Cream Flavored Pretzel Dippers and Fudge Brownie Flavored Pretzel Dippers, featuring small pretzel rods
packaged with indulgent, cookie-inspired dips.

While Utz Quality Foods' pretzels overall were down 6.93 percent in dollar sales for the 52 weeks ending May 17,
2015, per IRI, its Bachman brand, ranked as the NO.9 brand per IRI, rose 5.84 percent in dollar sales to $15.00
million.

Other products have chipped away at market share, with smaller brands seeing strong dollar share growth. Unique
Splits from Unique Pretzel Bakery was up 25.82 percent in dollar share to $5.02 million, with its Unique Pretzels up
13.68 percent to $4.80 million.

Looking forward

Pretzel concepts continue to migrate across categories--from buns and rolls to bagels and even pizza crust. And
various shapes have long played a part in shelf-stable crispy pretzel snacks, with thins, cracker-like shapes and
pieces among the most-recent additions to the mix.

Soft pretzels are now available in shapes like sticks and nuggets. Foodservice pretzel maker Auntie Annie's, from
Focus Brands, has expanded into the freezer case, offering its Soft Pretzels and Pretzel Nuggets in Classic and
Cinnamon Sugar varieties, in addition to sandwich-oriented products.

Frozen soft pretzels can bridge the gap between snack and sandwich through fillings, and J&J Snack Foods leads
the pack in such applications via its SuperPretzel and Kim & Scott's Gourmet Pretzels retail brands, with the latter
offering products like Pizza Pretzel, Grilled Cheese and Cheddar Jalapeno.

Frozen soft pretzels could see retail expansion by striving to capture elements of foodservice experiences.
"Customization and freshness are two big trends in foodservice poised for retail," says Dena Strehlow, Ph.D.,
director, customer innovation and strategy ADM, Decatur, IL. "This is driven by consumers wanting a different
eating experience. For example, some like pretzels with cheese or honey-mustard dip, while others like them paired
with chocolate or nut butter. Being able to customize their eating experience is important to consumers, including
kids." She also notes that size could build interest, citing the classic foodservice favorite of a freshly prepared, giant
baked pretzel served warm with cheese.

Pretzels also continue to move toward better-for-you positioning. "A lot of the pretzel work that we have done
recently has focused on gluten-free, better-for-you and whole -grain formulations," says Kati Ledbetter, technical
sales manager, ADM. "Companies want to use a fiber call-out on their labels. A pretzel is basically carbohydrate-
based, so formulators are trying to understand how they can incorporate or increase nutritionals. We are seeing
them do this through a variety of ingredients. Fiber and protein tend to be where they are targeting."

Ledbetter finds that specialty fiber ingredients can add crispness to foods with low moisture and low water activity--
an attribute that can help extend shelf life.



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 136 of 169
     Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                               innovative flourishes that can capture more snack doll. ...

It can also help to increase satiety says Doris Dougherty, technical service representative, Fibersol, ADM.
"Evidence indicates that consuming 10 grams of fiber with a meal can enhance satiety" she explains, suggesting
that satiety-building pretzels could be components of ready-to-eat lunch products.

As witnessed in the cracker category, pretzel manufacturers continue to differentiate products via inclusions, like
seeds. "The pretzel category has historically carried differentiated benefits from other snacks," says Strehlow.
"Wellness, along with taste and texture, make the category unique. The pretzel is a wonderful carrier of flavor and
nutritional ingredients, such as seeds. Whole grain, fiber and protein are benefits consumers are looking for, and
there are many opportunities for innovation to consider in this category."

Combining health with snacking convenience is influencing the pretzel category, says David Woollard, group sales
manager, seasoning and spraying, tna, Sydney "Manufacturers increasingly seek to create snacks that contain less
fat, but still fulfill expectations on taste, and are looking for customized equipment that allows flavor flexibility Oil or
fat are key ingredients in most snack and bakery production lines."

While traditional pretzels are fat-free, varying levels of fat can enter formulas today due to other ingredients in the
mix, such as topical applications. "Besides influencing the taste and texture of a product, fat also significantly
improves the adhesion of flavors and acts as a binding agent to improve particle cohesion," says Woollard.
"Applying the right amount of oil onto the product is vital to satisfy consumer demand for uniform appearance, taste
and texture."

But the fat declaration on a product label can impact appeal. "For manufacturers, this means the amount of oil
needs to be controlled accurately, so the product meets the nutritional value specification on the label," Woollard
continues. "In addition, machines that are able to handle higher concentrations of seasoning powder require less fat
and oil to be sprayed onto the products for the seasoning to stick, opening up further possibilities of lower-fat
applications and minimal fat declarations."

Of course, pretzels today are no strangers to indulgence, as well, with flavor profiles that include maple, bacon,
Cheddar and caramel surfacing, as well as coatings of chocolate and peanut butter. "There is a growing trend
toward ready-to-consume indulgence," says Woollard. "Consumers seeking to indulge look to exciting flavors and
combinations that offer a real treat, with exotic and hot flavors, for example, growing in popularity. Consumer
demand for more choice and flavor variety, therefore, further influences the decision-making process."

This means that snack manufacturers today need equipment that can quickly change between wet and dry
applications and are able to run a variety of flavors, capacities, package sizes and materials, notes Woollard. "By
choosing a flexible seasoning system, manufacturers can quickly configure their seasoning options to be able to
respond rapidly to shifts in consumer demand and preferences."

Consumers want a consistently flavored product that looks good and tastes fresh, says Woollard. "As such,
manufacturers need to select seasoning systems that deliver on these desired elements, while also ensuring that
the seasoning is applied effectively and consistently." He notes that an effective seasoning system can significantly
improve production line efficiencies, reducing waste and minimizing downtime.

Some aspects of the pretzel segment have certainly strayed far afield from original water, flour and salt versions.

"For decades, the once-staid pretzel category positioned itself as the baked, more-healthful alternative to other
snacks, but that's all changed," says Woollard. "Over the past few years, the pretzel market has witnessed
significant new product innovation whereby flavor, shape and texture have become key differentiators. While the
traditional pretzel form remains popular amongst consumers, chefs and manufacturers are increasingly
experimenting to create a unique twist on this ubiquitous staple."

Expect to see pretzels continue on this adventuresome path. "Whether savory or sweet, popular pairings include
sea salt and cracked black pepper, honey mustard and onion, chocolate and peanut butter, and cinnamon and
toffee," says Woollard.


     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 137 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

At the same time, select shopper demographics will continue to find appeal in classic, timeless pretzel knots that
offer ultra-simple ingredient statements--an easy task for pretzels--with a product appearance aligned with artisan
ideals, perhaps via manufacturing processes that can build a certain degree of acceptable irregularity into products.

In order to see new levels of growth as a category, the strong currents of innovation we're starting to see in pretzels
will need to continue.

Douglas J. Peckenpaugh, Chief Editor

PRETZELS Dollar Sales Dollar Sales % Chg YAgo CATEGORY--SALTY SNACKS $21,254,379,520 4.55
PRETZELS $1,223,423,616 (0.99) SNYDERS-LANCE INC PRETZELS $459,858,240 0.90 PRIVATE LABEL
PRETZELS $214,612,288 8.48 FRITO LAY PRETZELS $189,299,344 (11.06) MARS INC PRETZELS
$127,177,1842.32 UTZ QUALITY FOODS PRETZELS $80,654,656 (6.93) SNYDERS OF HANOVER PRETZELS
$434,104,384 (1.01) PRIVATE LABEL PRETZELS $214,612,288 8.48 ROLD GOLD PRETZELS $189,299,312
(11.06) COMBOS PRETZELS $127,177,184 2.32 UTZ PRETZELS $72,133,424 (7.38) PRETZELS Dollar Share
Unit Sales of Type CATEGORY--SAL TY SNACKS 9,449,796,608 PRETZELS 100.00 518,695,936 SNYDERS-
LANCE INC PRETZELS 37.59 173,853,712 PRIVATE LABEL PRETZELS 17.54 124,099,744 FRITO LAY
PRETZELS 15.4770,881,608 MARS INC PRETZELS 10.4062,837,964 UTZ QUALITY FOODS PRETZELS 6.59
25,060,720 SNYDERS OF HANOVER PRETZELS 35.48 166,818,384 PRIVATE LABEL PRETZELS 17.54
124,099,744 ROLD GOLD PRETZELS 15.4770,881,576 COMBOS PRETZELS 10.4062,837,964 UTZ PRETZELS
5.90 22,678,576 PRETZELS Unit Sales % Chg YAgo CATEGORY--SALTY SNACKS 3.80 PRETZELS (1.12)
SNYDERS-LANCE INC PRETZELS 0.10 PRIVATE LABEL PRETZELS 6.71 FRITO LAY PRETZELS (12.37)
MARS INC PRETZELS (1.09) UTZ QUALITY FOODS PRETZELS (8.20) SNYDERS OF HANOVER PRETZELS
(1.66) PRIVATE LABEL PRETZELS 6.71 ROLD GOLD PRETZELS (12.37) COMBOS PRETZELS (1.09) UTZ
PRETZELS (8.10) Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets, Drugstores, Mass Market Retailers,
Gas/C-Stores, Military Commissaries and Select Club & Dollar Retail Chains), Latest 52 Weeks Ending May 17,
2015 PRETZELS Dollar Sales Dollar Sales % Chg YAgo CATEGORY--FZ APPETIZERS/ $2,040,017,280 0.31
SNACK ROLLS FZ PRETZELS $77,898,776 5.56 J & J SNACK FOODS CORP FZ PRETZELS $57,278,420 (1.72)
NESTLE USA INC FZ PRETZELS $7,055,919 48.49 PRIVATE LABEL FZ PRETZELS $5,149,402 13.94
HANOVER FOODS CORP FZ PRETZELS $3,279,853 (8.35) AUNTIE ANNES INC FZ PRETZELS $2,806,733
111.03 SUPER PRETZEL FZ PRETZELS $42,502,692 (0.94) SUPER PRETZEL SOFTSTIX FZ PRETZELS
$9,837,530 (3.99) LEAN CUISINE FZ PRETZELS $7,055,91948.49 PRIVATE LABEL FZ PRETZELS $5,149,402
13.94 HANOVER FZ PRETZELS $3,279,853 (8.35) PRETZELS Dollar Share Unit Sales of Type CATEGORY--FZ
APPETIZERS/ 557,153,408 SNACK ROLLS FZ PRETZELS 100.0027,308,502 J & J SNACK FOODS CORP FZ
PRETZELS 73.53 19,946,250 NESTLE USA INC FZ PRETZELS 9.06 2,636,403 PRIVATE LABEL FZ PRETZELS
6.61 2,199,592 HANOVER FOODS CORP FZ PRETZELS 4.21 1,141,103 AUNTIE ANNES INC FZ PRETZELS
3.60 655,820 SUPER PRETZEL FZ PRETZELS 54.56 13,825,403 SUPER PRETZEL SOFTSTIX FZ PRETZELS
12.633,889,045 LEAN CUISINE FZ PRETZELS 9.06 2,636,403 PRIVATE LABEL FZ PRETZELS 6.61 2,199,592
HANOVER FZ PRETZELS 4.21 1,141,103 PRETZELS Unit Sales o/~ Chg YAgo CATEGORY--FZ APPETIZERS/
(0.89) SNACK ROLLS FZ PRETZELS 3.09 J & J SNACK FOODS CORP FZ PRETZELS (2.45) NESTLE USA INC
FZ PRETZELS 42.50 PRIVATE LABEL FZ PRETZELS 5.29 HANOVER FOODS CORP FZ PRETZELS (19.96)
AUNTIE ANNES INC FZ PRETZELS 92.49 SUPER PRETZEL FZ PRETZELS (159) SUPER PRETZEL SOFTSTIX
FZ PRETZELS (3.88) LEAN CUISINE FZ PRETZELS 42.50 PRIVATE LABEL FZ PRETZELS 5.29 HANOVER FZ
PRETZELS (19.96) Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets, Drugstores, Mass Market
Retailers, Gas/C-Stores, Military Commissaries and Select Club & Dollar Retail Chains), Latest 52 Weeks Ending
May 17, 2015


Load-Date: July 24, 2018


  End of Docmnent




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 138 of 169
\n
'/ Today's pretzel logic: the pretzel segment today maintains time-honored
  product formats interspersed with innovative flourishes that can capture
 more snack dollars.; United States frozen snack pretzel sales, sales change,
 and share of sales by manufacturer in dollars, units and percentages for the
                           year through May 17,2015
                                           Snack Food & Wholesale Bakery
                                                       July 2015


 Copyright 2015 Gale Group, Inc.
 All Rights Reserved
 Tablebase

 Section: Pg. 44; Vol. 104; No.7; ISSN: 0037-7406
 Length: 2353 words
 Highlight: State of the Industry: SNACKS 2015: PRETZELS

 Body


 The classic pretzel, likely dating back to the Middle Ages, draws its simple inspiration from three basic ingredients:
 water, flour and salt. Pennsylvania Dutch communities in the U.S. eventually popularized the pretzel and brought to
 life the hard, crunchy, shelf-stable snack we know today.

 While today's pretzel market--frozen soft pretzels and hard shelf-stable types--continues those time-honored
 traditions, new levels of innovation currently seek to capture more market share via new product formats and flavor
 profiles that range from salty to savory and sweet.

 [ILLUSTRATION OMITTED]

 Market data

 Despite a strong diversity of new product launches, the pretzels subcategory within salty snacks saw rather flat
 sales for the 52 weeks ending May 17, 2015, per IRI, Chicago, down 0.99 percent in dollar sales to $1.22 billion.
 Sales of frozen soft pretzels painted a rosier picture, up 5.56 percent in dollar sales to $77.90 million.

 Both segments of pretzels--whether soft and frozen or crunchy and shelf-stable--continue to see relatively strong
 performance in private label. In salty snacks, private label was up 8.48 percent in dollar sales to $214.61 million for
 the 52-week period. In frozen pretzels, private label was up 13.94 percent in dollar sales to $5.15 million.

 Looking back

 Snyder's-Lance Inc. remains strong at the No. 1 slot in pretzels. And while its traditional Snyder's of Hanover
 Pretzels sold well, taking in $434.10 million, dollar share dropped by 1.01 percent.

 The most growth came through innovation. The Snyder's of Hanover 100-Calorie Pack, introduced in 2012 and
 currently the No.6 brand in the segment, grew by 17.05 percent in dollar sales to $18.33 million. And the
 company's Spoonz pretzels, launched in early 2014, had a strong first year, bringing in $3.67 million for the 52-
 week period. Its brand-new Poppers line--hollow, light, crunchy pretzel pieces in Original, Cinnamon Sugar and
 Three Cheese--Iaunched in February 2015, garnered $3.13 million to date.




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 139 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

In the wake of its success with Spoonz in positioning pretzel products to compete with the cracker category
Snyder's-Lance also released Snyder's of Hanover Bowties in early 2015, flat, thin, dippable, cracker-like pretzels
billed as "better-for-you" in Original, Everything and Parmesan Garlic.

Other recent developments at Snyder's-Lance include a reformulation of its Snyder's of Hanover Peanut Butter
Pretzel Sandwiches to include honey as the sweetener, and the release of Raspberry Creme Sweet Pretzel
Sandwiches just before Valentine's Day this year.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

The company also launched Snack Factory Pretzel Crisps Gluten Free Minis this year, in Original, Salted Caramel
and Cheddar, as well as two coated products, Gluten Free Dark Chocolate Flavored Crunch Minis and Gluten Free
Vanilla Yogurt Flavored Crunch Minis.

Rold Gold, part of Frito-Lay North America, also added some sweetness to the mix this year with its Cookies &
Cream Flavored Pretzel Dippers and Fudge Brownie Flavored Pretzel Dippers, featuring small pretzel rods
packaged with indulgent, cookie-inspired dips.

While Utz Quality Foods' pretzels overall were down 6.93 percent in dollar sales for the 52 weeks ending May 17,
2015, per IRI, its Bachman brand, ranked as the NO.9 brand per IRI, rose 5.84 percent in dollar sales to $15.00
million.

[ILLUSTRATION OMITTED]

Other products have chipped away at market share, with smaller brands seeing strong dollar share growth. Unique
Splits from Unique Pretzel Bakery was up 25.82 percent in dollar share to $5.02 million, with its Unique Pretzels up
13.68 percent to $4.80 million.

Looking forward

Pretzel concepts continue to migrate across categories--from buns and rolls to bagels and even pizza crust. And
various shapes have long played a part in shelf-stable crispy pretzel snacks, with thins, cracker-like shapes and
pieces among the most-recent additions to the mix.

Soft pretzels are now available in shapes like sticks and nuggets. Foodservice pretzel maker Auntie Annie's, from
Focus Brands, has expanded into the freezer case, offering its Soft Pretzels and Pretzel Nuggets in Classic and
Cinnamon Sugar varieties, in addition to sandwich-oriented products.

Frozen soft pretzels can bridge the gap between snack and sandwich through fillings, and J&J Snack Foods leads
the pack in such applications via its SuperPretzel and Kim & Scott's Gourmet Pretzels retail brands, with the latter
offering products like Pizza Pretzel, Grilled Cheese and Cheddar Jalapeno.

Frozen soft pretzels could see retail expansion by striving to capture elements of foodservice experiences.
"Customization and freshness are two big trends in foodservice poised for retail," says Dena Strehlow, Ph.D.,
director, customer innovation and strategy ADM, Decatur, IL. "This is driven by consumers wanting a different
eating experience. For example, some like pretzels with cheese or honey-mustard dip, while others like them paired
with chocolate or nut butter. Being able to customize their eating experience is important to consumers, including
kids." She also notes that size could build interest, citing the classic foodservice favorite of a freshly prepared, giant
baked pretzel served warm with cheese.

[ILLUSTRATION OMITTED]




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 140 of 169
     Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                               innovative flourishes that can capture more snack dolL ..

Pretzels also continue to move toward better-for-you positioning. "A lot of the pretzel work that we have done
recently has focused on gluten-free, better-for-you and whole -grain formulations," says Kati Ledbetter, technical
sales manager, ADM. "Companies want to use a fiber call-out on their labels. A pretzel is basically carbohydrate-
based, so formulators are trying to understand how they can incorporate or increase nutritionals. We are seeing
them do this through a variety of ingredients. Fiber and protein tend to be where they are targeting."

[ILLUSTRATION OMITTED]

Ledbetter finds that specialty fiber ingredients can add crispness to foods with low moisture and low water activity--
an attribute that can help extend shelf life.

It can also help to increase satiety says Doris Dougherty, technical service representative, Fibersol, ADM.
"Evidence indicates that consuming 10 grams of fiber with a meal can enhance satiety" she explains, suggesting
that satiety-building pretzels could be components of ready-to-eat lunch products.

As witnessed in the cracker category, pretzel manufacturers continue to differentiate products via inclusions, like
seeds. "The pretzel category has historically carried differentiated benefits from other snacks," says Strehlow.
"Wellness, along with taste and texture, make the category unique. The pretzel is a wonderful carrier of flavor and
nutritional ingredients, such as seeds. Whole grain, fiber and protein are benefits consumers are looking for, and
there are many opportunities for innovation to consider in this category."

Combining health with snacking convenience is influencing the pretzel category, says David Woollard, group sales
manager, seasoning and spraying, tna, Sydney "Manufacturers increasingly seek to create snacks that contain less
fat, but still fulfill expectations on taste, and are looking for customized equipment that allows flavor flexibility Oil or
fat are key ingredients in most snack and bakery production lines."

While traditional pretzels are fat-free, varying levels of fat can enter formulas today due to other ingredients in the
mix, such as topical applications. "Besides influencing the taste and texture of a product, fat also significantly
improves the adhesion of flavors and acts as a binding agent to improve particle cohesion," says Woollard.
"Applying the right amount of oil onto the product is vital to satisfy consumer demand for uniform appearance, taste
and texture."

But the fat declaration on a product label can impact appeal. "For manufacturers, this means the amount of oil
needs to be controlled accurately, so the product meets the nutritional value specification on the label," Woollard
continues. "In addition, machines that are able to handle higher concentrations of seasoning powder require less fat
and oil to be sprayed onto the products for the seasoning to stick, opening up further possibilities of lower-fat
applications and minimal fat declarations."

[ILLUSTRATION OMITTED]

Of course, pretzels today are no strangers to indulgence, as well, with flavor profiles that include maple, bacon,
Cheddar and caramel surfacing, as well as coatings of chocolate and peanut butter. "There is a growing trend
toward ready-to-consume indulgence," says Woollard. "Consumers seeking to indulge look to exciting flavors and
combinations that offer a real treat, with exotic and hot flavors, for example, growing in popularity. Consumer
demand for more choice and flavor variety, therefore, further influences the decision-making process."

This means that snack. manufacturers today need equipment that can quickly change between wet and dry
applications and are able to run a variety of flavors, capacities, package sizes and materials, notes Woollard. "By
choosing a flexible seasoning system, manufacturers can quickly configure their seasoning options to be able to
respond rapidly to shifts in consumer demand and preferences."

Consumers want a conSistently flavored product that looks good and tastes fresh, says Woollard. "As such,
manufacturers need to select seasoning systems that deliver on these desired elements, while also ensuring that




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 141 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

the seasoning is applied effectively and consistently." He notes that an effective seasoning system can significantly
improve production line efficiencies, reducing waste and minimizing downtime.

Some aspects of the pretzel segment have certainly strayed far afield from original water, flour and salt versions.

"For decades, the once-staid pretzel category positioned itself as the baked, more-healthful alternative to other
snacks, but that's all changed," says Woollard. "Over the past few years, the pretzel market has witnessed
significant new product innovation whereby flavor, shape and texture have become key differentiators. While the
traditional pretzel form remains popular amongst consumers, chefs and manufacturers are increasingly
experimenting to create a unique twist on this ubiquitous staple."

Expect to see pretzels continue on this adventuresome path. "Whether savory or sweet, popular pairings include
sea salt and cracked black pepper, honey mustard and onion, chocolate and peanut butter, and cinnamon and
toffee," says Woollard.

At the same time, select shopper demographics will continue to find appeal in classic, timeless pretzel knots that
offer ultra-simple ingredient statements--an easy task for pretzels--with a product appearance aligned with artisan
ideals, perhaps via manufacturing processes that can build a certain degree of acceptable irregularity into products.

In order to see new levels of growth as a category, the strong currents of innovation we're starting to see in pretzels
will need to continue.

Douglas J. Peckenpaugh, Chief Editor
      PRETZELS                                                                 Dollar Sales        Dollar Sales
                                                                                                   % Chg YAgo
      CATEGORY--SALTV SNACKS                                                 $21,254,379,520           4.55
      PRETZELS                                                               $1,223,423,616           (0.99)
      SNYDERS-LANCE INC PRETZELS                                              $459,858,240             0.90
      PRIVATE LABEL PRETZELS                                                  $214,612,288             8.48
      FRITO LAY PRETZELS                                                      $189,299,344           (11.06)
      MARS INC PRETZELS                                                       $127,177 ,184            2.32
      UTZ QUALITY FOODS PRETZELS                                               $80,654,656            (6.93)
      SNYDERS OF HANOVER PRETZELS                                             $434,104,384            (1.01 )
      PRIVATE LABEL PRETZELS                                                  $214,612,288             8.48
      ROLD GOLD PRETZELS                                                      $189,299,312           (11.06)
      COMBOS PRETZELS                                                         $127,177,184             2.32
      UTZ PRETZELS                                                             $72,133,424            (7.38)
      PRETZELS                                                                 Dollar Share         Unit Sales
                                                                                                     ofType
      CATEGORY--SALTV SNACKS                                                                      9,449,796,608
      PRETZELS                                                                    100.00           518,695,936
      SNYDERS-LANCE INC PRETZELS                                                  37.59            173,853,712
      PRIVATE LABEL PRETZELS                                                      17.54            124,099,744
      FRITO LAY PRETZELS                                                           15.47            70,881,608
      MARS INC PRETZELS                                                            10.40           62,837,964
      UTZ QUALITY FOODS PRETZELS                                                   6.59             25,060,720
      SNYDERS OF HANOVER PRETZELS                                                 35.48            166,818,384
      PRIVATE LABEL PRETZELS                                                       17.54           124,099,744
      ROLD GOLD PRETZELS                                                           15.47            70,881,576
      COMBOS PRETZELS                                                              10.40           62,837,964
      UTZ PRETZELS                                                                  5.90            22,678,576
      PRETZELS                                                                                      Unit Sales




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 142 of 169
Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                          innovative flourishes that can capture more snack doll....

                                                                                          % ChgYAgo
 CATEGORY--SALTY SNACKS                                                                       3.80
 PRETZELS                                                                                    (1.12)
 SNYDERS-LANCE INC PRETZELS                                                                   0.10
 PRIVATE LABEL PRETZELS                                                                       6.71
 FRITO LAY PRETZELS                                                                          (12.37)
 MARS INC PRETZELS                                                                           (1.09)
 UTZ QUALITY FOODS PRETZELS                                                                  (8.20)
 SNYDERS OF HANOVER PRETZELS                                                                 (1.66)
 PRIVATE LABEL PRETZELS                                                                       6.71
 ROLD GOLD PRETZELS                                                                          (12.37)
 COMBOS PRETZELS                                                                             (1.09)
 UTZ PRETZELS                                                                                (8.10)
 Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
 Drugstores, Mass Market Retailers, Gas/C-Stores, Military
 Commissaries and Select Club & Dollar Retail Chains),
 Latest 52 Weeks Ending May 17, 2015

 PRETZELS                                                                 Dollar Sales     Dollar Sales
                                                                                           % Chg YAgo
 CATEGORY--FZ APPETIZERS/                                               $2,040,017,280         0.31
 SNACK ROLLS
 FZ PRETZELS                                                             $77,898,776           5.56
 J & J SNACK FOODS CORP FZ PRETZELS                                      $57,278,420          (1.72)
 NESTLE USA INC FZ PRETZELS                                               $7,055,919          48.49
 PRIVATE LABEL FZ PRETZELS                                                $5,149,402          13.94
 HANOVER FOODS CORP FZ PRETZELS                                           $3,279,853          (8.35)
 AUNTIE ANNES INC FZ PRETZELS                                             $2,806,733          111.03
 SUPER PRETZEL FZ PRETZELS                                               $42,502,692          (0.94)
 SUPER PRETZEL SOFTSTIX FZ PRETZELS                                       $9,837,530          (3.99)
 LEAN CUISINE FZ PRETZELS                                                 $7,055,919          48.49
 PRIVATE LABEL FZ PRETZELS                                                $5,149,402          13.94
 HANOVER FZ PRETZELS                                                      $3,279,853          (8.35)
 PRETZELS                                                                 Dollar Share      Unit Sales
                                                                                             ofType
 CATEGORY--FZ APPETIZERS/                                                                  557,153,408
 SNACK ROLLS
 FZ PRETZELS                                                                100.00          27,308,502
 J & J SNACK FOODS CORP FZ PRETZELS                                          73.53          19,946,250
 NESTLE USA INC FZ PRETZELS                                                  9.06           2,636,403
 PRIVATE LABEL FZ PRETZELS                                                   6.61           2,199,592
 HANOVER FOODS CORP FZ PRETZELS                                              4.21           1,141,103
 AUNTIE ANNES INC FZ PRETZELS                                                3.60            655,820
 SUPER PRETZEL FZ PRETZELS                                                   54.56          13,825,403
 SUPER PRETZEL SOFTSTIX FZ PRETZELS                                          12.63          3,889,045
 LEAN CUISINE FZ PRETZELS                                                    9.06           2,636,403
 PRIVATE LABEL FZ PRETZELS                                                   6.61           2,199,592
 HANOVER FZ PRETZELS                                                         4.21           1,141,103



Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 143 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll....

     PRETZELS                                                                                   Unit Sales
                                                                                               % Chg YAgo
     CATEGORY --FZ APPETIZERSI                                                                    (0.89)
     SNACK ROLLS
     FZ PRETZELS                                                                                   3.09
     J & J SNACK FOODS CORP FZ PRETZELS                                                           (2.45)
     NESTLE USA INC FZ PRETZELS                                                                   42.50
     PRIVATE LABEL FZ PRETZELS                                                                     5.29
     HANOVER FOODS CORP FZ PRETZELS                                                              (19.96)
     AUNTIE ANNES INC FZ PRETZELS                                                                 92.49
     SUPER PRETZEL FZ PRETZELS                                                                    (159)
     SUPER PRETZEL SOFTSTIX FZ PRETZELS                                                           (3.88)
     LEAN CUISINE FZ PRETZELS                                                                     42.50
     PRIVATE LABEL FZ PRETZELS                                                                     5.29
     HANOVER FZ PRETZELS                                                                         (19.96)
     Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
     Drugstores, Mass Market Retailers, Gas/C-Stores, Military
     Commissaries and Select Club & Dollar Retail Chains),
     Latest 52 Weeks Ending May 17, 2015




Load-Date: November 6, 2015


 End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 144 of 169
  Today's pretzel logic: the pretzel segment today maintains time-honored
  product formats interspersed with innovative flourishes that can capture
 more snack dollars.; United States snack pretzel sales, sales change, and
share of sales by manufacturer in dollars, units and percentages for the year
                             through May 17, 2015
                                          Snack Food & Wholesale Bakery

                                                      July 2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
Tablebase

Section: Pg. 44; Vol. 104; No.7; ISSN: 0037-7406
Length: 2353 words
Highlight: State of the Industry: SNACKS 2015: PRETZELS

Body


The classic pretzel, likely dating back to the Middle Ages, draws its simple inspiration from three basic ingredients:
water, flour and salt. Pennsylvania Dutch communities in the U.S. eventually popularized the pretzel and brought to
life the hard, crunchy, shelf-stable snack we know today.

While today's pretzel market--frozen soft pretzels and hard shelf-stable types--continues those time-honored
traditions, new levels of innovation currently seek to capture more market share via new product formats and flavor
profiles that range from salty to savory and sweet.

[ILLUSTRATION OMITTED]

Market data

Despite a strong diversity of new product launches, the pretzels subcategory within salty snacks saw rather flat
sales for the 52 weeks ending May 17, 2015, per IRI, Chicago, down 0.99 percent in dollar sales to $1.22 billion.
Sales of frozen soft pretzels painted a rosier picture, up 5.56 percent in dollar sales to $77.90 million.

Both segments of pretzels--whether soft and frozen or crunchy and shelf-stable--continue to see relatively strong
performance in private label. In salty snacks, private label was up 8.48 percent in dollar sales to $214.61 million for
the 52-week period. In frozen pretzels, private label was up 13.94 percent in dollar sales to $5.15 million.

Looking back

Snyder's-Lance Inc. remains strong at the No. 1 slot in pretzels. And while its traditional Snyder's of Hanover
Pretzels sold well, taking in $434.10 million, dollar share dropped by 1.01 percent.

The most growth came through innovation. The Snyder's of Hanover 100-Calorie Pack, introduced in 2012 and
currently the No. 6 brand in the segment, grew by 17.05 percent in dollar sales to $18.33 million. And the
company's Spoonz pretzels, launched in early 2014, had a strong first year, bringing in $3.67 million for the 52-
week period. Its brand-new Poppers line--hollow, light, crunchy pretzel pieces in Original, Cinnamon Sugar and
Three Cheese--Iaunched in February 2015, garnered $3.13 million to date.




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 145 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll. ...

In the wake of its success with Spoonz in positioning pretzel products to compete with the cracker category
Snyder's-Lance also released Snyder's of Hanover Bowties in early 2015, flat, thin, dippable, cracker-like pretzels
billed as "better-for-you" in Original, Everything and Parmesan Garlic.

Other recent developments at Snyder's-Lance include a reformulation of its Snyder's of Hanover Peanut Butter
Pretzel Sandwiches to include honey as the sweetener, and the release of Raspberry Creme Sweet Pretzel
Sandwiches just before Valentine's Day this year.

[ILLUSTRATION OMITTED]

[ILLUSTRATION OMITTED]

The company also launched Snack Factory Pretzel Crisps Gluten Free Minis this year, in Original, Salted Caramel
and Cheddar, as well as two coated products, Gluten Free Dark Chocolate Flavored Crunch Minis and Gluten Free
Vanilla Yogurt Flavored Crunch Minis.

Rold Gold, part of Frito-Lay North America, also added some sweetness to the mix this year with its Cookies &
Cream Flavored Pretzel Dippers and Fudge Brownie Flavored Pretzel Dippers, featuring small pretzel rods
packaged with indulgent, cookie-inspired dips.

While Utz Quality Foods' pretzels overall were down 6.93 percent in dollar sales for the 52 weeks ending May 17,
2015, per IRI, its Bachman brand, ranked as the No.9 brand per IRI, rose 5.84 percent in dollar sales to $15.00
million.

[ILLUSTRATION OMITTED]

Other products have chipped away at market share, with smaller brands seeing strong dollar share growth. Unique
Splits from Unique Pretzel Bakery was up 25.82 percent in dollar share to $5.02 million, with its Unique Pretzels up
13.68 percent to $4.80 million.

Looking forward

Pretzel concepts continue to migrate across categories--from buns and rolls to bagels and even pizza crust. And
various shapes have long played a part in shelf-stable crispy pretzel snacks, with thins, cracker-like shapes and
pieces among the most-recent additions to the mix.

Soft pretzels are now available in shapes like sticks and nuggets. Foodservice pretzel maker Auntie Annie's, from
Focus Brands, has expanded into the freezer case, offering its Soft Pretzels and Pretzel Nuggets in Classic and
Cinnamon Sugar varieties, in addition to sandwich-oriented products.

Frozen soft pretzels can bridge the gap between snack and sandwich through fillings, and J&J Snack Foods leads
the pack in such applications via its SuperPretzel and Kim & Scott's Gourmet Pretzels retail brands, with the latter
offering products like Pizza Pretzel, Grilled Cheese and Cheddar Jalapeno.

Frozen soft pretzels could see retail expansion by striving to capture elements of foodservice experiences.
"Customization and freshness are two big trends in foodservice poised for retail," says Dena Strehlow, Ph.D.,
director, customer innovation and strategy ADM, Decatur, IL. "This is driven by consumers wanting a different
eating experience. For example, some like pretzels with cheese or honey-mustard dip, while others like them paired
with chocolate or nut butter. Being able to customize their eating experience is important to consumers, including
kids." She also notes that size could build interest, citing the classic foodservice favorite of a freshly prepared, giant
baked pretzel served warm with cheese.

[ILLUSTRATION OMITTED]




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 146 of 169
     Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                               innovative flourishes that can capture more snack doll....

Pretzels also continue to move toward better-for-you positioning. "A lot of the pretzel work that we have done
recently has focused on gluten-free, better-for-you and whole -grain formulations," says Kati Ledbetter, technical
sales manager, ADM. "Companies want to use a fiber call-out on their labels. A pretzel is basically carbohydrate-
based, so formulators are trying to understand how they can incorporate or increase nutritionals. We are seeing
them do this through a variety of ingredients. Fiber and protein tend to be where they are targeting."

[ILLUSTRATION OMITTED]

Ledbetter finds that specialty fiber ingredients can add crispness to foods with low moisture and low water activity--
an attribute that can help extend shelf life.

It can also help to increase satiety says Doris Dougherty, technical service representative, Fibersol, ADM.
"Evidence indicates that consuming 10 grams of fiber with a meal can enhance satiety" she explains, suggesting
that satiety-building pretzels could be components of ready-to-eat lunch products.

As witnessed in the cracker category, pretzel manufacturers continue to differentiate products via inclusions, like
seeds. "The pretzel category has historically carried differentiated benefits from other snacks," says Strehlow.
"Wellness, along with taste and texture, make the category unique. The pretzel is a wonderful carrier of flavor and
nutritional ingredients, such as seeds. Whole grain, fiber and protein are benefits consumers are looking for, and
there are many opportunities for innovation to consider in this category."

Combining health with snacking convenience is influencing the pretzel category, says David Woollard, group sales
manager, seasoning and spraying, tna, Sydney "Manufacturers increasingly seek to create snacks that contain less
fat, but still fulfill expectations on taste, and are looking for customized equipment that allows flavor flexibility Oil or
fat are key ingredients in most snack and bakery production lines."

While traditional pretzels are fat-free, varying levels of fat can enter formulas today due to other ingredients in the
mix, such as topical applications. "Besides influencing the taste and texture of a product, fat also significantly
improves the adhesion of flavors and acts as a binding agent to improve particle cohesion," says Woollard.
"Applying the right amount of oil onto the product is vital to satisfy consumer demand for uniform appearance, taste
and texture."

But the fat declaration on a product label can impact appeal. "For manufacturers, this means the amount of oil
needs to be controlled accurately, so the product meets the nutritional value specification on the label," Woollard
continues. "In addition, machines that are able to handle higher concentrations of seasoning powder require less fat
and oil to be sprayed onto the products for the seasoning to stick, opening up further possibilities of lower-fat
applications and minimal fat declarations."

[ILLUSTRATION OMITTED]

Of course, pretzels today are no strangers to indulgence, as well, with flavor profiles that include maple, bacon,
Cheddar and caramel surfacing, as well as coatings of chocolate and peanut butter. "There is a growing trend
toward ready-to-consume indulgence," says Woollard. "Consumers seeking to indulge look to exciting flavors and
combinations that offer a real treat, with exotic and hot flavors, for example, growing in popularity. Consumer
demand for more choice and flavor variety, therefore, further influences the decision-making process."

This means that snack manufacturers today need equipment that can quickly change between wet and dry
applications and are able to run a variety of flavors, capacities, package sizes and materials, notes Woollard. "By
choosing a flexible seasoning system, manufacturers can quickly configure their seasoning options to be able to
respond rapidly to shifts in consumer demand and preferences."

Consumers want a consistently flavored product that looks good and tastes fresh, says Woollard. "As such,
manufacturers need to select seasoning systems that deliver on these desired elements, while also ensuring that




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 147 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack doll. ...

the seasoning is applied effectively and consistently." He notes that an effective seasoning system can significantly
improve production line efficiencies, reducing waste and minimizing downtime.

Some aspects of the pretzel segment have certainly strayed far afield from original water, flour and salt versions.

"For decades, the once-staid pretzel category positioned itself as the baked, more-healthful alternative to other
snacks, but that's all changed," says Woollard. "Over the past few years, the pretzel market has witnessed
significant new product innovation whereby flavor, shape and texture have become key differentiators. While the
traditional pretzel form remains popular amongst consumers, chefs and manufacturers are increasingly
experimenting to create a unique twist on this ubiquitous staple."

Expect to see pretzels continue on this adventuresome path. "Whether savory or sweet, popular pairings include
sea salt and cracked black pepper, honey mustard and onion, chocolate and peanut butter, and cinnamon and
toffee," says Woollard.

At the same time, select shopper demographics will continue to find appeal in classic, timeless pretzel knots that
offer ultra-simple ingredient statements--an easy task for pretzels--with a product appearance aligned with artisan
ideals, perhaps via manufacturing processes that can build a certain degree of acceptable irregularity into products.

In order to see new levels of growth as a category, the strong currents of innovation we're starting to see in pretzels
will need to continue.

Douglas J. Peckenpaugh, Chief Editor
      PRETZELS                                                                 Dollar Sales        Dollar Sales
                                                                                                   % Chg YAgo
      CATEGORY--SAL TY SNACKS                                                $21,254,379,520           4.55
      PRETZELS                                                               $1,223,423,616           (0.99)
      SNYDERS-LANCE INC PRETZELS                                              $459,858,240             0.90
      PRIVATE LABEL PRETZELS                                                  $214,612,288             8.48
      FRITO LAY PRETZELS                                                      $189,299,344           (11.06)
      MARS INC PRETZELS                                                       $127,177,184             2.32
      UTZ QUALITY FOODS PRETZELS                                               $80,654,656            (6.93)
      SNYDERS OF HANOVER PRETZELS                                             $434,104,384            (1.01 )
      PRIVATE LABEL PRETZELS                                                  $214,612,288             8.48
      ROLD GOLD PRETZELS                                                      $189,299,312           (11.06)
      COMBOS PRETZELS                                                         $127,177,184             2.32
      UTZ PRETZELS                                                             $72,133,424            (7.38)
      PRETZELS                                                                 Dollar Share         Unit Sales
                                                                                                     of Type
      CATEGORY --SAL TY SNACKS                                                                    9,449,796,608
      PRETZELS                                                                    100.00           518,695,936
      SNYDERS-LANCE INC PRETZELS                                                  37.59            173,853,712
      PRIVATE LABEL PRETZELS                                                      17.54            124,099,744
      FRITO LAY PRETZELS                                                           15.47            70,881,608
      MARS INC PRETZELS                                                            10.40           62,837,964
      UTZ QUALITY FOODS PRETZELS                                                   6.59            25,060,720
      SNYDERS OF HANOVER PRETZELS                                                 35.48            166,818,384
      PRIVATE LABEL PRETZELS                                                       17.54           124,099,744
      ROLD GOLD PRETZELS                                                           15.47            70,881,576
      COMBOS PRETZELS                                                              10.40           62,837,964
      UTZ PRETZELS                                                                  5.90            22,678,576
      PRETZELS                                                                                      Unit Sales




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 148 of 169
Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                          innovative flourishes that can capture more snack dolL ...

                                                                                          % Chg YAgo
 CATEGORY--SAL TY SNACKS                                                                      3.80
 PRETZELS                                                                                    (1.12)
 SNYDERS-LANCE INC PRETZELS                                                                   0.10
 PRIVATE LABEL PRETZELS                                                                       6.71
 FRITO LAY PRETZELS                                                                          (12.37)
 MARS INC PRETZELS                                                                           (1.09)
 UTZ QUALITY FOODS PRETZELS                                                                  (8.20)
 SNYDERS OF HANOVER PRETZELS                                                                 (1.66)
 PRIVATE LABEL PRETZELS                                                                       6.71
 ROLD GOLD PRETZELS                                                                          (12.37)
 COMBOS PRETZELS                                                                             (1.09)
 UTZ PRETZELS                                                                                (8.10)
 Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
 Drugstores, Mass Market Retailers, Gas/C-Stores, Military
 Commissaries and Select Club & Dollar Retail Chains),
 Latest 52 Weeks Ending May 17, 2015

 PRETZELS                                                                 Dollar Sales     Dollar Sales
                                                                                           % Chg YAgo
 CATEGORY--FZ APPETIZERS/                                               $2,040,017,280         0.31
 SNACK ROLLS
 FZ PRETZELS                                                             $77,898,776           5.56
 J & J SNACK FOODS CORP FZ PRETZELS                                       $57,278,420         (1.72)
 NESTLE USA INC FZ PRETZELS                                               $7,055,919          48.49
 PRIVATE LABEL FZ PRETZELS                                                $5,149,402          13.94
 HANOVER FOODS CORP FZ PRETZELS                                            $3,279,853         (8.35)
 AUNTIE ANNES INC FZ PRETZELS                                              $2,806,733         111.03
 SUPER PRETZEL FZ PRETZELS                                                $42,502,692         (0.94)
 SUPER PRETZEL SOFTSTIX FZ PRETZELS                                       $9,837,530          (3.99)
 LEAN CUISINE FZ PRETZELS                                                 $7,055,919          48.49
 PRIVATE LABEL FZ PRETZELS                                                $5,149,402          13.94
 HANOVER FZ PRETZELS                                                      $3,279,853         (8.35)
 PRETZELS                                                                 Dollar Share      Unit Sales
                                                                                             of Type
 CATEGORY--FZ APPETIZERS/                                                                  557,153,408
 SNACK ROLLS
 FZ PRETZELS                                                                100.00          27,308,502
 J & J SNACK FOODS CORP FZ PRETZELS                                          73.53          19,946,250
 NESTLE USA INC FZ PRETZELS                                                  9.06           2,636,403
 PRIVATE LABEL FZ PRETZELS                                                   6.61           2,199,592
 HANOVER FOODS CORP FZ PRETZELS                                               4.21          1,141,103
 AUNTIE ANNES INC FZ PRETZELS                                                3.60            655,820
 SUPER PRETZEL FZ PRETZELS                                                   54.56          13,825,403
 SUPER PRETZEL SOFTSTIX FZ PRETZELS                                          12.63          3,889,045
 LEAN CUISINE FZ PRETZELS                                                     9.06          2,636,403
 PRIVATE LABEL FZ PRETZELS                                                    6.61          2,199,592
 HANOVER FZ PRETZELS                                                          4.21          1,141,103



Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 149 of 169
    Today's pretzel logic: the pretzel segment today maintains time-honored product formats interspersed with
                              innovative flourishes that can capture more snack dolL ...

     PRETZELS                                                                                   Unit Sales
                                                                                               % ChgYAgo
     CATEGORY--FZ APPETIZERS/                                                                     (0.89)
     SNACK ROLLS
     FZ PRETZELS                                                                                   3.09
     J & J SNACK FOODS CORP FZ PRETZELS                                                           (2.45)
     NESTLE USA INC FZ PRETZELS                                                                   42.50
     PRIVATE LABEL FZ PRETZELS                                                                     5.29
     HANOVER FOODS CORP FZ PRETZELS                                                              (19.96)
     AUNTIE ANNES INC FZ PRETZELS                                                                 92.49
     SUPER PRETZEL FZ PRETZELS                                                                    (159)
     SUPER PRETZEL SOFTSTIX FZ PRETZELS                                                           (3.88)
     LEAN CUISINE FZ PRETZELS                                                                     42.50
     PRIVATE LABEL FZ PRETZELS                                                                     5.29
     HANOVER FZ PRETZELS                                                                         (19.96)
     Source: IRI, Chicago, Total U.S. Multi-Outlet (Supermarkets,
     Drugstores, Mass Market Retailers, Gas/C-Stores, Military
     Commissaries and Select Club & Dollar Retail Chains),
     Latest 52 Weeks Ending May 17, 2015




Load-Date: November 6, 2015


 End of Document




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 150 of 169
     Two Generics Can Make a Mark: Princeton Vanguard v. Frito-Lay North
                                 America
                                                    National Law Review
                                             June 30, 2015 Tuesday 9:55 PM EST


Copyright 2015 Newstex LLC All Rights ReselVed

Length: 703 words
Byline: McDermott Will Emery

Body


Jun 30, 2015( National Law Review: http://www.natlawreview.com Delivered by Newstex) <nil> Teri H.P. Nguyen[1]
<nil> The U. S. Court of Appeals for the Federal Circuit vacated and remanded for further proceedings the decision
of the Trademark Trial and Appeal Board (TTAB or Board) cancelling the registration of the mark PRETZEL
CRISPS, finding the Board applied the wrong legal standard for genericness.

Princeton Vanguard, LLC v. Frito-Lay North America, Inc., Case No. 14-1517 (Fed. Cir., May 15, 2015) (O'Malley,
J.).<nl/> A party opposing an application for mark or petitioning to cancel a mark bears the burden of proving
genericness by a preponderance of evidence. Frito-Lay opposed Princeton Vanguard's application to register
PRETZEL CRISP, arguing that the term is generic for pretzel crackers. The Board sustained Frito-Lay's opposition
and granted its petition for cancellation. According to the Board, if a mark is compound, then the 1987 Gould Paper
case applies, allowing it to analyze the terms individually. If on the other hand, the mark is a phrase, then the 1999
American Fertility cases applied, requiring the Board to consider the mark in its entirety. The Board found that the
term 'pretzel crisp' was a compound term, not a phrase, thereby permitting it to consider the terms individually
under Gould. In doing so, the Board determined that 'pretzel' was generic for pretzels and pretzel snacks, while
'crisp' was generic for crackers leading to the conclusion that 'pretzel crisp' was generic for 'pretzel crackers.'
Princeton Vanguard appealed. <nil> The Federal Circuit clarified that there is only one legal standard for
genericness: the two-part test set forth in the 1986 Marvin Ginn case. Under this test, in order to determine whether
a mark is generic, the Board must identify the genus of goods or services at issue and then assess whether the
public understands the mark, as a whole, to refer to that genus. The test is the same regardless of whether the
mark is a compound term or a phrase. The Federal Circuit had previously explained that even if each of the
constituent words in a combination mark is generic, the combination is not generic unless the entire formulation
does not add any meaning to the otherwise generic mark.<nl/> Applying its president to this case, the Federal
Circuit noted that since the record was replete with evidence of the public's perception of the term PRETZEL
CRISP as a whole, it was unclear why the Board would resort to analyzing the terms individually. Although the
Board claimed it would have reached the same conclusion had it analyzed the term as a phrase, the Court found no
indication that the Board actually conducted such an analysis.<nl/> Rather, as the Court noted, although the record
contained evidence, including declarations, survey evidence and evidence of use of the mark PRETZEL CRISP in
the snack food industry, the Board gave 'controlling weight' to the dictionary definitions, selective evidence of use by
the public and evidence of use by Frito-Lay itself. For example, the Court observed that the Board improperly
focused on evidence of the word 'crisp' in isolation and considered a few selected examples of 'pretzel crisp.'
Further, despite finding no flaws in the two genericness surveys submitted by the parties, the Board disregarded the
results of survey evidence without explanation. Finally, in the Federal Circuit's view the Board took a 'short cut,'
ignoring evidence that might have compelled a contrary conclusion. On remand, the Court instructed the Board to
 apply the appropriate legal standard, consider all of the evidence, and give appropriate consideration to the
proffered survey evidence.<nll> Practice Note: Regardless of whether a mark is a compound term or a phrase,
there is only one legal standard for determining whether a mark is generic, and it is a two-part inqUiry. But the



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 151 of 169
                    Two Generics Can Make a Mark: Princeton Vanguard v. Frito-Lay North America

critical issue is whether members of the relevant public primarily use or understand the term sought to be protected
to refer to the genus or class of goods or services in question.<nl/> Do not use pagination for this article: 0 <nl/>©
2015 McDermott Will ... ery<nl/> [ 1]: http://www.natlawreview.com/author/teri-hp-nguyen


Load-Date: June 30, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 152 of 169
                                        Trademark Review I June 2015
                                                        JD Supra
                                             June 29,2015 Monday 1:55 PM EST


Copyright 2015 Newstex LLC All Rights Reserved

Length: 170 words
Byline: Knobbe Martens Olson Bear LLP

Body


Jun 29, 2015( JD Supra: http://www.jdsupra.com Delivered by Newstex) <nil> Contributor: Knobbe Martens Olson
... ar LLP [View: Profile[1] I Documents[2]]<nl/>Publication Date: 06/29/2015 Document Type: Articie/Newsletter
Subject Matter: Art, Entertainment, ... orts Law, Civil Procedure, Communications ... dia Law, Intellectual Property
Summary: Is PRETZEL CRISPS a Generic Term? Federal Circuit Resets Standard for Genericness -<nl/><nl/>ln
an earlier precedential decision, the TTAB held there was a dichotomy in the standard for determining whether an
applied-for mark was generic, depending on whether the mark was a phrase or a compound term. The TTAB took
the position that it had to consider the mark in its entirety only if the mark was a phrase, and that if the mark was a
compound term, it could short-cut the analysis by focusing only on the individual words and not on the entirety of
the mark.<nl/> [ 1]:                           http://www.jdsupra.com/profile/Knobbe_Martens/ [ 2]:
http://www.jdsupra.com/profile/Knobbe_Martens_docs/


Load-Date: June 29, 2015


  End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 153 of 169
    Press Release: Snyder's-Lance to support Celiac Disease Foundation by
        donating portions of sales from the Snyder's of Hanover brand
                                                 Dow Jones Institutional News
                                              June 23, 2015 Tuesday 8:35 PM GMT


Copyright 2015 Factiva ®, from Dow Jones
All Rights Reserved




                           I
Copyright © 2015, Dow Jones & Company, Inc.



  C     DOW JONES t'41:            R S


Length: 703 words

Body


Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the Snyder's of Hanover
brand

PR Newswire

CHARLOTTE, N.C., June 23,2015

CHARLOTTE, N.C., June 23, 2015 IPRNewswirel -- Snyder's of Hanover(R), maker of the No.1 gluten-free pretzel
in the U.S., is raising awareness and funds to support Celiac Disease Foundation (CD F). For the second year,
Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) and its Snyder's of Hanover brand will donate $0.05 from the sale of
specially marked bags through June 30. The brand is also communicating the CDF partnership on special
packaging during the promotional time period.

According to CDF, celiac disease is estimated to affect 1 in 100 people worldwide, and consumer research reveals
that nearly one out of three American adults wants to cut down or be free of gluten in their diets.

"At Snyder's-Lance we recognize there is a critical need to offer snacking solutions to consumers on a gluten-free
diet. We also want to help support programs that raise awareness and fund gluten-free education that can help
advance research for a cure," said Rod Troni, Chief Marketing Officer, Snyder's-Lance, Inc. "Through this program
with Celiac Disease Foundation, the Snyder's of Hanover brand will take an active role in the mission to improve the
lives of anyone living with gluten-related disorders."

Snyder's of Hanover(R) launched its line of Gluten-Free Pretzels in 2013, and offers flavorful snacking options,
including Hot Buffalo Wing and Honey Mustard Pretzel Sticks.

In addition to Snyder's of Hanover(R), other Snyder's-Lance brands offer gluten-free options including:
    -- Lance(R) gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers;

    -- Snack Factory(R) Pretzel Crisps(R) gluten-free Minis;




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 154 of 169
   Press Release: Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the
                                         Snyder's of Hanover brand

   -- Cape Cod(R) gluten-free Dipping Shells in three varieties -- Four Bean,
      Blue Corn Multigrain and Ancient Grain;

   -- Eatsmart Naturals' Sea Salt and Lime Dipping Chips;

   -- Late July(R) Organic Snacks Mild Green Mojo, Sweet Potato and Sea Salt
      Seashore multigrain snack chips.


"If you're shopping this month, consider choosing a bag of Snyder's of Hanover gluten-free pretzels with the blue
label, to help further the cause, educate and generate greater awareness of celiac disease," said Marilyn G. Geller,
CEO of Celiac Disease Foundation.

About Snyder's-Lance, Inc.

Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets snack foods throughout the
United States and internationally. Snyder's-Lance's products include pretzels, sandwich crackers, pretzel crackers,
potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks. Snyder's-Lance has
manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona, Massachusetts, Florida,
Wisconsin and Ohio. Products are sold under the Snyder's of Hanover(R), Lance(R), Cape Cod(R), Snack
Factory(R) Pretzel Crisps(R), Late July(R), Krunchers!(R), Tom's(R), Archway(R), Jays(R), Stella D'oro(R),
Eatsmart(TM), O-Ke-Doke(R) and other brand names. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G

About Celiac Disease Foundation

Celiac Disease Foundation (CDF) drives diagnosis and treatment of celiac disease, one of the world's most
common, and least diagnosed genetic autoimmune diseases. A non-profit, public benefit corporation established in
1990, CDF leads the fight to improve the quality of life for all people affected by gluten-related disorders through a
comprehensive program of education, advocacy and research initiatives. For more information about CDF, visit
celiac.org or call (818)716-1513.

Photo - http://photos.prnewswire.com/prnh/20150623/225164

Logo - http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visit: http://www.prnewswire.com/news-releases/snyders-Iance-to-
support-celiac-disease-foundation-by-donating-portions-of-sales-from-the-snyders-of-hanover-brand-
300103607.html

SOURCE Snyder's-Lance, Inc.

ICONTACT: Stephen Hass, stephen.hass@lgapr.com, 704-552-6565

(END) Dow Jones Newswires

June 23,201516:35 ET (20:35 GMT)



Notes

PUBLISHER: Dow Jones & Company, Inc.



Load-Date: October 28, 2016



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 155 of 169
 Press Release: Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the
                                       Snyder's of Hanover brand



End of Document




   Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 156 of 169
 Snyder's-Lance to support Celiac Disease Foundation by donating portions
               of sales from the Snyder's of Hanover brand
                                                           PR Newswire
                                             June 23, 2015 Tuesday 4:34 PM EST


Copyright 2015 PR Newswire Association LLC All Rights Reserved

Length: 643 words
Dateline: CHARLOTTE, N.C., June 23,2015

Body


 Snyder's of Hanover®, maker of the No.1 gluten-free pretzel in the U.S., is raising awareness and funds to support
Celiac Disease Foundation (CDF). For the second year, Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) and its Snyder's
of Hanover brand will donate $0.05 from the sale of specially marked bags through June 30. The brand is also
communicating the CDF partnership on special packaging during the promotional time period.

According to CDF, celiac disease is estimated to affect 1 in 100 people worldwide, and consumer research reveals
that nearly one out of three American adults wants to cut down or be free of gluten in their diets.

"At Snyder's-Lance we recognize there is a critical need to offer snacking solutions to consumers on a gluten-free
diet. We also want to help support programs that raise awareness and fund gluten-free education that can help
advance research for a cure," said Rod Troni, Chief Marketing Officer, Snyder's-Lance, Inc. "Through this program
with Celiac Disease Foundation, the Snyder's of Hanover brand will take an active role in the mission to improve the
lives of anyone living with gluten-related disorders."

Snyder's of Hanover® launched its line of Gluten-Free Pretzels in 2013, and offers flavorful snacking options,
including Hot Buffalo Wing and Honey Mustard Pretzel Sticks.

In addition to Snyder's of Hanover®, other Snyder's-Lance brands offer gluten-free options including:

Lance® gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers; Snack Factory® Pretzel Crisps®
gluten-free Minis; Cape Cod® gluten-free Dipping Shells in three varieties - Four Bean, Blue Corn Multigrain and
Ancient Grain; Eatsmart Naturals' Sea Salt and Lime Dipping Chips; Late July® Organic Snacks Mild Green Mojo,
Sweet Potato and Sea Salt Seashore multigrain snack chips.

"If you're shopping this month, consider choOSing a bag of Snyder's of Hanover gluten-free pretzels with the blue
label, to help further the cause, educate and generate greater awareness of celiac disease," said Marilyn G. Geller,
CEO of Celiac Disease Foundation.

About Snyder's-Lance, Inc.Snyder's-Lance, Inc., headquartered in Charlotte, N.C., manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Wisconsin and Ohio. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,
Eatsmart(TM), O-Ke-Doke® and other brand names. Products are distributed nationally through grocery and mass
merchandisers, convenience stores, club stores, food service outlets and other channels. LNCE-G




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 157 of 169
     Snyder's-Lance to support Celiac Disease Foundation by donating portions of sales from the Snyder's of
                                               Hanover brand

About Celiac Disease FoundationCeliac Disease Foundation (CDF) drives diagnosis and treatment of celiac
disease, one of the world's most common, and least diagnosed genetic autoimmune diseases. A non-profit, public
benefit corporation established in 1990, CDF leads the fight to improve the quality of life for all people affected by
gluten-related disorders through a comprehensive program of education, advocacy and research initiatives. For
more information about CDF, visit celiac.org or call (818)716-1513.

Photo -http://photos.prnewswire.com/prnh/20150623/225164
Logo -        http://photos.prnewswire.com/prnh/20150203/173341 LOGO

To view the original version on PR Newswire, visithttp://www.prnewswire.com/news-releases/snyders-lance-to-
support-celiac-disease-foundation-by-donating-portions-of-sales-from-the-snyders-of-hanover-brand-
300103607.html

SOURCE Snyder's-Lance, Inc.


CONTACT: Stephen Hass, stephen.hass@lgapr.com, 704-552-6565


Load-Date: June 24, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 158 of 169
Snyder's-Lance to Support Celiac Disease Foundation by Donating Portions
                 of Sales from Snyder's of Hanover Brand
                                                         India Retail News
                                                 June 23,2015 Tuesday 6:30 AM EST


Copyright 2015 Contify.com All Rights Reserved

Length: 349 words

Body


June 23 -- Snyder's of Hanover, maker of the No.1 gluten-free pretzel in the U.S., is raising awareness and funds
to support Celiac Disease Foundation (CD F). For the second year, Snyder's-Lance, Inc. (Nasdaq-GS: LNCE) and
its Snyder's of Hanover brand will donate $0.05 from the sale of specially marked bags through June 30. The brand
is also communicating the CDF partnership on special packaging during the promotional time period.

According to CDF, celiac disease is estimated to affect 1 in 100 people worldwide, and consumer research reveals
that nearly one out of three American adults wants to cut down or be free of gluten in their diets.

"At Snyder's-Lance we recognize there is a critical need to offer snacking solutions to consumers on a gluten-free
diet. We also want to help support programs that raise awareness and fund gluten-free education that can help
advance research for a cure," said Rod Troni, Chief Marketing Officer, Snyder's-Lance, Inc. "Through this program
with Celiac Disease Foundation, the Snyder's of Hanover brand will take an active role in the mission to improve the
lives of anyone living with gluten-related disorders."

Snyder's of Hanover launched its line of Gluten-Free Pretzels in 2013, and offers flavorful snacking options,
including Hot Buffalo Wing and Honey Mustard Pretzel Sticks.

In addition to Snyder's of Hanover, other Snyder's-Lance brands offer gluten-free options including:

* Lance gluten-free Peanut Butter and Cheddar Cheese Sandwich Crackers;

* Snack Factory Pretzel Crisps gluten-free Minis;

* Cape Cod gluten-free Dipping Shells in three varieties - Four Bean, Blue Corn Multigrain and Ancient Grain;

* Eatsmart Naturals' Sea Salt and Lime Dipping Chips;

* Late July Organic Snacks Mild Green Mojo, Sweet Potato and Sea Salt Seashore multigrain snack chips.

"If you're shopping this month, consider choosing a bag of Snyder's of Hanover gluten-free pretzels with the blue
label, to help further the cause, educate and generate greater awareness of celiac disease," said Marilyn G. Geller,
CEO of Celiac Disease Foundation.

Source: Snyder's-Lance


Load-Date: June 24, 2015


   End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 159 of 169
                     Synder's Lance wins appeal in TM spat with PepsiCo.
                                              just-food.com
                                               June 4,2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 Aroq Limited

Length: 267 words

Body

  Byline: Katy Askew

   Princeton Vanguard, a division of Snyder's-Lance, has won an appeal to overturn a ruling preventing it
registering Pretzel Crisps as a trademark.

   The US Court of Appeals for the Federal Circuit found that the Trademark Trial and Appeal Board "erred
in its genericness analysis when it assessed the Pretzel Crisps mark as a compound term instead of a
phrase" .

   The TTAB, which was acting on a motion filed by PepsiCo's snack business Frito Lay, had previously
cancelled Princeton Vanguard's TM for Pretzel Crisps. According to the Board's assessment, the trademark
could not be registered because it was a generic term for pretzel crackers.

  The Court of Appeals found that the TTAB applied the        "incorrect   legal   standard"   when   it assessed
whether Pretzel Crisps constituted a generic term.

   "Because we find that the Board applied the incorrect legal standard in assessing whether the term
Pretzel Crisps is generic, we vacate the Board's decision cancelling [the trade mark registration] and its
decision sustaining Frito-Lay's opposition," the Court concluded.

   Princeton Vanguard initially registered the Pretzel Crisps TM in 2004. Frito Lay launched its challenge
to the trademark in 2010.
   A spokesperson for PepsiCo told just-food: "PepsiCo doesn't comment on litigation." Snyder's-Lance did
not respond to requests for comment.
   The case has now been referred back to the TTAB.
   This article was originally published on just-food. com on 4 June 2015. For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 21,2016


   End of Document




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 160 of 169
     EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS'
                           EXCHANGE
                                        Wisconsin State Journal (Madison, Wisconsin)
                                           June 3, 2015 Wednesday, ALL EDITION


Copyright 2015 Madison Newspapers, Inc. All Rights Reserved

Section: TASTE; Pg. D2; Cook's Exchange
Length: 1289 words
Byline: CATHERINE MURRAY, For the State Journal

Body


Time passes so quickly. It seems like yesterday that Edgewood High School parents decided to compile a
fundraising cookbook featuring favorite family and staff recipes. Appropriately titled "Let's Eat," the book debuted in
1977 and sold well warranting second and third printings through the years.

When something of this nature has the sweet taste of success, it's only natural for a sequel to be considered
sometime in the future. And besides, Edgewood's history is more than worthy of introducing to another generation.

So the idea was set in motion for "Let's Eat Too!" with Colleen Murphy Penwell, class of 1985, chairing the project.
With an exceptional committee of many talents, the sequel reminds us that Edgewood High School of the Sacred
Heart was founded in 1881 following the Rev. Samuel Mazzuchelli's efforts to establish a congregation in 1847.
Sponsored by the Dominican Sisters of Sinsinawa whose values continue to embrace truth, compassion, justice,
community and partnership, EHS's enrollment is open to students of varied education or religious backgrounds from
more than 35 middle schools within a 50-mile radius and more than 40 percent of students receive financial aid.
Edgewood has also been rewarded as being the first Madison high school named a "School of Excellence" by the
U.S Department of Education.

And there's so much more. The Edgewood faculty of 55 members average 20 years of teaching experience with
most holding advanced degrees. Attaining an average enrollment of about 600, courses include college prep
curriculum as well programs for students with learning challenges.

Their new 300-page cookbook recently shared by alumni records overseer Caryl Bremer includes a collection of old
favorites interspersed with tested new recipes never before shared.

Deciding to begin with an appetizer was easy because this one literally jumped out at me from the first page like a
cheer shouting "Wisconsin!" Thanks to Colin Schmidt, class of 2013, for submitting it.

Beer cheese pretzel dip

2 8-ounce packages cream cheese, softened

1f2-3/4 cup beer for desired consistency

1 envelope dry ranch dressing mix

2 cups shredded cheddar cheese, or more

Pretzels for dipping (Snyder's Butter Snaps or pretzel crisps work well)



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 161 of 169
              EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

In large bowl, combine cream cheese, ~ cup beer, and ranch dressing until smooth. Add cheddar cheese and
blend again. Add more beer or cheddar until desired consistency for dipping. Chill and serve with pretzels.

Note: Keeps in refrigerator for one week. Can use light cream cheese.

Every page turned in Let's Eat Too! held recipes that drew my attention, a smattering being Steve Ebert's
Oceanaire Seafood Room Maryland-style crab cakes; Debbie Cray's fig and walnut tapenade with goat cheese; the
Maloney family's Bubba's pepper poppers; the Fox family's collard greens with bacon; Katie Ripple's sweet potato
soup; Paul Reynolds' very own "World Famous" lasagna; Erika Frederick's honey-glazed oven-baked baby back
ribs; Colleen Rehm's Greek spaghetti with tomatoes and feta, Paul Cannarella's tiramisu for dessert?and the list
goes on and on with each recipe tested ahead of time.

Beth McLaughlin shared a recipe with that also intrigued me.

The Stone Pipe Inn salad

Salad:

16 ounces fresh spinach

16 ounces spring greens

~   red onion, sliced lengthwise

4 ounces cashews

1 pint fresh strawberries, cleaned and sliced

8 hard-boiled eggs, sliced or chopped

Mix all ingredients together in a large bowl.

Dressing:

2/3 cup canola oil

1/3 cup cider vinegar

2/3 cup sugar

1 teaspoon celery salt

2 teaspoon prepared yellow mustard

1 small onion, finely diced

Mix ingredients well and toss with salad.

Serves 12

Months ago, a request arrived for a potato recipe once served at a favorite Italian restaurant in town. Because the
restaurant no longer exists and the long wait hints that the recipe isn't available, this "easy make-ahead dish" might
please the reader just as much, thanks to Jane Didier Wagner, class of 84.

Parmesan potatoes

1 medium onion, chopped




      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 162 of 169
                EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

~   stick of butter

~   teaspoon salt

~   teaspoon pepper

1 cup half & half cream

12-24-ounce package of frozen hash browns

1 cup grated Parmesan cheese divided

Paprika

Heat oven to 350 degrees. Saute onion in butter. Add salt, pepper, cream and heat. Add potatoes and cook while
stirring until cream thickens. Add half of the grated Parmesan cheese and combine. Spray a 9X13-inch pan, spread
potatoes evenly and cover with foil. (At this point, this dish can be covered and refrigerated or frozen to be baked at
a later time.) Bake 30 minutes. Uncover and top with remaining Parmesan cheese. Sprinkle with paprika. Broil to
melt cheese to form a crust. Serve immediately.

Cooks' Exchange Note: I'd probably add some Italian parsley, basil and/or oregano to add a little color and flavor,
though other options seem endless.

I am happy to feature a favorite recipe submitted by Barbara McCormick and Petie Rudy, my Italian friend of
Edgefest fame whose creative ideas each year achieved fund-raising heights enabling major EHS renovations.
Described in the first printing as an "elegant luncheon or evening buffet entree" known as a Do-Ahead Seafood
Supreme, this is a simpler updated version with a different name.

Baked wild rice and crab dish

2 cups cooked wild rice

1 cup cooked white rice

1 cup crab meat

1 cup cooked shrimp, diced and divided

1   ~   cups celery, minced

1 medium onion, minced

1 green pepper, minced

4-ounce jar pimento, drained

3 10-ounce cans cream of mushroom soup, thinned with ~ cup milk

1 pound fresh mushrooms

1 tablespoon butter

Preheat oven to 350 degrees. Mix together wild rice, white rice, crab, ~ of the shrimp, celery, onion, green pepper,
pimento and % of the soup mixture. Place in 2-quart baking dish and bake for 1 hour. Brown mushrooms in 1
tablespoon butter. Add remaining shrimp and soup mixture to mushrooms, adding more milk until right consistency
for a sauce. Serve sauce hot over baked dish.

Serves 6


        Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 163 of 169
                 EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

On the sweet side, this suggestion for breakfast-in-bed was shared by Penwell, the "Let's Eat Too" chairperson,
and chosen because of my affection for coconut.

Coconut French toast

12 eggs

1 Y.! cup milk

2 teaspoon sugar

1 teaspoon cinnamon

14 slices day-old bread

7-ounce package flaked coconut

Maple syrup

Preheat oven to 475 degrees. Pour coconut into shallow dish and set aside. In large bowl, beat eggs. Add milk,
sugar and cinnamon. Add bread, one slice at a time, soaking one minute each side. Dredge each slice of bread in
coconut, coating both sides. Place prepared bread slices in single layer on greased baking sheets. Bake 5 minutes
on each side or until golden brown and cooked through. Serve with warmed syrup.

Serves 7

Here is a gluten-free, sports team favorite from Marigrace Carney, class of 2013.

Monster cookies

6 eggs, beaten

2 cups sugar

1 % teaspoons corn syrup

1 cup butter

2 cups brown sugar

3 cups crunchy peanut butter

1 % teaspoon vanilla

4 teaspoons baking soda

9 cups oatmeal

1 % cups M&M's

1 % cups chocolate chips

Preheat oven to 350 degrees. Beat eggs and add remaining ingredients in order given. Mix well. Use ice cream
scoop for large cookies, or a tablespoon scoop for smaller cookies, and place on un-greased cookie sheet. Bake
12-15 minutes.

Lorrie Goodwin's dessert selection is a sure favorite for anyone who needs just the right pie to serve on a Kentucky
Derby Saturday. Bourbon makes this authentic.



     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 164 of 169
                EDGEWOOD HIGH SCHOOL OFFERS UP FAVORITE RECIPES; COOKS' EXCHANGE

Kentucky pecan pie

~   cup butter, softened

1 cup sugar

3 eggs

% cup light corn syrup

Y<t teaspoon salt

1 teaspoon vanilla

2 tablespoons bourbon

% cup chocolate chips

% cup chopped pecans

Unbaked deep dish pie crust

Whipped cream

Preheat oven to 375 degrees. Cream butter and add sugar gradually. Add eggs, corn syrup, salt, and vanilla. Add
bourbon, chocolate chips and pecans. Pour into crust and bake for 40-50 minutes. Cool. Serve with whipped cream.


Load-Date: June 4, 2015


    End of Document




       Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 165 of 169
                          Snyder1s-Lance takes Pretzel Crisps Non-GMO.
                                                            just-food.com

                                                            June 2,2015


Copyright 2015 Gale Group, Inc.
All Rights Reserved
ASAP
Copyright 2015 Aroq Limited

Length: 554 words


Body

  Byline: Hannah Abdulla

   Snyder's     Lance    has      announced   its   Snack   Factory   Pretzel   Crisps   are   now   verified   by   the   Non-GMO
Project.

   The US company will begin introducing Non-GMO Project verified versions of its Pretzel Crisps across
retailers nationwide starting in the autumn.

   "For more than a decade, Pretzel Crisps have led the snack category with innovative products that
consumers love, so earning the Non-GMO Project Verification was a natural progression for us," said Peter
Michaud, SVP and general manager of the company's better-for-you snacks division Clearview Foods.
   "We remain committed to making the most delicious, wholesome snacks that we possibly can, and we're
proud to be working with the Non-GMO Project to evolve the entire Snack Factory portfolio to reflect a
clean, Non-GMO Project Verified seal."
   The Non-GMO Project is a US-based non-profit certification scheme set up in 2005 by natural retailers
The Natural Grocery Company and The Big Carrot Natural Food Market.

    press release follows:

   Snack Factory[R] Pretzel Crisps[R], the world's first - and the original - flat-baked pretzel cracker,
today announces that it has achieved Non-GMO Project Verification from The Non-GMO Project. Snack Factory
Pretzel Crisps have long been known as a popular "better for you" snack option and the brand is now
solidifying its commitment to providing quality, wholesome offerings by taking steps to become a
completely clean food.

   "For more than a decade, Pretzel Crisps have led the snack category with innovative products that
consumers love, so earning the Non-GMO Project Verification was a natural progression for us," said Peter
Michaud, Senior Vice President and General Manager of the Clearview Foods Division of Snyder's-Lance. "We
remain committed to making the most delicious, wholesome snacks that we possibly can, and we're proud to
be working with the Non-GMO Project to evolve the entire Snack Factory portfolio to reflect a clean, Non-
GMO Project Verified seal."

    Snack Factory Pretzel Crisps received Non-GMO Project Verification after a rigorous testing process to
ensure that all ingredients met the Non-GMO Project's heightened standards. Made with a simple ingredient
list, Non-GMO Project Verified Pretzel Crisps will have the same great taste and crunch that fans have
grown to love. Snack Factory will begin introducing Non-GMO Project Verified versions of its popular
Original, Everything, Sesame and Original Minis Pretzel Crisps across retailers nationwide, as well as
Non-GMO Project Verified Classic and Supreme Pretzel Crisps which are available at natural food stores,
starting in Fall 2015.

   Made with high-quality, all-natural ingredients, Snack Factory Pretzel Crisps are only 110 calories per
serving and contain no saturated fat, trans fat, cholesterol, preservatives, artificial flavorings or
colors. Non-GMO Project Verified Pretzel Crisps may be found in the deli section at local grocery stores
nationwide.    For more    information   about   the  entire    Pretzel  Crisps   range,   please   visit:
pretzelcrisps.com.



      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 166 of 169
                                Snyder's-Lance takes Pretzel Crisps Non-GMO.

   original source: Snyder's-Lance
   This article was originally published on just-food. com on   2 June   2015.   For authoritative and timely
food business information visit http://www.just-food.com.




Load-Date: September 21, 2016


 End of Do cum en I




    Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 167 of 169
       Snack Factory® Pretzel Crisps® Now Non-GMO Project Verified; New
        designation highlights Pretzel Crisps' dedication to simple, natural
                                    ingredients
                                                    Business Wire
                                        June 1, 2015 Monday 5:03 PM GMT


Copyright 2015 Business Wire, Inc.

Distribution: Business Editors; Food Editors
Length: 609 words
Dateline: CHARLOTTE, N.C.

Body


Snack Factory® Pretzel Crisps®, the world's first - and the original - flat-baked pretzel cracker, today announces
that it has achieved Non-GMO Project Verification from The Non-GMO Project. Snack Factory Pretzel Crisps have
long been known as a popular "better for you" snack option and the brand is now solidifying its commitment to
providing quality, wholesome offerings by taking steps to become a completely clean food.

"For more than a decade, Pretzel Crisps have led the snack category with innovative products that consumers
love, so earning the Non-GMO Project Verification was a natural progression for us," said Peter Michaud, Senior
Vice President and General Manager of the Clearview Foods Division of Snyder's-Lance. "We remain committed to
making the most delicious, wholesome snacks that we possibly can, and we're proud to be working with the Non-
GMO Project to evolve the entire Snack Factory portfolio to reflect a clean, Non-GMO Project Verified seaL"

Snack Factory Pretzel Crisps received Non-GMO Project Verification after a rigorous testing process to ensure
that all ingredients met the Non-GMO Project's heightened standards. Made with a simple ingredient list, Non-GMO
Project Verified Pretzel Crisps will have the same great taste and crunch that fans have grown to love. Snack
Factory will begin introducing Non-GMO Project Verified versions of its popular Original, Everything, Sesame and
Original Minis Pretzel Crisps across retailers nationwide, as well as Non-GMO Project Verified Classic and
Supreme Pretzel Crisps which are available at natural food stores, starting in Fall 2015.

Made with high-quality, all-natural ingredients, Snack Factory Pretzel Crisps are only 110 calories per serving and
contain no saturated fat, trans fat, cholesterol, preservatives, artificial flavorings or colors. Non-GMO Project
Verified Pretzel Crisps may be found in the deli section at local grocery stores nationwide. For more information
about the entire Pretzel Crisps range, please visit: pretzelcrisps.com .

ABOUT SNACK FACTORV® PRETZEL CRISPS®:Since 2004, Snack Factory® Pretzel Crisps® have reinvented
the pretzel category, winning over the hearts and taste buds of snackers everywhere as the world's first - and the
original - pretzel-shaped cracker. Snack Factory Pretzel Crisps are made with naturally nutritious and simple
ingredients, without any trans fat, saturated fat or cholesterol. With dozens of delicious and savory flavors to choose
from, it's no wonder Snack Factory Pretzel Crisps are the go-to snack for dipping, topping, pairing and sharing!

ABOUT SNVDER'S-LANCE, INC.Snyder's-Lance, Inc., headquartered in Charlotte, NC, manufactures and markets
snack foods throughout the United States and internationally. Snyder's-Lance's products include pretzels, sandwich
crackers, pretzel crackers, potato chips, cookies, tortilla chips, restaurant style crackers, nuts and other snacks.
Snyder's-Lance has manufacturing facilities in North Carolina, Pennsylvania, Indiana, Georgia, Arizona,
Massachusetts, Florida, Ohio and Wisconsin. Products are sold under the Snyder's of Hanover®, Lance®, Cape
Cod®, Snack Factory® Pretzel Crisps®, Late July®, Krunchers!®, Tom's®, Archway®, Jays®, Stella D'oro®,


      Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 168 of 169
   Snack Factory® Pretzel Crisps® Now Non-GMO Project Verified; New designation highlights Pretzel Crisps'
                                   dedication to simple, natural ingredients

Eatsmart(TM), O-Ke-Doke®, and other brand names along with a number of third party brands. Products are
distributed nationally through grocery and mass merchandisers, convenience stores, club stores, food service
outlets and other channels. LNCE-G

View source version on businesswire.com: http://www.businesswire.com/news/home/20150601006401/en/


CONTACT: marla marketing
Tracy Dabakis, 617-375-9700
tdabakis@marlomarketing.com
http://www.businesswire.com


Load-Date: June 2, 2015


  End of Document




     Case 3:17-cv-00652-KDB-DSC Document 41-13 Filed 10/29/18 Page 169 of 169
